Exhibit 10.2

PURCHASE AGREEMENT

by and between

AVANGRID RENEWABLES HOLDINGS, INC.

and

AMPHORA GAS STORAGE USA, LLC

Dated as of February 16, 2018

 

 

 

US-DOCS\98345726.25

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS AND RULES OF CONSTRUCTION

1

 

 

 

Section 1.1

Definitions

1

 

Section 1.2

Rules of Construction

15

 

 

ARTICLE II. PURCHASE AND SALE; CLOSING

16

 

 

 

Section 2.1

Purchase and Sale of Interests

16

 

Section 2.2

Consideration

16

 

Section 2.3

Closing Payment

16

 

Section 2.4

Adjustments to Base Purchase Price

17

 

Section 2.5

The Closing

19

 

Section 2.6

Deliveries by Seller

19

 

Section 2.7

Deliveries by Buyer

20

 

Section 2.8

Withholding Taxes

20

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES RELATING TO SELLER

20

 

 

 

Section 3.1

Organization of Seller

20

 

Section 3.2

Authorization; Enforceability

20

 

Section 3.3

No Conflict; Consents

21

 

Section 3.4

Ownership of Interests

21

 

Section 3.5

Litigation

22

 

Section 3.6

Brokers’ Fees

22

 

Section 3.7

Bankruptcy

22

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY

22

 

 

 

Section 4.1

Organization of the Acquired Companies

22

 

Section 4.2

No Conflict; Consents

23

 

Section 4.3

Capitalization

23

 

Section 4.4

Litigation

24

 

Section 4.5

Financial Statements

25

 

Section 4.6

No Undisclosed Liabilities

25

 

Section 4.7

Taxes

25

 

Section 4.8

Absence of Certain Changes

27

 

Section 4.9

Contracts

27

 

Section 4.10

Employee Matters

29

 

Section 4.11

Environmental Matters

30

 

Section 4.12

Compliance with Laws; Permits

31

 

Section 4.13

Insurance

32

i

 

--------------------------------------------------------------------------------

 

 

Section 4.14

Labor Relations; Employment Matters

32

 

Section 4.15

Properties and Related Matters

32

 

Section 4.16

Intellectual Property

34

 

Section 4.17

Title to Properties

34

 

Section 4.18

Condition and Sufficiency of Assets

34

 

Section 4.19

Bank Accounts and Powers of Attorney

35

 

Section 4.20

Officers and Managers

35

 

Section 4.21

Affiliated Party Transactions

35

 

Section 4.22

Brokers’ Fees

35

 

Section 4.23

Gas Inventory

36

 

Section 4.24

Customers

36

 

Section 4.25

Books and Records

36

 

Section 4.26

Bankruptcy

37

 

Section 4.27

Exclusive Representations and Warranties

37

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES RELATING TO BUYER

37

 

 

 

Section 5.1

Organization of Buyer

37

 

Section 5.2

Authorization; Enforceability

37

 

Section 5.3

No Conflict; Consents

37

 

Section 5.4

Litigation

38

 

Section 5.5

Brokers’ Fees

38

 

Section 5.6

Financial Ability

38

 

Section 5.7

Securities Law Compliance

38

 

Section 5.8

Buyer’s Independent Investigation

39

 

Section 5.9

Exclusive Representations and Warranties

39

 

 

ARTICLE VI. COVENANTS

39

 

 

 

Section 6.1

Conduct of Business

39

 

Section 6.2

Access

42

 

Section 6.3

Third Party Approvals

43

 

Section 6.4

Employee Matters

44

 

Section 6.5

Books and Records

47

 

Section 6.6

Use of Names, Trademarks, Etc.

47

 

Section 6.7

Confidentiality

49

 

Section 6.8

Termination of Affiliated Party Contracts

50

 

Section 6.9

Intercompany Debt

50

 

Section 6.10

Replacement of Support Obligations

50

 

Section 6.11

Insurance

54

 

Section 6.12

Director and Officer Indemnification

54

 

Section 6.13

Office Lease

55

 

Section 6.14

Exclusivity

55

ii

 

--------------------------------------------------------------------------------

 

 

Section 6.15

Risk of Loss

55

 

Section 6.16

Change in Gas Inventory

57

 

Section 6.17

Further Assurances

57

 

Section 6.18

Notice of Certain Events

57

 

 

ARTICLE VII. TAX MATTERS

57

 

 

 

Section 7.1

Purchase Price Allocation; Section 336(e) Election

57

 

Section 7.2

Responsibility for Filing Tax Returns and Paying Taxes

58

 

Section 7.3

Responsibility for Tax Audits and Contests

59

 

Section 7.4

Mutual Cooperation

60

 

Section 7.5

Tax Refunds

61

 

Section 7.6

Transfer Taxes

61

 

Section 7.7

Tax Sharing Agreements

62

 

 

ARTICLE VIII. CONDITIONS TO CLOSING

62

 

 

 

Section 8.1

Conditions to Obligations of Buyer

62

 

Section 8.2

Conditions to the Obligations of Seller

63

 

 

ARTICLE IX. INDEMNIFICATION

64

 

 

 

Section 9.1

Survival

64

 

Section 9.2

Indemnification

65

 

Section 9.3

Limitations on Liability

66

 

Section 9.4

Procedures

68

 

Section 9.5

Waiver of Certain Damages

70

 

Section 9.6

Waiver of Other Representations

70

 

Section 9.7

Exclusive Remedy and Release

70

 

Section 9.8

No Duplication of Recovery

71

 

Section 9.9

Treatment of Payments

71

 

Section 9.10

Qualifications

71

 

 

ARTICLE X. TERMINATION

71

 

 

 

Section 10.1

Termination

71

 

Section 10.2

Effect of Termination

72

 

 

ARTICLE XI. MISCELLANEOUS

72

 

 

 

Section 11.1

Notices

72

 

Section 11.2

Assignment

73

 

Section 11.3

Rights of Third Parties

74

iii

 

--------------------------------------------------------------------------------

 

 

Section 11.4

Expenses

74

 

Section 11.5

Counterparts

74

 

Section 11.6

Entire Agreement

74

 

Section 11.7

Disclosure Schedule

74

 

Section 11.8

Amendments; Waivers

75

 

Section 11.9

Publicity

75

 

Section 11.10

Severability

75

 

Section 11.11

Governing Law

76

 

Section 11.12

Consent to Jurisdiction

76

 

Section 11.13

Specific Performance

76

 




iv

 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

Exhibit A

Example of Net Working Capital

 

Exhibit B

Form of Transition Services Agreement

 

Exhibit C

Form of Closing Date Guaranty

 

 




v

 

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES

 

Schedule 1.1(a)

Acquired Companies

 

Schedule 1.1(c)(i)

CapEx Budget

 

Schedule 1.1(c)(ii)

OpEx Budget

 

Schedule 1.1(d)(i)

Seller Knowledge Persons

 

Schedule 1.1(d)(ii)

Buyer Knowledge Persons

 

Schedule 1.1(e)

Permitted Liens

 

Schedule 3.3

No Conflict; Consents

 

Schedule 3.4

Ownership of Interests

 

Schedule 4.1

Organization

 

Schedule 4.2

No Conflict; Consents

 

Schedule 4.3(b)

Subsidiary Interests

 

Schedule 4.3(d)

Securities of the Acquired Companies

 

Schedule 4.3(e)

Other Equity Interests

 

Schedule 4.4

Litigation

 

Schedule 4.5

Financial Statements

 

Schedule 4.7

Taxes

 

Schedule 4.9(a)

Material Contracts

 

Schedule 4.9(b)

Material Contracts Exceptions

 

Schedule 4.10(a)

Company Plans

 

Schedule 4.10(e)

ERISA Plans

 

Schedule 4.10(f)

Employee Payments

 

Schedule 4.10(h)

Site Employees

 

Schedule 4.11

Environmental Matters

 

Schedule 4.11(a)(i)

Environmental Permits

 

Schedule 4.11(b)

Environmental Reports

 

Schedule 4.12(a)

Compliance with Laws

 

Schedule 4.12(b)

Permits

 

Schedule 4.13

Insurance Policies

 

Schedule 4.15(a)

Property Use Agreements

 

Schedule 4.15(b)

Existing Title Opinions

 

Schedule 4.15(d)

Title Exceptions

 

Schedule 4.15(f)

Third Party Rights regarding Real Property

 

Schedule 4.15(g)(ii)

Wells

 

Schedule 4.16(a)

Intellectual Property

 

Schedule 4.16(b)

Liens on Intellectual Property

 

Schedule 4.17

Title to Properties

 

Schedule 4.18(a)

Condition and Sufficiency of Assets

 

Schedule 4.18(b)

Acquired IT

 

Schedule 4.19

Bank Accounts

 

Schedule 4.20

Officers and Managers

 

Schedule 4.21

Affiliated Party Transactions

 

vi

 

--------------------------------------------------------------------------------

 

Schedule 4.23(a)

Gas Inventory

 

Schedule 4.24

Customers

 

Schedule 5.3

No Conflict; Consents

 

Schedule 6.1

Conduct of Business

 

Section 6.4(a)

Assumed PTO

 

Section 6.4(b)

Severance Liabilities

 

Schedule 6.8

Surviving Affiliate Contracts

 

Schedule 6.10

Support Obligations

 

 

 

vii

 

--------------------------------------------------------------------------------

 

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”), dated as of February 16, 2018 (the
“Effective Date”), is entered into by and between Avangrid Renewables Holdings,
Inc., a Delaware corporation (“Seller”), and Amphora Gas Storage USA, LLC, a
Delaware limited liability company (“Buyer”).

RECITALS

WHEREAS, Seller is the record and beneficial owner of one hundred percent (100%)
of the limited liability company interests (the “Interests”) in Enstor Gas, LLC,
a Delaware limited liability company (the “Company”);

WHEREAS, subject to the terms and conditions hereinafter set forth, Seller
desires to sell to Buyer, and Buyer desires to purchase from Seller, all of the
Interests;

WHEREAS, prior to the closing of the transactions contemplated by this
Agreement, the Company intends to distribute one hundred percent of the limited
liability company interests in Enstor Energy Services, LLC, a Delaware limited
liability company (“Enstor Energy Services”), to Seller (such transaction, the
“EES Distribution,” and collectively with any subsequent sale or transfer of the
equity in, or the business of, Enstor Energy Services, the “EES Transactions”);
and

WHEREAS, concurrently herewith, ArcLight Energy Partners Fund VI, L.P., a
Delaware limited partnership and an Affiliate of Buyer (“Buyer Parent”), has
delivered to Buyer an Equity Commitment Letter (as defined below) to support
Buyer’s payment obligations to Seller at the Closing.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Buyer and Seller agree as follows:

Article I.
DEFINITIONS AND RULES OF CONSTRUCTION

Section 1.1Definitions.  As used herein, the following capitalized terms shall
have the following meanings:

“Accountants” has the meaning provided such term in 0.

“Acquired Companies” means the Company and its Subsidiaries listed on Schedule
1.1(a).

“Acquired IT” has the meaning provided such term in 0.

“Action” means any claim, audit, examination, demand, investigation, action,
suit, litigation, arbitration, appeal, petition, plea, charge, complaint,
mediation, hearing, inquiry or similar legal or administrative proceeding by or
before any Governmental Authority.

1

 

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise.  For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.

“Affiliated Party Contracts” has the meaning provided such term in 0.  

“Aggregate Estimated Adjustment Amount” has the meaning provided such term in 0.

“Aggregate Final Adjustment Amount” has the meaning provided such term in 0.

“Aggregate Severance Liability” has the meaning provided such term in 0.

“Agreement” has the meaning provided such term in the preamble to this
Agreement.  

“Applicable Gas Tariff” means a FERC Gas Tariff or a State Gas Tariff.

“Assumed PTO” has the meaning provided such term in 0.

“Balance Sheet Date” means December 31, 2017.

“Base Purchase Price” has the meaning provided such term in 0.

“Budgeted CapEx Amount” means an amount equal to (i) the aggregate amount set
forth in the CapEx Budget multiplied by (ii) a fraction, the numerator of which
is the number of days in the year from January 1 through the Closing Date, and
the denominator of which is three hundred sixty-five (365).

“Business” means the development, construction, operation and maintenance of the
Storage Facilities and the Waha Project and related activities conducted by the
Acquired Companies.

“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the State of New York and that is not otherwise a day on which banking
institutions in the State of New York are authorized by applicable Law or other
governmental action to close.

“Buyer” has the meaning provided such term in the preamble to this Agreement.

“Buyer 401(k) Plan” has the meaning provided such term in 0.

“Buyer Cafeteria Plan” has the meaning provided such term in 0.

“Buyer Closing Certificate” has the meaning provided such term in 0.

“Buyer Fundamental Representations” has the meaning provided such term in 0.

2

 

--------------------------------------------------------------------------------

“Buyer Indemnified Parties” has the meaning provided such term in 0.

“Buyer Letter of Credit” has the meaning set forth in 0(iii).

“Buyer Parent” has the meaning provided such term in the recitals of this
Agreement.

“Buyer Plans” has the meaning provided such term in 0.

“Buyer’s Taxes” has the meaning provided such term in Section 9.2(a)(iii).

“Cash Amount” means, as of any given date, the aggregate amount of Cash and Cash
Equivalents as of such date, in each case, determined in accordance with GAAP.

“Cash and Cash Equivalents” means (i) the sum of restricted and unrestricted
cash, cash deposits, cash equivalents and liquid investments of the Acquired
Companies, plus (ii) all deposited but uncleared bank deposits and cash held by
counterparties of the acquired companies minus (iii) all outstanding checks and
cash posted by counterparties of the Acquired Companies.

“Caledonia Storage Facility” means the natural gas storage facility and related
pipelines, wells and equipment known as the Caledonia Storage Facility that is
owned and operated by an Acquired Company and located in Lowndes County,
Mississippi.

“CapEx Amount” means the amount of capital expenditures made by the Acquired
Companies on or after January 1, 2018 and prior to the Closing in accordance
with, and solely for the expenditures set forth in, the CapEx Budget.

“CapEx Budget” means the amount of capital expenditures planned as of the
Effective Date to be made by the Acquired Companies, as set forth on Schedule
1.1(c)(i) for the periods set forth therein.

“CERCLA” means the Federal Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C.  § 9601 et seq., as amended.

“Claim Notice” has the meaning provided such term in 0.

“Closing” has the meaning provided such term in 0.

“Closing Date” has the meaning provided such term in 0.

“Closing Date Guaranty” has the meaning set forth in 0(iii).

“Closing Payment” has the meaning provided such term in 0.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning provided such term in the recitals of this Agreement.

“Company Plans” has the meaning provided such term in 0.

3

 

--------------------------------------------------------------------------------

“Company Replacement Guaranty” has the meaning provided such term in 0(ii).

“Condemnation Value” has the meaning provided such term in 0.

“Confidentiality Agreement” means the confidentiality agreement, dated June 7,
2017, between Iberdrola, S.A. and ArcLight Capital Partners, LLC.

“Constituents of Concern” means any substance defined as a hazardous substance,
hazardous waste, hazardous material, or words of similar import by any
Environmental Law, any petroleum hydrocarbon or fraction thereof, friable
asbestos, or PCBs, or any other substance to the extent the handling, storage,
treatment or disposal of which is regulated under any Environmental Law.

“Contract” means any legally binding oral or written agreement, commitment,
lease, guaranty, license or contract, but excluding Company Plans.

“Controlled Group Liability” means any and all Liabilities (a) under Title IV of
ERISA, (b) under Sections 206(g), 302 or 303 of ERISA, (c) under Sections 412,
430, 431, 436 or 4971 of the Code, (a) as a result of the failure to comply with
the continuation of coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code, and (d) under corresponding or similar provisions of
any applicable foreign Laws.

“Current Assets” means the current assets of the Acquired Companies as
determined in accordance with GAAP.

“Current Liabilities” means the current liabilities of the Acquired Companies as
determined in accordance with GAAP, including the Assumed PTO to the extent not
paid prior to the Closing pursuant to 0.

“Cushion Gas” means that portion of natural gas in the storage reservoirs of the
Storage Facilities needed as permanent inventory that, in each case, provides
pressure support to maintain adequate deliverability rates during those periods
in which Working Gas is being withdrawn from such storage reservoirs.

“Data Site” means the electronic data site provided by Seller via Merrill
Corporation and made available to Buyer and its Representatives in connection
with the transactions contemplated by this Agreement.

“Derivative Contract” means any agreement, contract, or arrangement that is a
swap, forward, future or option thereon, as such terms are defined under the
U.S. Commodity Exchange Act (“CEA”) and related U.S. Commodity Futures Trading
Commission (“CFTC”) rules, regulations, and interpretive guidance, whether
exchange traded, “over-the-counter,” or otherwise.

“Direct Claim” has the meaning provided such term in 0.

“Disclosure Schedule” means the schedules attached hereto.

4

 

--------------------------------------------------------------------------------

“Dollars” and “$” mean the lawful currency of the United States.

“EES Distribution” has the meaning provided such term in the recitals of this
Agreement.

“EES Transactions” has the meaning provided such term in the recitals of this
Agreement.

“Enstor Energy Services” has the meaning provided such term in the recitals of
this Agreement.

“Enstor, Inc.” means Enstor, Inc., an Oregon corporation.

“Environmental Law” means all applicable Laws of any Governmental Authority
relating to the protection of the environment, pollution, or human health (as it
relates to exposure to Constituents of Concern), including CERCLA, the Federal
Clean Water Act, the Federal Clean Air Act, the Federal Solid Waste Disposal Act
(which includes the Resource Conservation and Recovery Act), the Federal Toxic
Substances Control Act, as amended as of the Effective Date, any regulations
promulgated pursuant thereto, and any state or local counterparts.

“Environmental Permits” means all Permits required by Environmental Laws for the
conduct of the Business as of the Effective Date.

“Equity Commitment Letter” means that certain equity financing commitment
letter, dated as of the Effective Date, by and between the Buyer and Buyer
Parent, pursuant to which Buyer Parent has committed, subject only to the
conditions set forth therein, to provide equity financing to Buyer for the
purpose financing the transactions contemplated hereby (including payment by
Buyer of the Purchase Price on the Closing Date) and which provides that Seller
is an express third-party beneficiary thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Plan” means any (i) nonqualified deferred compensation plan (as described
in Section 409A of the Code, whether or not subject to Section 409A of the
Code), (ii) Employee Pension Benefit Plan (as described in Section 3(2) of
ERISA, whether or not subject to ERISA), (iii) Employee Welfare Benefit Plan (as
described in Section 3(1) of ERISA, whether or not subject to ERISA), (iv)
fringe benefit, bonus, deferred compensation, incentive compensation, stock
option or other equity or equity-based compensation, severance, change in
control or termination pay arrangement, or (v) other plan or arrangement
providing for compensation or benefits, whether or not subject to ERISA, whether
formal or informal, oral or written, legally binding or not.

“Estimated CapEx Adjustment” has the meaning provided such term in 0.

“Estimated CapEx Amount” means the estimated CapEx Amount of the Acquired
Companies as of the close of business on the Business Day immediately preceding
the Closing Date, as determined by Seller for purposes of 0.

5

 

--------------------------------------------------------------------------------

“Estimated Cash Adjustment” has the meaning provided such term in 0.

“Estimated Cash Amount” means the estimated Cash and Cash Equivalents of the
Acquired Companies as of the close of business on the Business Day immediately
preceding the Closing Date, as determined by Seller for purposes of 0.

“Estimated Working Capital” means the estimated Net Working Capital of the
Acquired Companies as of the close of business on the Business Day immediately
preceding the Closing Date, as determined by Seller for purposes of 0 in the
form attached hereto as Exhibit A (which is attached hereto for illustrative
purposes only).

“Estimated Working Capital Adjustment” has the meaning provided such term in 0.

“Event of Loss” has the meaning provided such term in 0.

“Excess Buyer Guaranty” has the meaning set forth in 0(iii).

“Existing Title Opinions” means the original title opinions related to the Real
Property Interests of the Company, as listed and described on Schedule 4.15(b),
including all supplements to such opinions.

“FERC” means the United States Federal Energy Regulatory Commission.

“FERC Gas Tariffs” means the Acquired Company’s FERC-approved Gas Tariffs
relating to the Storage Facilities, as amended from time to time through the
Closing Date.

“Final CapEx Amount” means the CapEx Amount of the Acquired Companies as of the
close of business on the Business Day immediately preceding the Closing Date.

“Final Cash Amount” means the Cash Amount of the Acquired Companies as of the
close of business on the Business Day immediately preceding the Closing Date.

“Final Closing Date Calculations” has the meaning provided such term in 0.

“Final Working Capital” means the Net Working Capital of the Acquired Companies
as of the close of business on the Business Day immediately preceding the
Closing Date.

“Final Form 8883” has the meaning provided such term in 0.

“Financial Statements” has the meaning provided such term in 0.

“Form 8883” has the meaning provided such term in 0.

“Freebird Assets, Inc.” means Freebird Assets, Inc., a Delaware corporation.

“Freebird Storage Facility” means the natural gas storage facility and related
pipelines, wells and equipment known as the Freebird Storage Facility that is
owned and operated by an Acquired Company and located in Lamar County, Alabama.

6

 

--------------------------------------------------------------------------------

“Fundamental Representations” has the meaning provided such term in 0.

“GAAP” means generally accepted accounting principles as in effect in the United
States, consistently applied.

“Gas Inventory” has the meaning provided such term in 0.

“Governmental Authority” means any federal, state, provincial, municipal, local,
domestic, foreign or similar governmental authority, regulatory or
administrative agency or commission, court or arbitral body.

“Grama Ridge Storage Facility” means the natural gas storage facility and
related pipelines, wells and equipment known as the Grama Ridge Storage Facility
that is owned and operated by an Acquired Company and located in Lea County, New
Mexico.

“Group Tax Return” means any Tax Return that includes Seller (or any of its
Affiliates that are not an Acquired Company) and any of the Acquired Companies,
including the Tax Return for the federal consolidated group of which Avangrid,
Inc. is the common parent, and any Tax Return filed on a consolidated or
combined basis for state or local Tax purposes which includes Seller (or any of
its Affiliates that are not an Acquired Company) and any of the Acquired
Companies.

“Guarantor Payment” has the meaning provided such term in 0.

“Houston Office Lease” means that certain Lease Agreement between Genesis
Capital Partners XVII, L.P. and PPM Energy, Inc., dated July 27, 2007, as
subsequently amended, and as assigned to the Company in that certain Lease
Assignment between Iberdrola Renewables, LLC, formerly known as PPM Energy,
Inc., and the Company, dated May 30, 2014.

“Income Taxes” means any Tax based upon, measured by, or calculated with respect
to (i) net income or profits (including any capital gains, excess profits,
minimum Tax and any Tax on items of tax preference, but not including sales,
use, real property gains, real or personal property, gross or net receipts,
transfer or similar Taxes) or (ii) multiple bases (including corporate
franchise, doing business or occupation Taxes) if one or more of the bases upon
which such Tax may be based upon, measured by, or calculated with respect to, is
described in clause (i) above.

“Indebtedness” of any Person means any obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, indentures or similar
instruments, (c) for the deferred purchase price of property, goods or services
(other than trade payables incurred in the ordinary course of business),
(d) under capital leases, (e) under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (f) under
any acceptance, letter of credit, or similar facility, (g) for interest,
prepayment penalties, premiums, late charges, and collection fees relating to
any of the foregoing, (h) under any hedging, swap or similar arrangement, or (i)
in the nature of guaranties of the obligations described in clauses (a) through
(h) above of any other Person.

“Indemnified Party” has the meaning provided such term in 0.

7

 

--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning provided such term in 0.

“Indemnity Cap” has the meaning provided such term in 0.

“Interests” has the meaning provided such term in the recitals of this
Agreement.

“IRS” means Internal Revenue Service of the United States.

“JAMS” means Judicial Arbitration and Mediation Services, Inc.

“Katy Hub Storage Facility” means the natural gas storage facility and related
pipelines, wells and equipment known as the Katy Hub Storage Facility that is
owned and operated by an Acquired Company and located near Katy, Texas.

“Knowledge” means with respect to (i) Seller, the actual knowledge of the
individuals set forth on Schedule 1.1(d)(i), and (ii) Buyer, the actual
knowledge of the individuals set forth on Schedule 1.1(d)(ii), in each case,
without requirement of investigation or inquiry.

“Law” means any applicable statute, law, code, rule, regulation, ordinance,
Order, common law or determination of a Governmental Authority.

“Liability” means any Indebtedness, obligation, duty or liability of any nature
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, due or to become due),
regardless of whether such Indebtedness, obligation, duty or liability would be
required to be disclosed on a balance sheet prepared in accordance with GAAP.

“Liens” means any liens, charges, pledges, options, rights of first refusal,
reversionary rights, mortgages, deeds of trust, security interests, leases,
licenses, restrictions (whether on voting, sale, transfer, disposition or
otherwise), easements, encroachments, hypothecations, servitudes, rights of way
and other encumbrances or limitations of every type and description (including
limitations on fee simple title to any interest in real property), whether
imposed by law, agreement, understanding or otherwise.

“Losses” has the meaning provided such term in 0.

“Major Loss” has the meaning provided such term in 0.

“Material Adverse Effect” means any circumstance, change, event or effect that,
individually or in the aggregate with all other circumstances, changes, events
or effects, (a) is materially adverse to the business, operations, assets,
Liabilities, results of operations or condition (financial or otherwise) of the
Acquired Companies, taken as a whole or (b) prevents, materially delays or
materially impairs the ability of Seller to consummate the transactions
contemplated by this Agreement, but, in each case, shall exclude any
circumstance, change, event or effect to the extent resulting or arising from:

(i)

any change in general economic conditions in the United States natural gas
storage industry or any of the markets in which the Acquired Companies operate;

8

 

--------------------------------------------------------------------------------

(ii)

any adverse change, event or effect on the global, national or any regional
energy industry as a whole, including those globally, nationally or regionally
impacting oil, gas or energy prices or the value of oil and gas assets;

(iii)

national or international political conditions, including any engagement in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or the occurrence of any military or terrorist attack;

(iv)

changes in Law, changes in GAAP, or changes in the interpretation of any such
Law or GAAP;

(v)

the entry into or announcement of this Agreement, actions contemplated by this
Agreement (other than any action or inaction taken by an Acquired Company or
Seller that is in breach of this Agreement), or the consummation of the
transactions contemplated hereby, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, vendors, lenders or
employees;

(vi)

earthquakes, hurricanes, floods or other natural disasters;

(vii)

any action taken by Seller or any Acquired Company at the written request, or
with the express written consent of, Buyer;

(viii)

matters to the extent reflected in Net Working Capital or Cash Amount;

(ix)

the loss of any Site Employee; or

(x)

changes or developments in U.S. or global financial or securities markets or the
world or national economy in general;

other than (in the case of clause (a)) with respect to each of clauses (i),
(ii), (iii), (iv) and (x), any such circumstance, change, event or effect that
disproportionately affects the Acquired Companies, taken as a whole, relative to
other natural gas storage companies in the regions in which the Acquired
Companies operate.

“Material Contracts” has the meaning provided such term in 0.

“Mewbourne Agreements” means the Purchase and Sale Agreement between Enstor
Grama Ridge Storage and Transportation, LLC and Mewbourne Oil Company, dated as
of November 9, 2017, as subsequently amended, and any other agreements relating
to such transaction.

“Net Working Capital” means, as of any given date, an amount (which may be
positive or negative) equal to (i) Current Assets as of such date minus (ii)
Current Liabilities as of such date, in each case, determined in accordance with
GAAP; provided, however, that in no event shall the calculation of Net Working
Capital include the Gas Inventory (or other gas owned by any Acquired Company),
except for Gas Inventory held as fuel, or any amounts or items included in the
calculation of Cash Amount or CapEx Amount; provided, further, that, for
purposes of calculating Net Working Capital, none of the following shall be
included in either

9

 

--------------------------------------------------------------------------------

Current Assets or Current Liabilities: (i) assets or liabilities of any Acquired
Company relating to Income Taxes (including any deferred Tax assets or
liabilities); (ii) any assets or liabilities of any Acquired Company relating to
intercompany accounts;(iii) assets or liabilities repaid or eliminated at the
Closing; or (iv) amounts set forth in the following Financial Statement balance
sheet accounts: short term debt securities, short term interests receivable from
loans and debt, current portion of debt, or notes payable.  Exhibit A sets forth
an example of the calculation of Net Working Capital, and is provided for
illustrative purposes only without intent to modify the terms of this definition
of “Net Working Capital” or any of its constituent definitions.

“Objection Notice” has the meaning provided such term in 0.

“OpEx Budget” means the amount of expenditures planned as of the Effective Date
to be made by the Acquired Companies, as set forth on Schedule 1.1(c)(ii) for
the periods set forth therein.

“Order” means any order, judgment, injunction, ruling, decree, sentence,
subpoena, writ, settlement, stipulation, determination or award issued, made,
entered or rendered by any court, administrative agency or other Governmental
Authority or by any arbitrator.

“Organizational Documents” means any charter, certificate of incorporation,
articles of association, partnership agreement, limited liability company
agreement, bylaws, operating agreement or similar formation or governing
documents and instruments.

“Outside Date” has the meaning provided such term in 0.

“Parties” means Seller and Buyer.

“Permits” means authorizations, licenses, permits, certificates, waivers or
approvals issued by Governmental Authorities; provided, however, that
right-of-way and similar agreements are not included in the definition of
Permits.

“Permitted Liens” means:

(a)Liens and Title Exceptions set forth in the Existing Title Opinions; provided
that such Liens and Title Exceptions do not, individually or in the aggregate,
interfere materially with, or adversely affect, the ownership or operation of
any of the Storage Facilities in the ordinary course of business as currently
conducted;

(b)Liens for Taxes (i) not yet due and payable or delinquent, or (ii) if due,
being contested in good faith by appropriate proceedings and (in the case of
this clause (ii)) for which adequate reserves under GAAP have been established
in the Financial Statements or which are included in Current Liabilities;

10

 

--------------------------------------------------------------------------------

(c)statutory Liens (including materialmen’s, warehousemen’s, mechanic’s,
repairmen’s, landlord’s, and other similar Liens) arising in the ordinary course
of business securing payments (i) being contested in good faith by appropriate
proceedings, and for which adequate reserves under GAAP have been established in
the Financial Statements or which are included in Current Liabilities or
(ii) not yet delinquent;

(d)purchase money Liens arising by virtue of purchases made on open account and
without any writing evidencing a grant of a Lien, and for which adequate
reserves under GAAP have been established in the Financial Statements or which
are included in Current Liabilities;

(e)restrictive covenants, easements and defects, imperfections or irregularities
of title or other similar Liens (other than Liens securing Indebtedness), if
any, that do not, individually or in the aggregate, interfere materially with,
or adversely affect in any material respect, the ownership or operation of any
of the Storage Facilities in the ordinary course of business as currently
conducted;

(f)preferential purchase rights and other similar arrangements, if any,
specifically identified in Schedule 4.2 and with respect to which written
consents or waivers are obtained from the holders thereof for this transaction;

(g)Liens created by Buyer, or its successors and assigns;

(h)(i) all easements, surface rights-of-way, servitudes, permits, licenses,
leases, other similar rights to use real property to the extent set forth on the
Disclosure Schedules or shown in any title commitments made available to Buyer
in the Data Site prior to the Effective Date, (ii) zoning, planning and other
similar land use conditions and restrictions and (iii) all rights of
Governmental Authorities to regulate properties, in each case, affecting or
pertaining to, but not included in, the assets and properties of Acquired
Companies or the Storage Facilities and that do not, individually or in the
aggregate, interfere materially with, or adversely affect in any material
respect, the ownership or operation of any of the Storage Facilities;

(i)Liens created by the express terms of any Material Contract (other than a
result of a breach or delinquency); and

(j)Liens (if any) set forth on Schedule 1.1(e).

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority (or any department or agency thereof) or
other entity of any kind.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Preliminary Settlement Statement” has the meaning provided to such term in 0.

“Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Property Use Agreements” has the meaning provided such term in 0.

11

 

--------------------------------------------------------------------------------

“Purchase Price” has the meaning provided such term in 0.

“Real Property Interests” has the meaning provided such term in 0.

“Release” means any spilling, leaking, pumping, pouring, emitting, discharging,
injecting, escaping, migrating, leaching, placing, discarding, dumping or
disposing into the environment.

“Remaining Restoration Costs” has the meaning provided such term in Section
6.15(c).

“Representatives” means a Person’s directors, officers, members, managers,
employees, stockholders, partners, owners, agents or advisors (including
attorneys, accountants, consultants, bankers, and financial advisors).

“Restoration Costs” has the meaning provided such term in 0.

“Restricted Information” has the meaning provided such term in 0.

“Retained Names” means the names, trademarks, trade names, domain names and
service marks containing or including “Iberdrola,” “Iberdrola Renewables,”
“Avangrid,” “Avangrid Renewables,” and any corporate symbols and logos related
thereto, all other names, trademarks, trade names, domain names, service marks
and other marks of Seller and its Affiliates (other than the Acquired
Companies), whether or not registered or pending, and all derivatives thereof,
names and marks confusingly similar thereto and all corporate symbols and logos
related thereto.

“Schedule Update” has the meaning provided such term in 0.

“Section 336(e) Election” shall have the meaning provided such term in Section
7.1(a).

“Seller” has the meaning provided such term in the preamble to this Agreement.

“Seller 401(k) Plan” has the meaning provided such term in 0.

“Seller Cafeteria Plan” has the meaning provided such term in 0.

“Seller Closing Certificate” has the meaning provided such term in 0.

“Seller Financial Advisors” means BNP Paribas Securities Corp.

“Seller Fundamental Representations” has the meaning provided such term in 0.

“Seller Group” means the affiliated group of entities filing a consolidated
federal income Tax Return of which Seller and the Company are members (with
Avangrid, Inc. being the common parent of the Seller Group).

“Seller Guaranties” means the guaranties made or issued by or on behalf of
Seller or its Affiliates (other than the Acquired Companies) for the benefit of
the Acquired Companies listed on Schedule 6.10 under the heading “Guaranties”.

12

 

--------------------------------------------------------------------------------

“Seller Indemnified Parties” has the meaning provided such term in 0.

“Seller LCs” means the letters of credit made or issued by or on behalf of
Seller or its Affiliates (other than the Acquired Companies) for the benefit of
the Acquired Companies listed on Schedule 6.10 under the heading “Letters of
Credit”.

“Seller Plans” has the meaning provided such term in 0.

“Seller Surety Bonds” means the surety bonds made or issued by or on behalf of
Seller or its Affiliates (other than the Acquired Companies) for the benefit of
the Acquired Companies listed on Schedule 6.10 under the heading “Surety Bonds”.

“Site Employees” means employees whose primary employment obligations are those
related to the Business and who are employed by, or whose employment will be
transferred prior to the Closing to, any Acquired Company.

“State Commission” means a state agency or commission having jurisdiction over
services provided by any Acquired Company from any Storage Facility.

“State Gas Tariff” means the Acquired Companies’ State Commission-approved Gas
Tariffs, if any, relating to the Storage Facilities, as amended from time to
time through the Closing Date.

“Storage Facilities” means the Katy Hub Storage Facility, the Grama Ridge
Storage Facility, the Freebird Storage Facility and the Caledonia Storage
Facility.

“Straddle Period” means any Tax period that commences on or before the Closing
Date and ends after the Closing Date.

“Subsidiary” means any corporation, limited liability company, partnership,
association, trust or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power (or, in the case of a partnership, more than 50% of the
general partnership interests) are, as of such date, owned by the Company or one
or more of the other Acquired Companies.

“Subsidiary Interests” has the meaning provided such term in 0.

“Support Obligations” means any and all obligations or liabilities relating to
the guaranties, letters of credit, bonds and other credit assurances of a
comparable nature made or issued by or on behalf of Seller or its Affiliates
(other than the Acquired Companies) for the benefit of the Acquired Companies,
in each case, as listed or described on Schedule 6.10, including the Seller
Guaranties, the Seller LCs and the Seller Surety Bonds.

“Taking” has the meaning provided such term in 0.

“Tax” or “Taxes” means any and all federal, state, local, or foreign taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges, in
each case, imposed by a Governmental Authority, including all income, franchise,
profits, margins, capital gains, capital

13

 

--------------------------------------------------------------------------------

stock, transfer, gross receipts, sales or other business activity, use, service,
occupation, ad valorem, real or personal property, recordation, bulk transfer,
excise, severance, windfall profits, customs, premium, stamp, license, payroll,
employment, social security, unemployment, disability, environmental,
alternative minimum, add-on, value-added, withholding and other taxes,
assessments, charges, duties, fees, levies, imposts or other similar charges of
any kind, and all estimated taxes, deficiency assessments, additions to tax,
penalties and interest with respect to taxes.

“Tax Abatement Agreements” means all Contracts between the Company or a
Subsidiary, on the one hand, and any state, county, municipal, school or other
local Governmental Authority having jurisdiction over the levy, assessment or
collection of Taxes or authorized to issue industrial revenue bonds, on the
other hand, which grant or purport to grant the Company or any Subsidiary any
abatement of, exemption from or credit against (whether by way of a substituted
fee or otherwise), any state or local income, sales, excise, use, property, ad
valorem or other Taxes.

“Tax Returns” means any report, return, election, document, estimated tax
filing, declaration, claim for refund, information returns, or other filing
provided to any Governmental Authority reporting or relating to Taxes, including
any schedules or attachments thereto and any amendment thereof.

“Tax Sharing Agreement” means any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement or other agreement which obligates any
Person to indemnify another party to any such agreement for Tax obligations,
other than (i) agreements solely among the Acquired Companies and (ii)
commercial agreements entered into in the ordinary course of business not
primarily about Taxes.

“Third Party Claim” has the meaning provided such term in 0.

“Title Exceptions” means any matter, document, instrument or statement
burdening, encumbering, placing in question the scope or status of, or title to,
or restricting the use or enjoyment of any Real Property Interest (or the
underlying real property or any Property Use Agreement associated with any such
Real Property Interest), whether or not reflected on an Existing Title Opinion.

“Transaction Documents” means each of this Agreement, the Transition Services
Agreement and the other agreements, certificates and instruments to be delivered
hereunder.

“Transfer Taxes” has the meaning provided such term in 0.

“Transition Services Agreement” means the Transition Services Agreement between
Seller and Buyer, to be entered into on or prior to the Closing Date, in
substantially the form attached as Exhibit B hereto.

“Treasury Regulations” means the final and temporary regulations under the Code,
as promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

14

 

--------------------------------------------------------------------------------

“United States” means the United States of America.

“Waha Project” means that certain development asset held by Enstor Waha Storage
and Transportation, LP, a Texas limited partnership, in respect of a natural gas
storage cavern to be located in west Texas.

“WARN Act” has the meaning provided such term in 0.

“Working Gas” means the natural gas in the storage reservoirs of the Storage
Facilities in excess of Cushion Gas.

Section 1.2Rules of Construction.

(a)All article, section, schedule and exhibit references used in this Agreement
are to articles and sections of, and schedules and exhibits to, this Agreement
unless otherwise specified.  The schedules and exhibits attached to this
Agreement constitute a part of this Agreement and are incorporated herein for
all purposes.  Any capitalized terms used in any Exhibit or Schedule but not
otherwise defined therein shall have the meaning as defined in this Agreement.

(b)If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a
verb).  Terms defined in the singular have the corresponding meanings in the
plural, and vice versa.  Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa.  The word “or” shall be disjunctive but not
exclusive.  The words “includes” or “including” shall mean “including without
limitation.”  The words “hereof,” “hereto,” “hereby,” “herein,” “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular section or article in which such
words appear.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.

(c)Each Party acknowledges that such Party and its attorney have reviewed this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party, or any similar rule operating
against the drafter of an agreement, shall not be applicable to the construction
or interpretation of this Agreement.

(d)The table of contents, headings and captions in this Agreement or in any
Exhibit or Schedule are for convenience only and shall not be considered a part
of or affect the construction or interpretation of any provision of this
Agreement.

(e)All references to currency herein shall be to, and all payments required
hereunder shall be paid in, Dollars.

(f)All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

(g)References to days shall mean calendar days unless otherwise specified.

15

 

--------------------------------------------------------------------------------

(h)Reference herein to “default under”, “violation of” or other expression of
similar import shall be deemed to be followed by the phrase “with or without
notice or lapse of time, or both”, whether or not so specified.

(i)Unless the context of this Agreement otherwise requires, references to
statutes shall include all regulations promulgated thereunder and references to
statutes or regulations shall be construed as including all statutory and
regulatory provisions consolidating, amending or replacing the statute or
regulation.

(j)Unless the context of this Agreement otherwise requires, references to
Contracts and other documents shall be deemed to include all subsequent
amendments, other modifications or assignments with respect thereto, or any
renewal or replacement thereof.

(k)References to any Person include the successors and permitted assigns of that
Person, including Governmental Authorities.

Article II.
PURCHASE AND SALE; CLOSING

Section 2.1Purchase and Sale of Interests.  At the Closing, upon the terms and
subject to the conditions set forth in this Agreement, Seller shall sell,
assign, transfer, convey and deliver to Buyer, free and clear of all Liens
(other than restrictions on transfer under applicable securities Laws), and
Buyer shall purchase and acquire from Seller, all of Seller’s right, title and
interest in and to the Interests.

Section 2.2Consideration.  In consideration for the purchase of the Interests
contemplated by 0, Buyer agrees to pay to Seller the sum of Seventy-Five Million
Dollars ($75,000,000) (the “Base Purchase Price”), as adjusted:

(a)at the Closing as described in 0 and, to the extent applicable, Section 6.15;
and

(b)following the Closing as described in 0 and 0.

The Base Purchase Price, as so adjusted under clauses (a) and (b) of this 0 is
referred to herein as the “Purchase Price.”

Section 2.3Closing Payment.  At the Closing, Buyer shall pay to or for the
account of Seller, in cash by wire transfer of immediately available funds to
the payees and accounts designated by Seller, a total amount (such amount, in
the aggregate, the “Closing Payment”) equal to (a) the Base Purchase Price, as
adjusted by (i) the Estimated Net Working Capital Adjustment, (ii) the Estimated
Cash Adjustment and (iii) the Estimated CapEx Adjustment, in each case, as
provided in 0, minus (b) the aggregate net proceeds received by the Acquired
Companies from the transactions pursuant to the Mewbourne Agreements.  The
payees and accounts to receive any portion of the Closing Payment shall be
designated by Seller in writing at least two Business Days before the Closing.

16

 

--------------------------------------------------------------------------------

Section 2.4Adjustments to Base Purchase Price.

(a)Estimated Net Working Capital, Estimated Cash Amount and Estimated CapEx
Amount.  At least three (3) Business Days prior to the Closing Date, Seller
shall prepare and deliver to Buyer Seller’s good faith written calculations of
the Estimated Working Capital Adjustment (including Estimated Working Capital),
the Estimated Cash Adjustment (including Estimated Cash Amount) and the
Estimated CapEx Adjustment (including Estimated CapEx Amount) (collectively, the
“Preliminary Settlement Statement”), including reasonably detailed supporting
calculations and records.  At the Closing, the Base Purchase Price shall be
adjusted as follows:

(i)If the Estimated Working Capital is less than $423,000, then the Base
Purchase Price payable at Closing will be reduced dollar-for-dollar by an amount
equal to such deficiency.  If the Estimated Working Capital is greater than
$423,000, then the Base Purchase Price payable at Closing will be increased
dollar-for-dollar by an amount equal to such excess.  Such decrease or increase,
if any, in the Base Purchase Price is referred to herein as the “Estimated
Working Capital Adjustment.”

(ii)If the Estimated Cash Amount is greater than zero dollars ($0), then the
Base Purchase Price payable at Closing will be increased dollar-for-dollar by an
amount equal to such excess.  Such increase, if any, in the Base Purchase Price
is referred to herein as the “Estimated Cash Adjustment.”

(iii)If the Estimated CapEx Amount is less than the Budgeted CapEx Amount, then
the Base Purchase Price payable at Closing will be reduced dollar-for-dollar by
an amount equal to such deficiency.  If the Estimated CapEx Amount is greater
than the Budgeted CapEx Amount, then the Base Purchase Price payable at Closing
will be increased dollar-for-dollar by an amount equal to such excess.  Such
decrease or increase, if any, in the Base Purchase Price is referred to herein
as the “Estimated CapEx Adjustment.”

(b)Calculation of Final Working Capital, Final Cash Amount and Final CapEx
Amount.

(i)Within one-hundred twenty (120) days after the Closing Date, Buyer shall
prepare and deliver to Seller a calculation of the Final Working Capital, the
Final Cash Amount and the Final CapEx Amount, in each case, as of the Closing
Date (such calculations, collectively, the “Final Closing Date
Calculations”).  Buyer shall provide Seller and its Representatives reasonable
access to the records and employees of the Acquired Companies during normal
business hours and shall cooperate and cause the Acquired Companies to cooperate
in all reasonable respects with Seller in connection with its review of work
papers and other documents and information relating to the Final Closing Date
Calculations as Seller shall reasonably request and that are available to Buyer
and the Acquired Companies or their independent public accountants.

17

 

--------------------------------------------------------------------------------

(ii)Seller shall have the right to review and dispute the Final Closing Date
Calculations.  If within sixty (60) days after Seller’s receipt of the Final
Closing Date Calculations, Seller shall not have given written notice to Buyer
of any objection, specified in reasonable detail and with reasonable supporting
documentation, to the Final Closing Date Calculations (or any portion thereof)
(an “Objection Notice”), then Seller shall be deemed to have accepted the Final
Closing Date Calculations (or such portion thereof for which an objection was
not given), which shall then be final, binding and conclusive for all purposes
hereunder.  In the event that Seller gives an Objection Notice within such sixty
(60)-day period, then Seller and Buyer will use all commercially reasonable
efforts to resolve the disputed matter(s) within the thirty (30)-day period
following the delivery of such Objection Notice, and any resolution by them
agreed to in writing as to any disputed amounts shall be final, binding and
conclusive on the Parties.

(iii)If, at the end of the thirty (30) day resolution period, the Parties are
unable to resolve any disagreement between them with respect to the preparation
of the Final Closing Date Calculations, then each Party shall deliver
simultaneously to PricewaterhouseCoopers LLP (or if such firm is unwilling or
unable to serve, another nationally recognized accounting firm mutually agreed
on by the Parties) (such accounting firm, the “Accountants”) the Objection
Notice and such work papers and other reports and information relating to the
remaining disputed matter(s) as the Accountants may request and shall be
afforded the opportunity to discuss the disputed matter(s) with the
Accountants.  The Accountants shall have forty-five (45) days to carry out a
review and prepare a written statement of its determination regarding only those
disputed matter(s) presented to the Accountants (including a statement regarding
the Accountants’ determination of the prevailing Party in any such disputed
matter).  The determination of the Accountants will be, for all purposes,
conclusive, non-appealable, final and binding upon Seller and Buyer.  Such
decision will be subject to specific performance pursuant to 0, and judgment may
be entered thereon as an arbitration award pursuant to the Federal Arbitration
Act, 9 U.S.C. §§ 1-16, in any court of competent jurisdiction.  Any fees and
expenses of the Accountants incurred in resolving the disputed matter(s) shall
be borne by Seller, on the one hand, and Buyer, on the other hand, in the same
proportion that the dollar amount of disputed matters lost by Seller, on the one
hand, or Buyer, on the other hand, bears to the total dollar amount in dispute
resolved by the Accountants.  Each Party will bear its own fees, costs and
expenses in connection with matters contemplated by this 0.

(c)Aggregate Final Adjustment Amount.  Upon determination of the Final Working
Capital, the Final Cash Amount and the Final CapEx Amount in accordance with 0:

(i)if (x) the amount (the “Aggregate Final Adjustment Amount”) equal to (A) the
Final Working Capital plus (B) the Final Cash Amount plus (C) the Final CapEx
Amount is less than (y) the amount (the “Aggregate Estimated Adjustment Amount”)
equal to (A) the Estimated Working Capital plus (B) the Estimated Cash Amount
plus (C) the Estimated CapEx Amount, then Seller shall promptly, but within no
more than five (5) Business Days of determination, pay to Buyer the difference
on a dollar-for-dollar basis to such account(s) as directed by Buyer, by wire
transfer of immediately available funds; or

18

 

--------------------------------------------------------------------------------

(ii)if the Aggregate Final Adjustment Amount is greater than the Aggregate
Estimated Adjustment Amount, then Buyer shall promptly, but within no more than
five (5) Business Days of determination, pay the amount of the excess to Seller
on a dollar-for-dollar basis to such account(s) as directed by Seller, by wire
transfer of immediately available funds.

Section 2.5The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Latham & Watkins
LLP, 885 Third Avenue, New York, New York 10022, on (a) the later of (i) April
2, 2018 and (ii) the first Business Day of the month immediately following the
month in which all conditions to the obligations of the Parties set forth in 0
have been satisfied or waived (other than those conditions that by their nature
are to occur on the Closing Date, but subject to satisfaction or waiver of such
conditions) or (b) on such other date as Buyer and Seller may mutually determine
(the date on which the Closing occurs is referred to herein as the “Closing
Date”).  The Closing shall be effective for all purposes as of 12:01 a.m. New
York City time on the Closing Date.

Section 2.6Deliveries by Seller.  At the Closing, Seller shall deliver, or cause
to be delivered, to Buyer the following:

(a)a certificate or certificates representing the Interests, duly and validly
endorsed in favor of Buyer or accompanied by a separate stock power duly and
validly executed by Seller or otherwise sufficient to vest in Buyer good title
to the Interests, free and clear of all Liens (other than restrictions on
transfer under applicable securities Laws);

(b)to the extent certificated, the original stock or membership interest
certificates of each Acquired Company other than the Company;

(c)the Seller Closing Certificate;

(d)a certificate as to the good standing (or existence) of each Acquired
Company, certified dated as of a recent date by the Secretary of State (or
equivalent) of such entity’s jurisdiction of organization;

(e)the Transition Services Agreement, duly executed by Seller;

(f)a certificate in the form prescribed by Treasury Regulations Section
1.1445-2(b)(2) certifying that Seller is not a “foreign person” for purposes of
Section 1445 of the Code;

(g)written resignations of the directors and officers (or persons holding
similar offices) of each Acquired Company, in each case effective at or prior to
the Closing;

(h)original versions (or to the extent originals are not available, copies) of
the books, records, minute books and other materials (in any form) in the
possession of Seller or any of its Affiliates relating to the Acquired
Companies, including payroll, financial and accounting records, intellectual
property records, service and warranty records, equipment logs, litigation files
and any additional similar documents; and

19

 

--------------------------------------------------------------------------------

(i)such other agreements, documents, instruments and writings as are expressly
required to be delivered by Seller on or prior to the Closing Date pursuant to
this Agreement or the Transition Services Agreement.

Section 2.7Deliveries by Buyer.  At the Closing, Buyer shall deliver, or cause
to be delivered, to Seller the following:

(a)the Closing Payment, in accordance with the terms of 0;

(b)the Buyer Closing Certificate;

(c)the Transition Services Agreement, duly executed by Buyer; and

(d)such other agreements, documents, instruments and writings as are expressly
required to be delivered by Buyer on or prior to the Closing Date pursuant to
this Agreement or the Transition Services Agreement.

Section 2.8Withholding Taxes.  Buyer shall be entitled to deduct and withhold
from any amount payable or otherwise deliverable pursuant to this Agreement to
Seller or to any other Person such amounts as may be required to be deducted or
withheld therefrom under any provision of federal, state, local or foreign Tax
Law or under any other applicable Law.  To the extent such amounts are so
deducted or withheld and remitted to the appropriate Governmental Authority,
such amounts shall be treated for all purposes under this Agreement as having
been paid to the Person to whom such amounts would otherwise have been paid.
Buyer shall advise Seller of any such deduction and withholding Buyer expects to
make and reasonably cooperate with Seller to mitigate any such deduction and
withholding to the extent permissible under applicable Law.

Article III.
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER

Seller hereby represents and warrants to Buyer, as of the Effective Date and as
of the Closing Date unless otherwise specified in the applicable representation
and warranty, as follows:

Section 3.1Organization of Seller.  Seller is duly organized, validly existing,
and in good standing under the laws of the State of Delaware and has the
requisite corporate authority to carry on its business as now being conducted
and to own and use the properties and assets owned and used by it.

Section 3.2Authorization; Enforceability.  Seller has all requisite corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents and to perform its obligations hereunder and
thereunder.  The execution and delivery of this Agreement and the other
Transaction Documents have been duly and validly authorized by all necessary
corporate or other entity action on the part of Seller and no other action on
the part of Seller is necessary to authorize the execution, delivery and
performance of this Agreement or the other Transaction Documents or the
consummation by Seller of the transactions contemplated hereby and
thereby.  This Agreement and, as of the Closing Date, the other Transaction
Documents have

20

 

--------------------------------------------------------------------------------

been duly and validly executed and delivered by Seller and, assuming the due
authorization, execution and delivery of this Agreement and the other
Transaction Documents by Buyer, constitute valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

Section 3.3No Conflict; Consents.  Except as set forth on Schedule 3.3, the
execution and delivery of this Agreement and the other Transaction Documents by
Seller, the compliance by Seller with any of the provisions hereof or thereof
and the consummation of the transactions contemplated hereby and thereby do not
and shall not:

(a)violate any Law applicable to Seller or require any filing with, consent,
approval or authorization of, or notice to, or the obtaining of any Permit or
Order from, any Governmental Authority;

(b)violate or conflict with any Organizational Document of Seller;

(c)except as would not, individually or in the aggregate, reasonably be expected
to prevent or materially delay the consummation of the transactions contemplated
herein, violate, breach or conflict with, or require any consent, notice or
approval under, any Contract or Permit to which Seller is a party or by which
Seller or its properties or assets are bound, constitute a default or give any
third party any additional right (including a termination right) under, permit
cancellation of, result in the termination of or any forfeiture or loss of a
material right, or result in or constitute a circumstance that, with or without
notice or lapse of time or both, would constitute any of the foregoing, under
any Contract or Permit to which Seller is a party or by which Seller or its
properties or assets are bound or the acceleration of performance of Seller’s
obligations thereunder;

(d)result in the creation or imposition of any Lien on any of the Interests; or

(e)breach or conflict with any Order binding on Seller or its assets.

Section 3.4Ownership of Interests.  Except as set forth on Schedule 3.4:

(a)Seller holds of record and owns beneficially all of the Interests in the
Company, free and clear of any Liens (other than restrictions under federal and
state securities Laws);

(b)Seller is not a party to any option, warrant, purchase right, or other
Contract (other than this Agreement) that could require Seller to sell,
transfer, or otherwise dispose of the Interests; and

(c)Seller is not a party to any voting trust, proxy, or other agreement or
understanding with respect to the voting of the Interests.

21

 

--------------------------------------------------------------------------------

Section 3.5Litigation.

(a)There are no Actions pending or, to the Knowledge of Seller, threatened in
writing against Seller or any of its Affiliates that, individually or in the
aggregate, would reasonably be expected to prevent or materially delay the
consummation of the transactions contemplated herein or prevent Seller from
performing its obligations hereunder.

(b)There are no Orders binding upon Seller or any of its Affiliates that,
individually or in the aggregate, would reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated herein or
prevent Seller from performing its obligations hereunder.

Section 3.6Brokers’ Fees.  Except for the Seller Financial Advisors, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement either from or based upon arrangements made by
Seller or any of its Affiliates.  All fees of the Seller Financial Advisors
shall be paid by Seller, and no portion thereof shall be charged to or paid by
any Acquired Company or Buyer.

Section 3.7Bankruptcy.  Seller is not subject to any pending bankruptcy Action
and, to Seller’s Knowledge, no Action is contemplated in which Seller would be
declared insolvent or subject to the protection of any bankruptcy or
reorganization Laws or procedures.

Article IV.
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY

Seller hereby represents and warrants to Buyer, as of the Effective Date and as
of the Closing Date unless otherwise specified in the applicable representation
and warranty, as follows:

Section 4.1Organization of the Acquired Companies.

(a)Each Acquired Company is a corporation or limited liability company, as the
case may be, and is duly organized or formed, validly existing and in good
standing under the laws of its jurisdiction of organization or formation and has
all requisite corporate or limited liability company power and authority to own,
lease, construct, operate and maintain its properties and assets and to conduct
its portion of the Business as it is now being conducted.  Each Acquired Company
is duly licensed or qualified and in good standing in each jurisdiction in which
the ownership or operation of its assets or the character of its activities is
such as to require it to be so licensed or qualified, except where the failure
to be so licensed or qualified would not reasonably be expected to have a
Material Adverse Effect.  All such jurisdictions in which the Acquired Companies
are organized and qualified to do business are listed in Schedule 4.1.  The
Acquired Companies have no ongoing business activities, and no Liabilities,
other than in connection with the Business and, prior to the Closing, the
Company’s ownership of the equity interests in Enstor Energy Services.

22

 

--------------------------------------------------------------------------------

(b)Seller has made available to Buyer in the Data Site true and complete copies
of all existing Organizational Documents, as amended to date, of the Acquired
Companies, and such Organizational Documents, as so amended, are in full force
and effect.  No Acquired Company is in default under, or in violation of, any
provision of its Organizational Documents.

Section 4.2No Conflict; Consents.  Except as set forth on Schedule 4.2, the
execution and delivery of this Agreement and the other Transaction Documents by
Seller, the compliance by Seller with any of the provisions hereof and thereof
and the consummation of the transactions contemplated hereby and thereby by
Seller do not and will not:

(a)violate any Law applicable to any Acquired Company or require any filing
with, consent, approval or authorization of, or notice to, or the obtaining of
any Permit or Order from, any Governmental Authority;

(b)violate or conflict with any Organizational Document of any Acquired Company;

(c)(i) violate, breach or conflict with any Material Contract or Permit to which
any Acquired Company is a party or by which any Acquired Company or its
properties or assets are bound, constitute a default or give any third party any
additional right (including any approval right over a “change of control” or any
termination right) under, permit cancellation of, result in the termination of
or any forfeiture or loss of a material right, or result in or constitute a
circumstance that, with or without notice or lapse of time or both, would
constitute any of the foregoing, under any Material Contract or Permit or the
acceleration of performance of Seller’s obligations thereunder or (ii) except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, violate, breach or conflict with any other Contract to
which any Acquired Company is a party or by which it is bound;

(d)result in the creation of any Lien on any of the Subsidiary Interests or any
of the assets or properties of any Acquired Company (other than a Permitted
Lien); or

(e)breach or conflict with any Order binding on any Acquired Company or any of
the assets of any Acquired Company.

Section 4.3Capitalization.

(a)The Interests held by Seller constitute all of the issued and outstanding
membership interests of the Company.  The Interests are duly authorized, validly
issued and (to the extent applicable) fully paid and nonassessable, and were not
issued in violation of any preemptive rights.

(b)The number and type of authorized capital stock and all other equity
interests of each Acquired Company (other than the Company) are set forth on
Schedule 4.3(b).  The number and type of issued and outstanding capital stock
and other equity interests of each Acquired Company (other than the Company)
(collectively, “Subsidiary Interests”) and the holders thereof are set forth on
Schedule 4.3(b), and such issued and outstanding Subsidiary Interests are duly
authorized, validly issued and (to the extent applicable) fully paid and
nonassessable, and were not issued in violation of any preemptive rights.  The
Subsidiary Interests represented as being owned by an Acquired Company on
Schedule 4.3(b) are held, beneficially and of record, free and clear of any
Liens (other than restrictions under federal and state securities Laws)

23

 

--------------------------------------------------------------------------------

(c)Neither Seller nor any Acquired Company is party to a Contract containing any
transfer restrictions, rights of first refusal, or other rights or obligations
triggered upon a change of control of any Acquired Company (whether direct or
indirect), in each case with respect to any Subsidiary Interests.

(d)Except as set forth on Schedule 4.3(d), there are no:

(i)outstanding membership interests, equity interests or other equity or
equity-based securities of any Acquired Company other than the Interests and the
Subsidiary Interests;

(ii)outstanding securities of any Acquired Company convertible into,
exchangeable or exercisable for membership interests, equity interests or other
securities of such Acquired Company;

(iii)authorized or outstanding options, warrants, calls, subscriptions,
conversion rights or other rights, commitments, agreements, arrangement or
undertakings of any kind to which any Acquired Company is a party or by which it
is bound obligating such Acquired Company to issue, deliver or sell, or cause to
be issued, delivered or sold, additional equity interests or shares of capital
stock or other securities of such Acquired Company or obligating such Acquired
Company to issue, grant, extend or enter into any such security, option,
warrant, call, right, commitment, agreement, arrangement or undertaking;

(iv)outstanding obligations of any Acquired Company to repurchase, redeem or
otherwise acquire any equity securities of such Acquired Company;

(v)voting trusts or other agreements or understandings to which any Acquired
Company is a party or is bound with respect to the voting of the equity interest
of such Acquired Company;

(vi)outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to any Acquired Company; or

(vii)authorized or outstanding bonds, debentures, notes or other indebtedness
that entitles the holders to vote (or convertible or exercisable for or
exchangeable into securities that entitle the holders to vote) with holders of
shares, units or interests of any Acquired Company on any matter.

(e)Except for the Subsidiary Interests or as set forth on Schedule 0, no
Acquired Company owns, directly or indirectly, any capital stock or other equity
interests of any Person.

Section 4.4Litigation.  Except as set forth on Schedule 4.4, no Acquired
Company:

(a)is subject to any material Order;

(b)is a party or respondent to any material Action; or

24

 

--------------------------------------------------------------------------------

(c)to the Knowledge of Seller, has been threatened in writing with any material
Action within the past two (2) years.

Section 4.5Financial Statements.  Schedule 4.5 sets forth true and complete
copies of the following financial statements (collectively, the “Financial
Statements”):

(a)the unaudited consolidated balance sheets of the Acquired Companies as of
December 31, 2015 and December 31, 2016, and the related unaudited consolidated
income statements of the Acquired Companies for the years then ended; and

(b)the unaudited consolidated balance sheet of the Acquired Companies as of the
Balance Sheet Date, together with the related unaudited consolidated income
statement of the Acquired Companies for the twelve-month period then ended.

The Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis through the periods involved, and present fairly, in all
material respects, the consolidated financial position and the consolidated
results of operations of the Acquired Companies as of, and for the periods ended
on, such dates, except for normal year-end adjustments and the absence of
footnotes.

Section 4.6No Undisclosed Liabilities.  None of the Acquired Companies has any
Indebtedness for borrowed money or Liabilities of a nature required by GAAP to
have an amount set forth on a balance sheet, except: (a) Liabilities disclosed
in the Financial Statements; (b) Liabilities incurred since the Balance Sheet
Date in the ordinary course of the operations of the Business, consistent with
past practices; and (c) Liabilities that will be included in the calculation of
Final Working Capital, Final Cash Amount or Final CapEx Amount.

Section 4.7Taxes.  Except as set forth on Schedule 4.7:

(a)all Tax Returns required to be filed by the Company or any Subsidiary have
been properly and timely filed and are correct and complete in all material
respects;

(b)all Taxes of the Company or any Subsidiary (whether or not shown on any Tax
Return) that are due have been paid;

(c)the Financial Statements reflect the Company’s and each Subsidiary’s
liabilities for unpaid Taxes (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) for all
periods (or portions of periods) through the Balance Sheet Date;

(d)there are no Liens other than Permitted Liens on any of the assets of the
Company or any Subsidiary that arose in connection with the failure to pay any
Tax;

(e)there are no pending Actions for the assessment or collection of Taxes
against the Company or any Subsidiary, and no adjustment relating to any Tax
Return of the Company or any Subsidiary has been proposed;

25

 

--------------------------------------------------------------------------------

(f)no Tax Returns of the Company or a Subsidiary are under audit or examination
by any taxing authority;

(g)there are no agreements or waivers currently in effect that provide for an
extension of time with respect to the filing of any Tax Return of the Company or
a Subsidiary or the assessment or collection of any Tax from the Company or a
Subsidiary;

(h)no claim has been made in writing by any taxing authority in a jurisdiction
where the Company or any Subsidiary does not file a Tax Return that it is or may
be subject to taxation in that jurisdiction;

(i)each Acquired Company, other than the Company, Enstor, Inc., and Freebird
Assets, Inc., qualifies, and has since the date of its formation qualified, as
disregarded as an entity separate from its owner for U.S. federal income Tax
purposes, and no election has been made under Treasury Regulations Section
301.7701-3 to have any Acquired Company, other than the Company, taxed as a
corporation;

(j)neither the Company nor any Subsidiary is, nor have they at any time been, a
member of an affiliated group filing a consolidated federal income Tax Return
for any Tax period for which the statute of limitation remains open (other than
the Seller Group), nor does the Company or any Subsidiary have any liability for
Taxes of any Person (other than a member of the Seller Group or any Acquired
Company) under Treasury Regulations Section 1.1502-6 (or any analogous provision
of state or local Law), as a transferee or successor, under a Tax Sharing
Agreement, or otherwise;

(k)the Company has delivered or made available to Buyer in the Data Site correct
and complete copies of all income Tax Returns with respect to the Company and
each Subsidiary for the year 2014 and each year thereafter, and of any
examination reports and any written statements of deficiencies proposed to be
assessed against the income or asset base of the Company or any Subsidiary that
have not yet been resolved;

(l)neither the Company nor any Subsidiary is or has been a party to any “listed
transaction,” as defined in Section 6707A(c)(1) of the Code and Treasury
Regulations Section 1.6011-4(b);

(m)within the past two (2) years, neither the Company nor any Subsidiary has
been a “distributing corporation” or a “controlled corporation” in connection
with a distribution described in Section 355 of the Code;

(n)neither the Company nor any Subsidiary has agreed to make nor is it required
to make any adjustment under Section 481(a) of the Code (or any corresponding or
similar provision of state, local or foreign Law) by reason of a change in
accounting method or otherwise;

(o)each Acquired Company has collected or withheld all Taxes required to have
been collected or withheld (including from payments made to employees,
independent contractors, creditors, stockholders and other third parties) and
such collected and withheld Taxes have been or will be duly paid to the proper
Governmental Authority;

26

 

--------------------------------------------------------------------------------

(p)the Company and each Subsidiary has properly collected and remitted sales,
use, value added and similar Taxes with respect to sales or leases made or
services provided to its customers and, to the Knowledge of Seller, have
properly received and retained any appropriate Tax exemption certificates or
other documentation for all such sales, leases or other services made without
charging or remitting sales or similar Taxes that qualify as exempt from such
Taxes;

(q)neither the Company nor any Subsidiary will be required to include any
material item of income in, or exclude any material item of deduction from,
taxable income for any taxable period (or portion thereof) beginning after the
Closing Date as a result of any (i) “closing agreement” as described in Section
7121 of the Code (or any corresponding or similar provision of state, local or
foreign Law) entered into prior to the Closing, (ii) installment sale or open
transaction disposition made prior to the Closing, (iii) prepaid amount received
prior to the Closing or (iv) election pursuant to Section 108(i) of the Code
made prior to the Closing; and

(r)the Company elected to be classified as corporation for U.S. federal income
Tax purposes effective as of April 5, 2012 and Seller is eligible to make an
election under Section 336(e) of the Code and the Treasury Regulations
promulgated thereunder (and any corresponding or similar elections under state
or local Tax Law) with respect to the purchase and sale of the Interests in the
Company hereunder and with respect to a resulting deemed sale of stock of
Enstor, Inc. and Freebird Assets, Inc.

Section 4.8Absence of Certain Changes.  Since the Balance Sheet Date, (a) the
Business has been conducted, in all material respects, in the ordinary course of
business consistent with past practices, and (b) there has not been any Material
Adverse Effect.

Section 4.9Contracts.

(a)Schedule 4.9(a) lists all of the following types of Contracts in effect on
the Effective Date and to which any Acquired Company is a party (all Contracts
that are required to be listed on Schedule 4.9(a), together with all Property
Use Agreements, being “Material Contracts”):

(i)each Contract under which any Acquired Company has (A) created, incurred,
assumed, or guaranteed (or may create, incur, assume, or guarantee) any
Indebtedness (including any letters of credit or similar facilities that are
cash collateralized), (B) granted a Lien (other than a Permitted Lien) on its
assets, (C) agreed to any restriction or limitation on distributions, dividends
or return on equity, or extended credit to any Person (excluding trade
receivables in the ordinary course of business), or (D) any indemnity, any
guaranty of performance, or any agreement to provide credit support or otherwise
make capital contributions, loans, or advances;

(ii)each natural gas firm storage, “park and loan” service, interruptible
storage, wheeling service, firm or interruptible transportation, gathering,
processing or other services Contract with customers of any Acquired Company;

27

 

--------------------------------------------------------------------------------

(iii)each Contract involving a remaining commitment by any Acquired Company to
undertake capital expenditures with respect to the Business that involve
aggregate payments or receipts in excess of $100,000;

(iv)each Contract for lease of personal property involving aggregate payments or
receipts in excess of $100,000;

(v)each Contract between Seller or its Affiliates (other than the Acquired
Companies), on the one hand, and any Acquired Company, on the other hand
(collectively, “Affiliated Party Contracts”);

(vi)each gas purchase and sale agreement and gas lease agreement;

(vii)each gas pipeline interconnection agreement, construction agreement,
facility operating and operational balancing agreement;

(viii)each Derivative Contract;

(ix)each Contract creating or evidencing a partnership or joint venture;

(x)each Contract that limits or restricts any of the Acquired Companies from
(A) engaging in any business in any jurisdiction, (B) freely setting prices for
products, services, or technologies (including most-favored customer pricing
provisions), or (C) soliciting potential employees, consultants, contracts, or
other suppliers or customers;

(xi)each Contract that involves the purchase or sale of any business, equity, or
assets (other than natural gas) material to the conduct of the Business in the
past five (5) years;

(xii)each Contract with a Governmental Authority;

(xiii)each Contract pursuant to which any Acquired Company assumed Liabilities
or agreed to indemnify another Person for Liabilities arising under
Environmental Laws, other than Contracts entered into in the ordinary course of
business consistent with past practices the primary purpose of which is not the
assumption or indemnification of environmental Liabilities;

(xiv)each Contract for operation or maintenance services;

(xv)each Tax Abatement Agreement; and

(xvi)each other Contract that involves aggregate payments to or from the
Acquired Companies in excess of $100,000.

(b)Except as set forth in Schedule 4.9(b), each Material Contract (other than
such Material Contracts with respect to which all performance and payment
obligations have been fully performed or otherwise discharged by all parties
thereto prior to the Closing) is in full force and effect, other than those
Material Contracts which expire by their terms between the Effective

28

 

--------------------------------------------------------------------------------

Date and Closing, and represents the legal, valid and binding obligation of the
Acquired Company(ies) party thereto, and, to the Knowledge of Seller, represents
the legal, valid and binding obligation of the other parties thereto, in each
case enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity.  Except as set forth in Schedule 4.9(b), neither
any Acquired Company, nor, to the Knowledge of Seller, any other party, is in
material breach of any Material Contract.  True and complete copies of all
Material Contracts have been made available to Buyer in the Data Site.  None of
Seller, the Acquired Companies or any of their respective Affiliates has
received written notice of any intention to terminate any of the Material
Contracts.

(c)All Material Contracts are in compliance with the terms and provisions of the
Applicable Gas Tariffs.

Section 4.10Employee Matters.

(a)Except as set forth in Schedule 4.10(a), none of the Acquired Companies
maintains any ERISA Plans or other material employee compensation or benefit
plans, programs, arrangements, Contracts or schemes with respect to which any
Acquired Company has any Liability to contribute or that are maintained,
contributed to or sponsored by any Acquired Company (collectively, “Company
Plans”).

(b)Except as would not reasonably be expected to result in any material
Liability to the Acquired Companies, each ERISA Plan maintained or sponsored by
Seller and its Affiliates for the benefit of the Site Employees has been
administered in accordance with its terms and all applicable Laws, including
ERISA and the Code, and all contributions required to be made with respect to
any such ERISA Plans have been made or properly accrued.  There does not now
exist, nor do any present circumstances exist with respect to Seller, any
Acquired Company or its or their ERISA Affiliates (as defined below) that could
result in any Controlled Group Liability of Seller, an Acquired Company or any
trade or business (whether or not incorporated) that is treated as a single
employer with an Acquired Company or Seller within the meaning of Section
414(b), (c), (m) or (o) of the Code (each an “ERISA Affiliate”) that would be,
or could become, a Liability of an Acquired Company or Buyer as of the Effective
Date or following the Closing.

(c)No Acquired Company nor any ERISA Affiliate contributes to or has ever
contributed to, or been required to contribute to, any multiple employer plan or
“multiemployer plan” (as defined in Section 3(37) of ERISA or Section 4001(a)(3)
of ERISA) or has any Liability (including, withdrawal liability) under a
multiemployer plan, or has any Liability with respect to a “multiple employer
welfare arrangement” (as defined in Section 3(40) of ERISA) in any case for
which an Acquired Company or Buyer will have any Liability after the Closing.

(d)As to any ERISA Plan providing benefits to a Site Employee intended to be
qualified under Section 401 of the Code, such plan has received a favorable
determination letter or opinion letter, as applicable, from the IRS to such
effect (or has applied or has time remaining to apply for such letter) and, to
Seller’s Knowledge, no fact, circumstance or event has occurred or exists since
the date of such determination or opinion letter that would reasonably be
expected to adversely affect the qualified status of any such ERISA Plan.

29

 

--------------------------------------------------------------------------------

(e)To Seller’s Knowledge, except as set forth on Schedule 0, no ERISA Plan or
any other arrangement providing benefits to a Site Employee provides any of the
following retiree or post-employment benefits: medical, disability (other than
disability benefits relating to a disability occurring during relevant
employment) or life insurance benefits, except as required by (i) the applicable
requirements of Section 4980B of the Code or any similar state Law or
(ii) company-paid or subsidized healthcare coverage pursuant to an employment,
severance or similar agreement, plan or arrangement.  

(f)Except as set forth on Schedule 4.10(f), neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated
hereunder will, alone or together with any other event, (i) result in any
payment (including severance, unemployment compensation, golden parachute, bonus
or otherwise) becoming due to any Site Employee; (ii) materially increase any
compensation or benefits otherwise payable by an Acquired Company; (iii) result
in the acceleration of the time of payment or vesting of any awards or benefits
or give rise to any additional service credits under any Company Plan; or
(iv) result in payments or benefits that will be made by an Acquired Company
that would not be deductible for federal income tax purposes by virtue of
Section 280G of the Code.

(g)Each “nonqualified deferred compensation plan” (within the meaning of
Section 409A of the Code) to which an Acquired Company is a party, or under
which a Site Employee has rights, complies with the requirements of
paragraphs (2), (3) and (4) of Section 409A(a) by its terms and has been
operated in accordance with such requirements.  The Company is under no
obligation to gross up any taxes under Section 409A of the Code.

(h)Schedule 4.10(h) is a true and complete list of the names and positions of
all Site Employees.

Section 4.11Environmental Matters.

(a)Except as set forth on Schedule 4.11:

(i)Each of the Acquired Companies is, and has been for the past five (5) years,
in compliance in all material respects with all Environmental Laws, and the
Acquired Companies possess and are in compliance in all material respects with
all Environmental Permits required for each Acquired Company to own and operate
the Business as it is currently conducted.  Schedule 4.11(a)(i) sets forth a
list of all Environmental Permits that have been obtained by the Acquired
Companies, or any of them, as of the Effective Date, as well as those for which
the Acquired Companies, or any of them, has applied as of the Effective
Date.  All such Environmental Permits are in full force and effect, and there
are no Actions pending or, to the Knowledge of Seller, threatened seeking to
revoke, cancel, suspend, or adversely modify any such Environmental Permit.  All
applications required to have been filed for the renewal of all such
Environmental Permits have been duly filed on a timely basis with the
appropriate Governmental Authority, the Acquired Companies have met all material
applicable regulatory and certificate conditions (including the filing of all
annual and other periodic reports) and have complied with and made all material
necessary reporting and filings, and, to the Knowledge of Seller, all necessary
records pertaining to such Environmental Permits have been retained;

30

 

--------------------------------------------------------------------------------

(ii)None of the Acquired Companies is subject to any outstanding Order from, or
any written agreement with, any Governmental Authority under any Environmental
Laws requiring remediation or removal of any known past or ongoing Release of
Constituents of Concern or the payment of any material fine or penalty in
connection with any past or ongoing Release of Constituents of Concern, and to
the Knowledge of Seller, no such Order, agreement, fine or penalty is threatened
or alleged in writing.  To the Knowledge of Seller, except as would not be
material to the Acquired Companies, no Release of Constituents of Concern has
occurred at the Storage Facilities that has given or would reasonably be
expected to require remediation and removal or result in an Order or a fine or
penalty;

(iii)None of the Acquired Companies is subject to any Action that is pending or,
to the Knowledge of Seller, threatened in writing, alleging that an Acquired
Company has failed to comply in any material respect with or is subject to
material Liability under any Environmental Law; and

(b)Schedule 4.11(b) lists all Phase I and Phase II environmental site assessment
reports and all reports pertaining to violations of or liabilities under
Environmental Laws, in each case, prepared by or on behalf of Seller or its
Affiliates regarding any Storage Facility which, in each case, are in the
possession of Seller or the Acquired Companies, and all of which have been made
available in the Data Site.

Section 4.12Compliance with Laws; Permits.

(a)Except as set forth on Schedule 4.12(a), each Acquired Company is, and has
been at all times during the past five (5) years, in compliance in all material
respects with all Laws, Permits and Orders applicable to the Acquired Companies,
their operations and assets and to the Business, and none of Seller, its
Affiliates, or the Acquired Companies has received written notification of any
asserted past or present failure to comply with any Laws, Permits or Orders
applicable to the Acquired Companies, their operations or assets or to the
Business.  Notwithstanding any provision in this 0 (or any other provision of
this Agreement) to the contrary, 0 and 0 shall be the exclusive representations
and warranties with respect to compliance with Tax Laws and Environmental Laws,
respectively, and no other representations or warranties are made with respect
to such matters pursuant to this 0.

(b)Each Acquired Company possesses, and is in compliance in all material
respects with all terms and conditions of, all Permits necessary for such
Acquired Company to own, lease, construct, operate and maintain its assets and
lawfully operate the Business as it is currently conducted, all of which are in
full force and effect, true and complete copies of which have previously been
made available to Buyer in the Data Site.  Schedule 4.12(b) lists all such
Permits possessed by the Acquired Companies.  No suspension, cancellation,
revocation, termination or materially adverse modification of any such Permit is
pending or, to Seller’s Knowledge, threatened.  All applications required to
have been filed for the renewal of all such Permits have been duly filed on a
timely basis with the appropriate Governmental Authority, the Acquired Companies
have met all material applicable regulatory and certificate conditions
(including the filing of all annual and other periodic reports) and have
complied with and made all material necessary reporting and filings, and all
necessary records pertaining to such Permits have been retained.

31

 

--------------------------------------------------------------------------------

Section 4.13Insurance.  Schedule 4.13 lists and contains a summary description
of all material current policies of property, fire and casualty, general
liability, title, workers’ compensation and other forms of insurance that
directly insure any Acquired Company or any of its assets or the operation of
the Business, regardless of whether such insurance is carried by Seller, an
Affiliate of Seller or an Acquired Company (collectively, the “Policies”).  As
of the Effective Date, all Policies, including for property, fire and casualty,
general liability, title, workers’ compensation and other forms of insurance,
are in full force and effect, all premiums with respect thereto have been timely
paid, and no written notice of cancellation or termination has been received
with respect to any such Policy which was not replaced on substantially similar
terms prior to the date of such cancellation.  To the Knowledge of Seller, there
is no claim under any such Policy as to which coverage has been denied or
disputed by the underwriters or issuers thereof within the past five (5)
years.  

Section 4.14Labor Relations; Employment Matters. No Acquired Company:

(a)is a party to, and no Site Employees are covered by, any collective
bargaining agreement or other labor union contract, and, to the Knowledge of
Seller, there are no organizational campaigns, petitions or other unionization
activities involving Site Employees seeking recognition of a collective
bargaining unit;

(b)is subject to any strikes, material slowdowns or material work stoppages
pending or, to the Knowledge of Seller, threatened between an Acquired Company
and any Person or involving Site Employees;

(c)is delinquent in payments to the Site Employees for any material wages
(including overtime pay), salaries, commissions, bonuses or other compensation,
and no Site Employee has made a material claim or, to the Knowledge of Seller,
threatened to make a material claim, against an Acquired Company with respect to
any such wages (including overtime pay), salaries, commissions, bonuses or other
compensation;

(d)has any material Liability with respect to any misclassification of: (i) any
person as an independent contractor rather than as an employee, (ii) any
employee leased from another employer, or (iii) any employee currently or
formerly classified as exempt from overtime wages; or

(e)has taken any action with respect to the transactions contemplated by this
Agreement that would reasonably be expected to constitute a “mass layoff” or
“plant closing” within the meaning of the Workers Adjustment Retraining
Notification (WARN) Act of 1989.

Section 4.15Properties and Related Matters.

(a)Schedule 4.15(a) lists all of the Acquired Companies’ material agreements
(including documents conveying or creating and granting real property interests
to an Acquired Company), with respect to ownership interests in, and rights to
use, real property (including surface, sub-surface and mineral rights, and any
material waiver, encroachment, consent, crossing or similar rights related to
any such ownership interests in, and rights to use, such real property) relating
to the operation of the Business as currently conducted (collectively, “Property
Use Agreements,” and the Acquired Companies’ rights thereunder, the “Real
Property Interests”).

32

 

--------------------------------------------------------------------------------

(b)The Existing Title Opinions are listed on Schedule 4.15(b).  Seller has made
available to Buyer in the Data Site true, complete and correct copies of (i) all
Property Use Agreements, (ii) all Existing Title Opinions and (iii) and all
other reports, title insurance policies, title opinions and surveys that are in
the possession of the Company, any Subsidiary or Seller and that relate to any
of the Real Property Interests.

(c)No claim has been made, and to the Knowledge of Seller, no claim has been
threatened or asserted, by any third party that any Acquired Company does not
possess the legal right to use any material real property currently used in
connection with the Business in the manner or for the purpose for which it is
being used.

(d)Except as set forth on Schedule 4.15(d), the Acquired Companies have good and
valid record and indefeasible title to, and are the lawful owners of, all of the
Real Property Interests free and clear of all Liens other than the Permitted
Liens.

(e)There is no pending or, to the Knowledge of Seller, threatened condemnation
or eminent domain proceeding with respect to any of the Storage Facilities.

(f)To the Knowledge of Seller, all of the Real Property Interests (including
subsurface storage areas) pursuant to the Property Use Agreements and the
improvements located thereon owned, leased or otherwise granted to or held by
the Acquired Companies do not encroach in any material respect upon any
easements, rights-of-way, or the property of others, subject to Permitted Liens,
and, to the Knowledge of Seller, there are no encroachments in any material
respect onto the real property subject to the Real Property Interests from the
real property of others.  To the Knowledge of Seller, all pipelines and
appurtenant facilities related to the Storage Facilities, to the extent located
on lands owned by third parties, are covered by recorded easements,
rights-of-way or similar instruments or leasehold rights in favor of the
Acquired Companies.  Except as set forth on Schedule 4.15(f), none of the
Acquired Companies has granted any assignment, lease, license, sublease,
easement, concession or other agreement (written or oral) granting to any Person
the right to possess, use, or occupy the Real Property Interests of the Acquired
Companies, except (i) Permitted Liens, (ii) as may be granted to or reserved
pursuant to any instrument creating its interest in such real property, or
(iii) for purposes related to the development, construction, operation, or
maintenance of the Storage Facilities or other assets of the Acquired Companies.

(g)(i) All wells drilled in connection with the Storage Facilities or the
Business have  been drilled, completed, operated and maintained in compliance in
all material respects with all applicable Laws and Permits, and all such wells
currently in operation are in an operable state of repair adequate to maintain
normal operations in accordance with past practices and (ii) except as set forth
on Schedule 4.15(g)(ii), and except for wells that are owned and operated by a
Person other than Seller or any of its Affiliates and that do not penetrate the
geological formations in which the Storage Facilities are located, to Seller’s
Knowledge, there are no wells located on the real property of any Acquired
Company that are required by applicable Law or Permit to be plugged and
abandoned that have not been plugged and abandoned in accordance with such
applicable Law or Permit.

33

 

--------------------------------------------------------------------------------

Section 4.16Intellectual Property.  

(a)Schedule 4.16(a) sets forth a true and complete list of all of the patents,
trademarks, registered copyrights, and domain names, and pending applications
for any of the foregoing, owned by the Acquired Companies as of the Effective
Date.

(b)One of the Acquired Companies is the sole and exclusive owner of all such
items, free and clear of all Liens other than Permitted Liens and except as set
forth on Schedule 4.16(b).

(c)The Acquired Companies own or possess adequate licenses or other valid rights
to use all material patents, trademarks, copyrights, and other intellectual
property rights used or held for use in connection with the Business as
currently being conducted, and the Company has not received any written
assertions or claims that challenge the validity of any of the
foregoing.  Notwithstanding the foregoing, it is understood that the Acquired
Companies receive certain information technology support (other than the
Acquired IT) from Seller or its Affiliates (other than the Acquired Companies)
and the foregoing will not be deemed a representation that the Acquired
Companies will be entitled to such information technology support (other than
the Acquired IT) after Closing.

(d)To the Knowledge of Seller, within the past five (5) years, no Acquired
Company has infringed or misappropriated the patent, trademark, copyright or
other intellectual property rights of any Person and no Acquired Company has
received any written notice of any claim of such infringement or
misappropriation during such time period.  To the Knowledge of Seller, no Person
is infringing the patent, trademark or other intellectual property rights of any
Acquired Company.

Section 4.17Title to Properties.  Except as set forth on Schedule 4.17, the
Acquired Companies have good and valid record and indefeasible title to, are the
lawful owners of, or have a valid leasehold interest in, all of the material
rights, properties and assets (other than the Real Property Interests, which are
addressed by the representations and warranties in 0, but including the Acquired
IT), tangible or intangible, used or held for use in connection with their
respective Businesses, in each case, free and clear of all Liens, except for (a)
properties and assets sold or otherwise disposed of, and rights expiring or
terminating, in the ordinary course of business consistent with past practices
and not in violation of this Agreement during the period from the Effective Date
until the Closing Date, and (b) Permitted Liens.

Section 4.18Condition and Sufficiency of Assets.

(a)Except as set forth on Schedule 4.18(a), all of the tangible material assets
(for the avoidance of doubt, excluding IT systems and software other than the
Acquired IT) used or held for use by the Acquired Companies (other than the Real
Property Interests, which are addressed by the representations and warranties in
0), whether owned or leased, (i) have been reasonably maintained consistent in
all material respects with standards generally followed in the industry and are
in a condition sufficient for the current operating business of the Acquired
Companies, and (ii) other than the assets held by Enstor Waha Storage and
Transportation, LP or otherwise relating to the Waha Project, are adequate and
suitable for their present and currently intended uses and are free from defects
other than such defects as do not interfere with the intended use thereof in the
conduct of normal operations in any material respect.

34

 

--------------------------------------------------------------------------------

(b)The information technology systems and software listed on Schedule 4.18(b)
are owned or licensed by the Acquired Companies (collectively, the “Acquired
IT”).

(c)The assets and properties owned or leased by the Acquired Companies, or that
they otherwise have the right to use, when aggregated with the services that
Buyer is entitled to receive after Closing under the Transition Services
Agreement, constitute all the tangible assets and properties that are required
or necessary in connection with the conduct of the Business as it is presently
conducted; provided, however, that certain information technology-related
services and licenses (other than the Acquired IT) required to conduct the
Business as presently conducted are provided by Seller or its Affiliates (other
than the Acquired Companies) and are not included in the transaction
contemplated hereunder except to the extent provided pursuant to the Transition
Services Agreement.

Section 4.19Bank Accounts and Powers of Attorney.  Schedule 4.19 lists and
identifies by bank, account number and authorized signatories all bank accounts,
safety deposit boxes and lock boxes maintained by any Acquired Company.  Except
as set forth in Schedule 4.19, no Person has been given any revocable or
irrevocable power of attorney or similar grant of authority relating to the
Business for any purpose whatsoever.

Section 4.20Officers and Managers.  Schedule 4.20 lists by name and title all
directors, managers and officers of each Acquired Company.

Section 4.21Affiliated Party Transactions.  Except as evidenced by the
Affiliated Party Contracts listed on Schedule 4.9 or as set forth on Schedule
4.21:

(a)there are no Contracts relating to any transaction for the provision of
services (or otherwise providing for the payment of monies), excepting ordinary
employment and related compensation arrangements between any Acquired Company,
on the one hand, and (i) Seller or any of its Affiliates (other than the
Acquired Companies) or (ii) any officers, managers, directors, employees,
members or partners of any Acquired Company, Seller or any of their respective
Affiliates, on the other hand;

(b)no Acquired Company is indebted (excluding compensatory and expense
reimbursement arrangements), directly or indirectly, to (i) any officers,
managers, directors, employees, members or partners of any Acquired Company,
Seller or any of their respective Affiliates, or (ii) any other Acquired Company
or Seller or to any of their respective Affiliates, in any amount whatsoever;
and

(c)none of the officers, directors, managers, employees of any Acquired Company
or Seller, nor any of their respective Affiliates, is indebted to any Acquired
Company or has any interest in any real or personal property used in the
Business.

Section 4.22Brokers’ Fees.  Except for the Seller Financial Advisors, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement either from or based upon arrangements made by
any Acquired Company.  All fees of the Seller Financial Advisors shall be paid
by Seller, and no portion thereof shall be charged to or paid by any Acquired
Company or Buyer.

35

 

--------------------------------------------------------------------------------

Section 4.23Gas Inventory.

(a)The Acquired Companies have (and at the Closing will have, subject to the
Schedule Update delivered pursuant to the last sentence of this Section 4.23(a))
physical possession and custody of a quantity of natural gas in the Storage
Facilities (in each case measured on an mmbtu basis) equal to (i) the quantity
of owned Cushion Gas set forth under Column A in Schedule 4.23(a), plus (ii) the
quantity of natural gas that must be delivered to customers (including to Seller
and its Affiliates) in order to satisfy the Acquired Companies’ obligations for
delivery of natural gas set forth under Column B in Schedule 4.23(a) and broken
down by type of agreement and volume, plus (iii) the quantity of natural gas
owned by the Acquired Companies and held as fuel set forth under Column C in
Schedule 4.23(a), including the net quantity of natural gas from unconsumed (or
overconsumed) in-kind fuel payments or retention (a positive quantity when
unconsumed and a negative quantity when overconsumed), plus (iv) the quantity of
natural gas currently owed to the Acquired Companies or owed by the Acquired
Companies as a result of an operational balancing agreement set forth under
Column D in Schedule 4.23(a) (a positive quantity when owed to the Company and a
negative quantity when owed by the Acquired Companies) (collectively, the “Gas
Inventory”).  Attached as Schedule 4.23(a) is an accurate and complete list of
the Gas Inventory, broken down by categories of the volumes of natural gas, in
each of the Storage Facilities as of the close of business on the Business Date
immediately preceding the Effective Date.  At or prior to Closing, Seller shall
provide Buyer with an updated Schedule 4.23(a) reflecting the quantities of
natural gas as of close of business on the Business Day immediately preceding
the Closing Date.

(b)The Acquired Companies own, as of the close of business on the Business Day
immediately preceding the Effective Date, a quantity of natural gas (in each
case measured on an mmbtu basis) equal to (i) the quantity of owned Cushion Gas
set forth under Column A in Schedule 4.23(a) on the date hereof and (ii) the
quantity of natural gas held as fuel set forth under Column C in Schedule
4.23(a) on the date hereof.  The Acquired Companies will own, as of the close of
business on the Business Day immediately preceding the Closing Date, a quantity
of natural gas (in each case measured on an mmbtu basis) equal to (x) the
quantity of owned Cushion Gas set forth under Column A in Schedule 4.23(a)
delivered pursuant to the last sentence of Section 4.23(a) and (y) the quantity
of natural gas held as fuel set forth under Column C in Schedule 4.23(a)
delivered pursuant to the last sentence of Section 4.23(a).

Section 4.24Customers.  Schedule 4.24 sets forth a complete and accurate list of
all of the customers for tariff services of the Acquired Companies for the past
two (2) years, as well as the dollar amounts of such sales.

Section 4.25Books and Records.  The Acquired Companies (a) make and keep books,
records and accounts reflecting their assets and Liabilities and that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of assets of the Acquired Companies, and (b) maintain systems of
internal accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of the Acquired
Companies’ consolidated financial statements in conformity with GAAP and to
maintain accountability for assets, except in each case, that would not
reasonably be expected to have a Material Adverse Effect.

36

 

--------------------------------------------------------------------------------

Section 4.26Bankruptcy.  None of the Acquired Companies are subject to any
pending bankruptcy Action and, to the Knowledge of Seller, no Action is
contemplated in which any Acquired Company would be declared insolvent or
subject to the protection of any bankruptcy or reorganization Laws or
procedures.

Section 4.27Exclusive Representations and Warranties.  Except for the
representations and warranties contained in 0 and this 0 (in each case, as
modified by the Disclosure Schedules) or the other Transaction Documents,
neither Seller nor any other Person on its behalf makes any other express or
implied representation or warranty with respect to Seller, the Acquired
Companies or the transactions contemplated by this Agreement, and Seller
disclaims any other representations or warranties, express or implied, whether
made by Seller or any other Person.

Article V.
REPRESENTATIONS AND WARRANTIES RELATING TO BUYER

Buyer hereby represents and warrants to Seller, as of the Effective Date and as
of the Closing Date unless otherwise specified in the applicable representation
and warranty, as follows:

Section 5.1Organization of Buyer.  Buyer is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its organization or
formation, as applicable.

Section 5.2Authorization; Enforceability.  Buyer has all requisite corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents and to perform all obligations to be performed by it
hereunder and thereunder.  The execution and delivery of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized and
approved by Buyer, and no other action on the part of Buyer is necessary to
authorize this Agreement or the other Transaction Documents.  This Agreement
and, as of the Closing Date, the other Transaction Documents have been duly and
validly executed and delivered by Buyer and, assuming the due authorization,
execution and delivery of this Agreement and the other Transaction Documents by
Seller, constitute valid and binding obligations of Buyer, enforceable against
Buyer in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.

Section 5.3No Conflict; Consents.  Except as set forth on Schedule 5.3, the
execution and delivery of this Agreement and the other Transaction Documents by
Buyer, the compliance by Buyer with any of the provisions hereof and thereof and
the consummation of the transactions contemplated hereby and thereby do not and
shall not:

(a)violate any Law applicable to Buyer or require any filing with, consent,
approval or authorization of, or notice to, any Governmental Authority;

(b)violate or conflict with any Organizational Document of Buyer;

37

 

--------------------------------------------------------------------------------

(c)except as would not reasonably be expected to have a material adverse effect
on the ability of Buyer to complete the transactions contemplated herein, breach
or conflict with any Contract to which Buyer is a party or by which it is bound;
or

(d)breach or conflict with any Order binding on Buyer or its assets.

Section 5.4Litigation.

(a)There are no Actions pending or, to the Knowledge of Buyer, threatened in
writing against Buyer or any of its Affiliates that would reasonably be expected
to have a material adverse effect on the ability of Buyer to complete the
transactions contemplated herein.

(b)There are no Orders binding upon Buyer or any of its Affiliates that would
reasonably be expected to have a material adverse effect on the ability of Buyer
to complete the transactions contemplated herein.

Section 5.5Brokers’ Fees.  No broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by Buyer or any of its Affiliates.

Section 5.6Financial Ability.  Buyer has, or at the Closing will have, through a
combination of its cash balances and proceeds to be delivered under the Equity
Commitment Letter, funds sufficient to fund the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents.  Buyer has
delivered to Seller a true and complete copy of the executed Equity Commitment
Letter.  The Equity Commitment Letter has not been amended or modified in any
manner prior to the date of this Agreement.  Neither the Buyer nor any of its
Affiliates has entered into any agreement, side letter or other arrangement
relating to the financing of the Purchase Price or transactions contemplated by
this Agreement that could affect the availability of Buyer to consummate the
transactions contemplated by this Agreement on the Closing Date, other than as
set forth in the Equity Commitment Letter.  The commitments contained in the
Equity Commitment Letter have not been withdrawn or rescinded in any
respect.  The Equity Commitment Letter is in full force and effect and
represents a valid, binding and enforceable obligation of the Buyer and, to the
Buyer’s Knowledge, each other party thereto. No event has occurred which, with
or without notice, lapse of time or both, would constitute a breach or default
on the part of Buyer or, to the Knowledge of Buyer, any other party thereto
under the Equity Commitment Letter.  The Buyer has no reason to believe that it
or any other party thereto will be unable to satisfy on a timely basis any term
of the Equity Commitment Letter.

Section 5.7Securities Law Compliance.  Buyer:

(a)is acquiring the Interests for its own account and not with a view to their
distribution;

(b)has sufficient knowledge and experience in financial and business matters so
as to be able to evaluate the merits and risk of an investment in the Interests
and is able financially to bear the risks thereof; and

38

 

--------------------------------------------------------------------------------

(c)understands that the Interests will, upon purchase, be characterized as
“restricted securities” under state and federal securities Laws and that under
such Laws the Interests may be resold without registration under such laws only
in certain circumstances.

Section 5.8Buyer’s Independent Investigation.  Buyer and its Representatives
have undertaken an independent investigation and verification of the business,
operations and financial condition of the Acquired Companies.  Except for the
representations and warranties made by Seller relating to the Acquired Companies
in this Agreement or in any certificate or written statement furnished or to be
furnished to Buyer pursuant to this Agreement, Buyer acknowledges that:

(a)Buyer has been afforded access to and the opportunity to inspect the Acquired
Companies, the Business, and all other due diligence materials; and

(b)Buyer has inspected the Acquired Companies and its Business and all other due
diligence materials, in each case to the extent Buyer deems necessary or
advisable in connection with its decision to enter into this Agreement and to
consummate the transactions contemplated hereby.

Section 5.9Exclusive Representations and Warranties. Buyer acknowledges that
except for the representations and warranties contained in Article III with
respect to Seller, Article IV with respect to the Acquired Companies (in each
case, as modified by the Disclosure Schedules), the other Transaction Documents,
and any certificate or written statement furnished or to be furnished to Buyer
hereunder or thereunder, none of Seller, the Acquired Companies or any other
Person on their behalf makes any other express or implied representation or
warranty with respect to Seller, the Acquired Companies or the transactions
contemplated by this Agreement, and Seller disclaims any other representations
or warranties, whether made by Seller or any other Person.

Article VI.
COVENANTS

Section 6.1Conduct of Business.  Except as set forth in Schedule 6.1 or
specifically required by this Agreement:

(a)From the Effective Date through the Closing, Seller shall cause each Acquired
Company to operate the Business in the ordinary course, consistent with past
practices.  Without limiting the generality or effect of the foregoing, from the
Effective Date through the Closing, Seller shall cause each Acquired Company to
(i) use its commercially reasonably efforts to operate and maintain its
properties and assets in the ordinary course of business, (ii) comply in all
material respects with all applicable Laws, Permits and Orders, (iii) use
commercially reasonable efforts to preserve intact the Business and its
relationships with customers, suppliers and others having business relationships
with it, in each case in all material respects and (iv) maintain the books and
records of the Acquired Companies consistent with past practices.

39

 

--------------------------------------------------------------------------------

(b)Without limiting the generality or effect of 0, prior to the Closing, without
the prior written consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed, Seller shall not (with respect to the Acquired
Companies) and shall not permit any Acquired Company to:

(i)(A) amend the Organizational Documents of any Acquired Company, (B) split,
combine or reclassify the outstanding equity interests of any Acquired Company,
(C) declare, set aside or pay any distribution payable in stock or property
(other than cash) in respect of any equity interests of any Acquired Company,
(D) repurchase, redeem or otherwise acquire any Acquired Company’s equity
interests, or any securities convertible into or exchangeable or exercisable for
any of such equity interests or (E) transfer, sell or otherwise dispose of
(other than to an Acquired Company) or redeem, repurchase, or otherwise acquire,
directly or indirectly, any of the Interest or the equity interests in the
Subsidiaries;

(ii)adopt a plan to completely or partially liquidate, dissolve, restructure,
recapitalize or otherwise wind up the business of any Acquired Company or fail
to maintain the limited liability company existence of any Acquired Company;

(iii)change the accounting methods, policies or practices in any material
respect used by the Acquired Companies except as required by applicable Law or
GAAP;

(iv)sell, assign, transfer, lease or otherwise dispose of or pledge, mortgage or
subject to any Lien (other than any Permitted Lien) any properties or assets
(other than (x) excess or obsolete inventory and equipment or immaterial
interests in real property, in each case, sold, assigned, leased, subleased or
otherwise disposed of in the ordinary course of business consistent with past
practices and (y) for the avoidance of doubt, any distribution of Cash and Cash
Equivalents prior to the Closing);

(v)issue or sell any equity interests (other than in the connection with the
conversion of intercompany debt into equity) in, or any notes, bonds or other
securities of, any Acquired Company, or any option, warrant or right to acquire
same;

(vi)(A) amend, modify, waive any material right under or terminate (other than
by completion thereof) any existing Material Contract or (B) enter into any new
Contract that would be a Material Contract, except that the Acquired Companies
may enter into agreements of the type described in 0 and 0 in the ordinary
course of business, consistent with past practices, provided that the term of
any such Contract does not exceed 12 months and such Contract does not involve
annualized payments in excess of $1,000,000;

(vii)make any capital expenditure in excess of $100,000 individually or $250,000
in the aggregate, other than (x) in accordance with the CapEx Budget or the OpEx
Budget, as applicable; provided that no capital expenditure in accordance with
the CapEx Budget or the OpEx Budget shall exceed $1,000,000 individually or
(y) reasonable capital expenditures in connection with any emergency events
affecting any Acquired Company;

40

 

--------------------------------------------------------------------------------

(viii)incur, assume or guarantee any Indebtedness, other than (A) intercompany
debt in the ordinary course of business, consistent with past practice, that is
to be converted to equity prior to Closing, (B) indebtedness solely among the
Acquired Companies and (C) Indebtedness that is included in the determination of
Net Working Capital;

(ix)initiate, commence or settle any Action related to the Acquired Companies,
other than with respect to any Action that would not reasonably be expected to
result in payments to or from the Acquired Companies in excess of $100,000
individually or $250,000 in the aggregate;

(x)amend or apply to amend any Applicable Gas Tariff except pursuant to its
applications on file with FERC or any State Commission as of the Effective Date;

(xi)with respect to any Acquired Company, merge or consolidate with, or purchase
substantially all of the assets or business of, or any equity interests in, or
make an investment in any Person (other than investments in any other Acquired
Company) or enter into any joint venture, partnership or similar arrangement;

(xii)hire or materially increase the compensation (except in the ordinary course
of business consistent with past practices with respect to non-management level
employees) or severance entitlements of any employee of the Acquired Companies;
provided that nothing in this Agreement shall prohibit the transfer of the Site
Employees to an Acquired Company;

(xiii)terminate (except for cause) the employment of any Site Employee or
transfer a Site Employee to an entity other than an Acquired Company;

(xiv)except as may be required by the terms of an employment agreement or
Company Plan as in effect on the Effective Date, grant any severance or
termination pay to, or enter into or materially amend any employment, bonus or
severance agreement with, any manager, director or officer of any of the
Acquired Companies;

(xv)cause any Acquired Company to adopt any new Company Plans;

(xvi)cancel any Indebtedness owed to the Acquired Companies (other than
intercompany debt in connection with the transactions contemplated hereby);

(xvii)cause any Acquired Company to advance any credit or make any loans,
advances, or capital contributions to any other Person (other than intercompany
debt and extensions of credit to customers in the ordinary course of business);

(xviii)cause any Acquired Company to engage in any new line of business;

(xix)fail to maintain any insurance coverage of the Acquired Companies and their
assets and the operation of the Business substantially equivalent to the
insurance coverage in effect as of the Effective Date, regardless of whether
such insurance is carried by Seller, an Affiliate of Seller or any of the
Acquired Companies;

41

 

--------------------------------------------------------------------------------

(xx)amend or modify, in each case, in any material respect, fail to renew, allow
to lapse or terminate any material Permit;

(xxi)sell, transfer or otherwise dispose of any Cushion Gas;

(xxii)with respect to any Acquired Company, (A) adopt or change any material Tax
accounting method, (B) make, change or revoke any material Tax election, (C)
enter into any material Tax Sharing Agreements, (D) settle or compromise any
material claim or assessment in respect of any Tax or (E) consent to any
extension or waiver of the limitations period applicable to any material claim
or assessment in respect of any Tax; or

(xxiii)agree, whether in writing or otherwise, to do any of the foregoing.

Section 6.2Access.

(a)(i)From the Effective Date through the Closing, Seller shall afford to Buyer
and its authorized Representatives reasonable access, during normal business
hours and in such manner as not to unreasonably interfere with normal operation
of the Business, to the properties, books, contracts and records relating to,
and appropriate officers and employees of, the Acquired Companies and shall
furnish such authorized Representatives with all financial and operating data
and other information concerning the affairs of the Acquired Companies as Buyer
and such Representatives may reasonably request.  Seller shall have the right to
have a Representative present at all times during any such inspections,
interviews and examinations that take place on site, at the Storage Facilities
or at the offices of Seller.  Additionally, unless and until the Closing occurs,
Buyer shall hold in confidence all such information on the terms, to the extent
and subject to the conditions contained in the Confidentiality
Agreement.  Notwithstanding the foregoing, Buyer shall have no right of access
to, and Seller shall have no obligation to provide to Buyer, information
relating to bids received from others in connection with the transactions
contemplated by this Agreement (or similar transactions) and information and
analyses (including financial analyses) relating to such bids.  Buyer
acknowledges that all such information being provided pursuant to this 0 is
subject to the terms of the Confidentiality Agreement, the terms of which are
incorporated herein by reference.

(ii)Buyer shall have no right to perform or conduct any environmental sampling
or other invasive environmental investigations on or about any property, real or
personal, of the Acquired Companies without the prior written consent of Seller
(in Seller’s sole discretion) and without a representative of Seller being
present.

(iii)Buyer shall not contact or have access to any supplier, contractor or
consultant of any of the Acquired Companies without the prior written consent of
Seller (which consent shall not be unreasonably withheld, conditioned or
delayed) and without a representative of Seller being present.

(iv)Notwithstanding any restriction in the Confidentiality Agreement, Buyer and
its Affiliates shall have the right to contact, after the third (3rd) Business
Day following the Effective Date, and Seller shall afford Buyer and its
Affiliates access to, any customer of the Acquired Companies; provided, that,
prior to the Closing, Buyer shall inform Seller on a weekly basis of the
customers that Buyer has contacted during such week.

42

 

--------------------------------------------------------------------------------

(b)Buyer shall indemnify the Seller Indemnified Parties and save them harmless,
effective as and from the Effective Date, from and against any Losses that the
Seller Indemnified Parties shall suffer or incur, or that may be made or brought
against any of them, as a result of, relating to, or arising out of any injury
to the person or property of Buyer or its Representatives as a result of, or in
connection with any site visits or inspections of the assets or properties of
the Company or any Subsidiary conducted under this 0.  THE INDEMNIFICATION
PROVISIONS IN THIS 0 SHALL BE ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON
(INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE
SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE
PERSON SEEKING INDEMNIFICATION, EXCEPT TO THE EXTENT CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SELLER, AN ACQUIRED COMPANY OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES.

Section 6.3Third Party Approvals.

(a)Buyer and Seller shall (and shall each cause their respective Affiliates to)
use commercially reasonable efforts to (i) obtain all consents and approvals of
third parties, including from Governmental Authorities and the counterparties to
the Contracts listed on Schedule 4.2, that any of Buyer, Seller, the Acquired
Companies or their respective Affiliates are required to obtain in order to
consummate the transactions contemplated hereby, and (ii) cause each of the
other conditions to their respective obligations specified in 0 to be satisfied
at or before the Closing.  The obligations of the Parties under this 0 shall
include (i) preparing and filing as soon as practicable all such filings or
consents with or from any Governmental Authority or other Person that are
required to be filed or obtained in order to consummate the transactions
contemplated hereby, (ii) assuring that all such filings are in material
compliance with the requirements of applicable Law, (iii) making available to
the other Party such information as the other Party may reasonably request in
order to complete such filings or to respond to information requests by any
relevant Governmental Authorities, (iv) cooperating with the other Party in
connection with any such filings and in connection with resolving any
investigation or other inquiry of any such Governmental Authority under any
antitrust Laws with respect to any such filings or the transactions contemplated
hereby, (v) using commercially reasonable efforts to keep each other apprised of
the status of matters relating to the completion of the transactions
contemplated thereby, including promptly furnishing the other with copies of
notices or other communications, filings or correspondence between the Parties
or their Affiliates, on the one hand, and any Governmental Authority (or members
of their respective staffs), on the other hand, with respect to the transactions
contemplated hereby, (vi) responding to and complying with, as promptly as
reasonably practicable, any request for information or documentary material
regarding the transactions from any relevant Governmental Authority, (vii)
pursuing the prompt expiration or termination of any applicable waiting period
and clearance or approval by any relevant Governmental Authority, (viii)
executing and delivering any additional instruments necessary to fully carry out
the purposes of this Agreement and (ix) using commercially reasonable efforts to
take, or cause to be taken, all other actions and do, or cause to be done, all
other things reasonably advisable to consummate and make effective the
transactions contemplated hereby.

43

 

--------------------------------------------------------------------------------

(b)Notwithstanding anything to the contrary herein, Buyer and its Affiliates
shall have no obligation to (i) propose, negotiate, offer to commit and effect
(and, if such offer is accepted, commit to and effect), by consent decree, hold
separate order or otherwise, and in connection with the consummation of the
transactions contemplated by this Agreement, the sale, divestiture or
disposition of any assets or businesses of the Company or any of its
Subsidiaries or any assets or businesses of Buyer or any of its Affiliates (or
equity interests held by Buyer or any of its Affiliates in entities with assets
or businesses); (ii) terminate any existing relationships and contractual rights
and obligations; or (iii) offer to take or offer to commit to take any action
that limits its freedom of action with respect to, or its ability to retain, any
of the assets or businesses of the Company or any of its Subsidiaries or any
assets or businesses of Buyer or any of its Affiliates (or equity interests held
by Buyer or any of its Affiliates in entities with assets or
businesses).  Seller shall not agree to any divestitures or limitations on the
transactions contemplated by this Agreement or on any Party or to any voluntary
extension of any statutory deadline or waiting period or to any voluntary delay
of the consummation of the transactions at the behest of any Governmental
Authority without the prior written consent of Buyer.

Section 6.4Employee Matters.

(a)As of the Closing Date, the Site Employees shall cease participating as
active employees in all of the ERISA Plans maintained or sponsored by Seller and
its Affiliates other than the Company Plans (the “Seller Plans”) and shall
commence participation in the employee benefit plans of or to be established by
Buyer or Buyer’s designated employer (“Buyer Plans”).  In the event that Buyer
Plans providing medical, dental and/or vision insurance coverage are not
established as of the Closing Date, Buyer and Seller will reasonably cooperate,
at Buyer’s sole cost and expense, to take such actions as are necessary to
avoid, for up to two (2) months following the Closing, a lapse in medical,
dental and/or vision coverage, as applicable, for Site Employees who remain
employed with the Company following the Closing Date (and their covered
dependents).  For the avoidance of doubt, Buyer will be solely responsible for
all costs and expenses associated with medical, dental and/or vision coverage
for Site Employees (and their covered dependents) from and after the Closing
Date, but in any case limited to the portion of the applicable premium expense
paid by the employer and employee (provided that Buyer may collect such employee
proration from the applicable employee), whether provided or facilitated by the
Seller or the Seller Plans, and Buyer will indemnify and hold the Seller
harmless from and against any such cost, expense or Liability incurred by Seller
and its Affiliates in connection with such coverage.  Upon the establishment of
the Buyer Plans providing medical, dental and vision insurance coverage, Buyer
and the Buyer Plans shall be solely responsible for the provision of any COBRA
continuation coverage for any Site Employee whose employment is terminated on or
after the Closing Date (and his or her covered dependents).  Prior to the
Closing Date, Seller shall pay to each Site Employee an amount in full
settlement of such Site Employee’s accrued but unused vacation or paid time off
as of the Closing Date, except to the extent that such accrued but unused
vacation or paid time off is reflected as a Current Liability in the calculation
of Net Working Capital at the Closing Date (the “Assumed PTO”). Prior to the
Closing, Seller will provide Buyer with a schedule setting forth the amount of
Assumed PTO, if any, for each Site Employee.  From and after the Closing, the
Company and its Subsidiaries shall be responsible for and shall indemnify and
hold Seller and its Affiliates harmless from and against all Liabilities to or
with respect to the Site Employees, whether incurred before, on or after the
Closing Date (including, for the avoidance of doubt,

44

 

--------------------------------------------------------------------------------

Liabilities attributable to the Assumed PTO), excepting only Liabilities under
the Seller Plans.  For the avoidance of doubt, Seller shall continue to be
responsible for and shall indemnify and hold Buyer harmless from and against all
Controlled Group Liability associated with Seller Plans and Liabilities under or
with respect to Seller Plans related to retiree medical benefits or other
retiree welfare benefits. Subject to Buyer’s right to terminate Site Employees
after the Closing, Buyer shall provide, or cause to be provided, for a period of
one hundred eighty (180) days following the Closing Date or such longer period
of time required by applicable Law, to each of the Site Employees, salary, wages
(taking into consideration geographic differences), severance benefits, payment
of accrued but unused vacation and paid time off upon termination, and a
cost-sharing split between employee and employer for health insurance premium
payments, in each case, that are no less favorable than those provided to such
Site Employee immediately prior to the Closing (provided that such information
has been made available to Buyer through the Data Site prior to the Effective
Date).

(b)Buyer and Seller agree (i) that, with respect to any Site Employee whose
employment is terminated within one hundred eighty (180) days after the Closing,
Buyer shall pay to such Site Employee an amount of severance pay equal to the
greater of (x) the amount described on Schedule 6.4(b) or (y) in the event the
termination of the Site Employees triggers any obligations under the Worker
Adjustment and Retraining Notification Act of 1988 or any state law equivalent
(collectively, the “WARN Act”), continuation of base pay and, to the extent
required under the WARN Act, other employee compensation and benefit
entitlements for a period of sixty (60) days (the aggregate severance paid to
the Site Employees pursuant to this 0, the “Aggregate Severance Liability”) and
(ii) that Seller shall be responsible for and pay to or for the account of Buyer
(or Buyer’s designated employer), in cash by wire transfer of immediately
available funds to the payees and accounts designated by Buyer, within five (5)
Business Days of receipt of an invoice therefor, the Aggregate Severance
Liability.

(c)For purposes of eligibility and vesting (and, with respect to paid-time off
and severance benefit plans, benefit accrual) under the Buyer Plans, Buyer or
Buyer’s designated employer shall credit each Site Employee with his or her
years of service with the Company, its Subsidiaries and Seller, its Affiliates
and any predecessor entities, to the same extent as such Site Employee was
entitled immediately prior to the Closing to credit for such service under any
similar employee benefit plan of Seller or its Affiliates.  The Buyer Plans
shall not deny Site Employees coverage on the basis of pre-existing conditions
and shall credit such Site Employees for any deductibles and out-of-pocket
expenses paid in the year of initial participation in the Buyer Plans; provided
that Seller provides all necessary information to determine the amount of such
credit for the Site Employees.

(d)As of the Closing Date, Buyer or Buyer’s designated employer shall maintain a
tax qualified defined contribution retirement plan (the “Buyer 401(k) Plan”) for
the benefit of the Site Employees.  As soon as practicable after the Closing,
the Site Employees who participated in the Seller’s or its Affiliate’s tax
qualified defined contribution retirement plan (the “Seller 401(k) Plan”) shall
be entitled to a distribution of their account balances in accordance with the
terms of the Seller 401(k) Plan and applicable law and Buyer shall take all
action necessary to ensure that the Buyer 401(k) Plan accepts a “direct
rollover” (within the meaning of Section 401(a)(31) of the Code) of such
distributions from the Seller 401(k) Plan that are eligible rollover
distributions (as defined in Section 402(c) of the Code), including the
promissory notes

45

 

--------------------------------------------------------------------------------

of any outstanding participant loans, if such rollovers are elected by any Site
Employee, provided the rollover occurs within 60 days after the Closing Date;
provided, further, that Seller makes available all relevant information and
access to the third-party record keeper of the Seller 401(k) Plan, in each case,
to effect such direct rollover.

(e)Buyer or Buyer’s designated employer shall have in effect, or cause to be in
effect, as of the Closing Date, flexible spending reimbursement accounts under a
cafeteria plan qualifying under Section 125 of the Code (the “Buyer Cafeteria
Plan”) that provides benefits to Site Employees who participate in Seller’s
flexible spending account reimbursement plans as of the Closing Date (the
“Seller Cafeteria Plan”).  Buyer or Buyer’s designated employer will cause the
Buyer Cafeteria Plan to honor and continue, through the end of the calendar year
in which the Closing Date occurs, the elections made by each Site Employee under
the Seller Cafeteria Plan in respect of the flexible spending reimbursement
accounts that are in effect immediately prior to the Closing Date.  As soon as
practicable following the Closing Date, Seller shall cause to be transferred to
Buyer or Buyer’s designated employer an amount in cash equal to the excess of
the aggregate accumulated contributions, as determined on an individual rather
than aggregate basis with respect to the Site Employees, to the flexible
spending reimbursement accounts under the Seller Cafeteria Plan made during the
year in which the Closing Date occurs by the Site Employees over the aggregate
reimbursement payouts made for such year from such accounts to such
employees.  Buyer or Buyer’s designated employer shall cause such amounts to be
credited to each such employee’s corresponding accounts under the Buyer
Cafeteria Plan in which such employees participate following the Closing
Date.  On and after the Closing Date, Buyer or Buyer’s designated employer shall
assume and be solely responsible for all claims for reimbursement by Site
Employees, whether incurred prior to, on or after the Closing Date, that have
not been paid in full as of the Closing Date, which claims shall be paid
pursuant to and under the terms of the Buyer Cafeteria Plan.

(f)Nothing contained in this Agreement shall (i) confer upon any Site Employee
any right with respect to continuance of employment by Buyer (or Buyer’s
designated employer) or any of its Affiliates, nor shall anything herein
interfere with the right of Buyer (or Buyer’s designated employer) or any such
Affiliate to terminate the employment of any of the Site Employees at any time
after Closing, with or without cause, or (ii) create any third party beneficiary
rights in any current or former employee, director or consultant, any
beneficiary or dependents thereof, or any collective bargaining representative
thereof, with respect to the compensation, terms and conditions of employment
and benefits that may be provided to any current or former employee, director or
consultant by Buyer (or Buyer’s designated employer) or any of its Affiliates or
under any benefit plan which Seller, Buyer or any of their Affiliates may
maintain.

(g)Except for general published solicitations or advertisements for employment
(whether in print or online) and actions taken with respect to employees who
respond thereto, Seller and its Affiliates may not (without obtaining the prior
written consent of Buyer), for a period of twelve (12) months after the Closing
Date, solicit employment of any of the Site Employees or any other employees of
Buyer (or Buyer’s designated employer) or its Affiliates who are directly or
indirectly (to the extent of Seller’s Knowledge) engaged in the operation of the
Business of any of the Acquired Companies or the negotiation or the Closing of
the transactions contemplated by this Agreement.

46

 

--------------------------------------------------------------------------------

Section 6.5Books and Records.  From and after the Closing:

(a)Subject to 0, Seller may retain a copy of any or all of the Data Room
materials and other books and records relating to the Business of the Acquired
Companies on or before the Closing Date, provided that such information shall be
considered Restricted Information.

(b)Buyer shall preserve and keep a copy (which may be an electronic copy) of all
books and records in Buyer’s possession relating to the Business or operations
of the Acquired Companies on or before the Closing Date for a period of at least
seven (7) years after the Closing Date.  After such seven (7) year period,
before Buyer disposes of any such data room materials or books and records,
Buyer shall give Seller at least thirty (30) days’ prior notice to such effect,
and Seller shall be given an opportunity, at Seller’s cost and expense
(including copy costs), to remove and retain all or any part of such data room
materials and books and records as Seller may select.  Buyer shall make
available to Seller, at Seller’s cost and expense, reasonable access to such
books and records during normal business hours as remain in Buyer’s possession
in connection with matters relating to the business or operations of the Company
on or before the Closing Date.  Notwithstanding the foregoing, Seller shall have
no right of access to, and Buyer shall have no obligation to provide to Seller,
(i) information the disclosure of which would reasonably be expected to
jeopardize any privilege relating to such information available to Buyer, any of
its Affiliates or any of the Acquired Companies or would cause any such Person
to breach a confidentiality obligation, or (ii) information the disclosure of
which would reasonably be expected to result in a violation of Law.

(c)Seller shall indemnify the Buyer Indemnified Parties, and save them harmless,
effective as and from the Effective Date, from and against any Losses that the
Buyer Indemnified Parties shall suffer or incur, or that may be made or brought
against any of them, as a result of, relating to, or arising out of any injury
to the person or property of Seller or its Representatives as a result of, or in
connection with any site visits or inspections of the assets or properties of
the Acquired Companies conducted under this 0.  THE INDEMNIFICATION PROVISIONS
IN THIS 0 SHALL BE ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE
PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE SOLE,
CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE
PERSON SEEKING INDEMNIFICATION, EXCEPT TO THE EXTENT CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF BUYER OR ANY OF ITS REPRESENTATIVES.

Section 6.6Use of Names, Trademarks, Etc.

(a)From and after the Closing, except as permitted in 00, neither Buyer nor its
Affiliates (including the Acquired Companies after the Closing) will use or have
any rights to any of the Retained Names.  From and after the Closing, neither
Buyer nor its Affiliates (including the Acquired Companies after the Closing)
will hold itself out as having any affiliation with Seller or any of its
Affiliates.

47

 

--------------------------------------------------------------------------------

(b)Seller hereby grants or, as applicable, shall cause its Affiliates to grant,
to the Acquired Companies a non-exclusive, non-transferable license to utilize,
without obligation to pay royalties to Seller or any of its Affiliates, the
Retained Names in connection with stationery, supplies, labels, catalogs,
vehicles, signs and products of the Acquired Companies described in sections (i)
through (iii) of this 00, subject to the terms and conditions of this 00 and 00,
in each case, solely in connection with the operation of the Business and in the
same manner and to the same extent as such names, trademarks, trade names,
corporate symbols or logos were used by the Acquired Companies immediately prior
to the Closing; provided that such use is in accordance with the Acquired
Companies’ usage of such Seller trademarks prior to the Closing and such license
shall cease immediately upon expiration of the periods identified below.  Buyer
agrees that the nature and quality of all goods and services rendered by the
Acquired Companies in connection with such names, trademarks, trade names,
corporate symbols or logos shall be advertised, offered and provided in a manner
consistent with the quality control standards previously used by the Acquired
Companies, and that the Acquired Companies will use such names, trademarks,
trade names, corporate symbols or logos in compliance with all applicable Laws.

(i)All stationery, invoices, purchase orders and other similar documents of a
transactional nature, business cards, outside forms such as packing lists,
labels, and cartons, forms for internal use only and product literature
constituting assets of the Acquired Companies as of the Closing may be used for
a period of ninety (90) days following the Closing or until the supply is
exhausted, whichever is the first to occur.

(ii)All vehicles constituting assets of the Acquired Companies as of the Closing
may continue to be used without remarking (except as to legally required permit
numbers, license numbers, etc.) for a period of ninety (90) days following the
Closing or until the date of disposition of the vehicle, whichever is the first
to occur.

(iii)Within ninety (90) days following the Closing, Buyer will cause the
Acquired Companies to remove from display at all owned and leased facilities
constituting assets of the Acquired Companies all displays or signage which
contain the names, trademarks or trade names “Iberdrola,” “Iberdrola
Renewables,” “Avangrid,” “Avangrid Renewables” or any corporate symbol or logo
related thereto.

(c)(i)Apart from the rights granted under 00, neither Buyer nor any of its
Affiliates (including, after the Closing Date, the Acquired Companies) shall
have any right, title or interest in, or to the use of, any of the Retained
Names, either alone or in combination with any other word, name, symbol, device,
trademarks, or any combination thereof.  Anything contained herein to the
contrary notwithstanding, except as expressly permitted by 00, in no event will
Buyer or any of its Affiliates (including the Acquired Companies) utilize any of
the Retained Names as a component of a company or trade name.  Buyer will not,
and will cause each of its Affiliates (including the Acquired Companies) not to,
challenge or contest the validity of any of the Retained Names, the registration
thereof or the ownership thereof by Seller.  Buyer will not, and will cause each
of its Affiliates (including the Acquired Companies) not to, apply anywhere at
any time for any registration as owner or exclusive licensee of any of the
Retained Names.  If, notwithstanding the foregoing, Buyer or any of its
Affiliates (including the Acquired Companies) develops, adopts or acquires,
directly or indirectly, any right, title or interest in, or to

48

 

--------------------------------------------------------------------------------

the use of, any of the Retained Names in any jurisdiction, or any goodwill
incident thereto, Buyer will, upon the request of Seller, and for a nominal
consideration of one dollar, assign or cause to be assigned to Seller or any
designee of Seller, all right, title and interest in, and to the use of, such
Retained Names in any and all jurisdictions, together with any goodwill incident
thereto.

(ii)Seller will have the right to terminate the license granted in 00 in the
event of a material breach of 00 or this 00 by Buyer or any of its Affiliates
(including the Acquired Companies) that has not been cured within thirty (30)
days after written notice thereof by Seller to Buyer.

(iii)Buyer hereby constitutes and appoints Seller the true and lawful attorney
of Buyer and its Affiliates (including the Company) to act as their
attorney-in-fact to execute any documents and to take all necessary steps to
cause Buyer and its Affiliates to perform any of their obligations set forth in
this 0.

Section 6.7Confidentiality.

(a)Buyer acknowledges that the information being provided to it in connection
with this Agreement and the consummation of the transactions contemplated hereby
is subject to the terms of the Confidentiality Agreement, the terms of which are
incorporated herein by reference.  The Confidentiality Agreement shall remain in
full force and effect until the Closing.  If the Closing occurs, the Parties
agree that the Confidentiality Agreement shall terminate solely with respect to
information relating to the Acquired Companies.

(b)From and after the Closing Date, Seller shall, and shall cause its Affiliates
and their respective Representatives to, keep confidential and not disclose any
information relating to the Acquired Companies (whether in the possession of
Seller, its Affiliates or such Representative at the time of the Closing or
subsequently obtained by Seller, any Affiliate of Seller or any such
Representative from Buyer pursuant to this Agreement or the Transition Services
Agreement) (collectively, “Restricted Information”), and shall not directly or
indirectly use such Restricted Information for any purpose, except as and to the
extent permitted by the terms of this Agreement or the Transition Services
Agreement.  The obligation to keep such Restricted Information confidential
shall not apply to any information that: (i) at the time of disclosure to
Seller, any of its Affiliates or any of their respective Representatives is in
the public domain other than as a result of a breach of any obligation of
confidentiality by Seller, any of its Affiliates or any of their respective
Representatives; (ii) after disclosure to Seller, any of its Affiliates or any
of their respective Representatives, enters the public domain other than through
an unauthorized disclosure by Seller, any of its Affiliates or any of their
respective Representatives; (iii) Seller, any of its Affiliates or any of their
respective Representatives is required to disclose by Law, including oral
questions, written interrogatories, request for information or documents,
subpoena, or similar process, or the requirements of any stock exchange or other
regulatory organization to which Seller, any of its Affiliates or any of their
Representatives are subject; or (iv) that was independently developed by Seller,
any of its Affiliates or any of their respective Representatives prior to the
disclosure of such Restricted Information by any Acquired Company and without
use of the Restricted Information.

49

 

--------------------------------------------------------------------------------

Section 6.8Termination of Affiliated Party Contracts.  Except as set forth on
Schedule 6.8, and except as otherwise agreed to in writing by Seller and Buyer,
Seller shall take (or cause to be taken) all action necessary such that all
Affiliated Party Contracts terminate prior to, or simultaneously with, the
Closing without any further action or Liability on the part of the parties
thereto or Buyer or any of its Affiliates (including the Acquired Companies).

Section 6.9Intercompany Debt.  All intercompany accounts, whether payables or
receivables, between Seller and any of its Affiliates (other than the Acquired
Companies) or any member, manager, partner, director, or officer of Seller, any
of Seller’s Affiliates or the Acquired Companies, on the one hand, and any of
the Acquired Companies, on the other hand, as of the Closing (including the
Affiliated Party Contracts) shall be settled (in cash or through cash capital
contributions, cash distributions or cancellations) at or prior to the
Closing.  Subject to the occurrence of the Closing and effective as of the
Closing Date, Seller, on its behalf and on behalf of its Affiliates, knowingly,
voluntarily and unconditionally releases, forever discharges (and agrees not to
sue, and to cause Seller’s Affiliates not to sue) any of the Acquired Companies
and any of their respective officers, directors and Representative or the heirs,
executors, administrators, successors or assigns of any of the foregoing, from
or for any and all Actions (including with respect to intercompany accounts or
other obligations) of Seller or any of Seller’s Affiliates (except for rights or
obligations of Buyer arising under this Agreement) that arise out of acts,
events, conditions or omissions occurring or existing prior to the Closing.

Section 6.10Replacement of Support Obligations.

(a)(i)Replacement of Surety Bonds.  Following the Effective Date and prior to
Closing, Buyer shall (A) tender replacement surety bonds to each beneficiary of
a Seller Surety Bond listed on Schedule 6.10 in an amount equal to the
outstanding amount of each applicable Seller Surety Bond and (B) use
commercially reasonable efforts to ensure that effective as of the Closing Date,
each such beneficiary accepts such replacement surety bond and fully and
unconditionally releases Seller and its Affiliates (other than the Acquired
Companies) from all Liabilities relating to, arising under or out of, or in
connection with the Seller Surety Bonds (in each case which release shall be
evidenced by Seller’s receipt at or prior to the Closing of the original Seller
Surety Bond).

(ii)Replacement of Seller Guaranties.  Within ten (10) Business Days after the
Effective Date, Seller shall offer replacement guaranties from the Company to
each beneficiary of the Seller Guaranties in substantially the form of the
applicable existing Seller Guaranty (each, a “Company Replacement
Guaranty”).  Seller shall use commercially reasonable efforts to obtain a
countersignature or other written acceptance from each beneficiary of each
Company Replacement Guaranty.  Receipt of such countersignature or written
acceptance with respect to any Company Replacement Guaranty shall constitute a
full and unconditional release as to Seller and its Affiliates for the purposes
of 00(iii) and 0.  After the Effective Date, Buyer shall reasonably cooperate
with Seller in connection with Seller’s performance of its obligations under
this 00(ii).

50

 

--------------------------------------------------------------------------------

(iii) Failure to Replace Support Obligations prior to Closing.  In the event
that the condition set forth in 0 has not been satisfied as of Closing but is
waived by Seller in its sole discretion, the terms and conditions of this
00(iii) shall apply.  

 

(A)

To the extent Seller and its Affiliates (other than the Acquired Companies) are
not fully and unconditionally released from any Support Obligations as of the
Closing Date, Buyer shall deliver to Seller at Closing a duly executed guaranty
from the Company to Seller, in substantially the form attached hereto as Exhibit
C (the “Closing Date Guaranty”), guaranteeing the obligations of Buyer under
0.  Following the Closing Date, Buyer shall use commercially reasonable efforts
(x) to tender replacement surety bonds pursuant to 00(i) and ensure that,
effective as soon as possible after the Closing Date, each applicable
beneficiary accepts such replacement surety bond and fully and unconditionally
releases Seller and its Affiliates (other than the Acquired Companies) from all
Liabilities relating to, arising under or out of, or in connection with the
applicable Seller Surety Bond (which release shall be evidenced by Seller’s
receipt of the original Seller Surety Bond) and (y) to obtain a countersignature
or other written acceptance from each beneficiary of each Company Replacement
Guaranty that was not obtained prior to the Closing, and receipt of such
countersignature or written acceptance shall constitute a full and unconditional
release as to Seller and its Affiliates with respect to Seller Guaranty being
replaced.  If the counterparty to any Seller Surety Bond does not accept any
replacement surety bond, then Seller shall cause the applicable Seller Surety
Bond to remain in place (but shall not be required to renew, extend or replace
such Seller Surety Bond) for the term of such Seller Surety Bond.  Seller shall
cause each Seller Guaranty to remain in place after the Closing for so long as
required under the applicable Contract or until receipt of a countersignature or
other written acceptance from the beneficiary of the applicable Company
Replacement Guaranty.  

 

(B)

Upon written notice from Seller to Buyer delivered within one hundred eighty
(180) days after the Closing, in Seller’s sole discretion, Buyer shall deliver,
or cause to be delivered, to Seller (as a replacement for the Closing Date
Guaranty) within ten (10) Business Days following the date of such notice,
replacement credit support in an aggregate amount equal to the aggregate face
amount of all Support Obligations that remain outstanding at such time, which
shall consist of  (a) a letter of credit (a “Buyer Letter of Credit”) issued by
a U.S. commercial bank (or the U.S. branch of a foreign commercial bank) that
has a long-term unsecured debt rating of “A-” or higher by Standard and Poor’s
Corporation and “A3” or higher by Moody’s Investors Service, Inc., for an amount
not in excess of $30,000,000 that provides that Seller (or its designated
Affiliate) is entitled to draw (x) the full amount of such letter of credit if
such letter of credit is not extended or renewed before the date that is thirty
(30) days prior to the expiration of such letter of credit (in which case Seller
shall hold the proceeds of such draw as cash collateral until such time as Buyer

51

 

--------------------------------------------------------------------------------

 

provides replacement credit support satisfying the requirements of this 00(iii),
whereupon Seller shall return such proceeds to Buyer), and (y) subject to the
terms of such letter of credit and at any time following a draw on any Support
Obligation, an amount under such letter of credit equal to the aggregate amount
of all draws on all Support Obligations (to the extent Seller and its Affiliates
have not been previously reimbursed by Buyer pursuant to this 00), and (b) if
the aggregate face amount of all Support Obligations that remain outstanding at
such time exceed $30,000,000, a guaranty of a creditworthy issuer, taking into
account such issuer’s potential maximum liability of $35,000,000, mutually
agreed by Seller and Buyer for such excess amount in substantially the form
attached hereto as Exhibit C (the “Excess Buyer Guaranty”); provided, that in no
event shall Buyer be required to provide credit support under this 00(iii) in
excess of $65,000,000 in the aggregate; provided, further, that Seller and Buyer
shall negotiate in good faith after the Effective Date to identify such mutually
acceptable creditworthy issuer of the Excess Buyer Guaranty.  As consideration
for issuing a Buyer Letter of Credit, Seller shall pay, or cause to be paid to,
Buyer an amount in cash equal to (x) the aggregate face amount of such letter of
credit on the date of issuance multiplied by (y) 0.25.

 

(C)

From time to time Buyer may, in its sole discretion, replace any Buyer Letter of
Credit or Excess Buyer Guaranty with one or more replacement letters of credit
satisfying the requirements of this 00(iii) or a guaranty from an investment
grade third Person in substantially the form attached hereto as Exhibit C,
whereupon Seller shall cooperate and provide the documentation necessary to
effect the cancelation of the credit support being replaced.  If the provider of
any such guaranty, other than the Excess Buyer Guaranty, is no longer investment
grade, then Buyer shall provide to Seller replacement credit support satisfying
the terms and conditions set forth in this 00(iii).  

 

(D)

If the amount available for drawing under all credit support provided under this
00(iii), in the aggregate, exceeds the aggregate face amount of all Support
Obligations that remain outstanding at any time or the applicable cap set forth
herein, then Seller shall cooperate and provide reduction certificates and other
documentation necessary to reduce the aggregate amount of such credit support to
the aggregate face amount of all Support Obligations that remain outstanding at
such time or such applicable cap.  

(b)To the extent that Seller or its Affiliates is liable for any draw or demand
under any Seller Surety Bond on or after the Closing Date, Buyer shall promptly
(and in any event within three (3) Business Days) after receipt from Seller of
written notice of such draw or demand and reasonable supporting documentation
thereof, including evidence that such draw or demand has been paid, pay to
Seller an amount in cash equal to such draw or demand amount by wire transfer of
immediately available funds to an account designated by Seller in writing.  To

52

 

--------------------------------------------------------------------------------

the extent that Seller or its Affiliates makes any Guarantor Payment on or after
the Closing Date in accordance with 0, Buyer shall promptly (and in any event
within three (3) Business Days) after (i) receipt of evidence that such payment
has been made by Seller or its applicable Affiliate or (ii) occurrence of a
settlement or receipt of a conclusive, non-appealable, final and binding
judgment as described in the third sentence of 0, pay to Seller an amount in
cash equal to such Guarantor Payment by wire transfer of immediately available
funds to an account designated by Seller in writing.  

(c)Buyer shall provide such information to Seller and its Affiliates as may be
reasonably requested by Seller or its Affiliates, as applicable, regarding the
status of Buyer’s replacement of the Seller Surety Bonds prior to Closing and
regarding the status of Buyer’s replacement of any Seller Surety Bonds and
Seller Guaranties after Closing. The information provided by Buyer under this 0
shall be provided (i) upon Seller’s or its Affiliates’ reasonable request and
(ii) in any event, upon the date that is ten (10) Business Days prior to the
anticipated Closing Date to the extent that such Seller Surety Bonds have not
yet been replaced in accordance with 0.  For the avoidance of doubt, Buyer’s
obligations under this 0 shall continue after the Closing with respect to any
Seller Surety Bonds and any Seller Guaranties that remain outstanding after such
date.

(d)From the Closing Date until the first date that no Seller Guaranties remain
outstanding, (i) Buyer shall, and shall cause the Acquired Companies to, operate
the Katy Storage Facility in compliance in all material respects with applicable
Law; provided, that notwithstanding anything in this Agreement to the contrary,
Seller’s remedies for any breach of this 0(i) shall be limited to Seller’s
rights under this 0, and (ii) Buyer shall provide to Seller notice of any
written notice received by the Acquired Companies after the Closing Date from
the beneficiary of any outstanding Seller Guaranty with respect to any material
claim for payment under any Contract supported by such Seller Guaranty.

(e)If Seller or its Affiliates receive any demand for payment after the Closing
under a Seller Guaranty from the beneficiary of such Seller Guaranty, Seller
shall promptly notify Buyer in writing of such demand in accordance with 0 and
shall not, and shall cause its Affiliates not to, make any payment in connection
with such demand (a “Guarantor Payment”) unless and until the earlier to occur
of (i) a conclusive, non-appealable, final and binding judgment has been entered
in an Action requiring such Guarantor Payment and (ii) Buyer has consented in
writing (subject to the terms of 0) to the making of such Guarantor
Payment.  Notwithstanding the first sentence of this 0, if Seller or its
Affiliates make a determination (based on advice from legal counsel) that such
guarantor is legally obligated to make such Guarantor Payment under the terms
and conditions of such Seller Guaranty on the basis of such beneficiary’s demand
therefor, then such guarantor may make such Guarantor Payment after providing
written notice to Buyer at least five (5) Business Days prior to the making of
such Guarantor Payment; provided, that Seller and its Affiliates shall be
entitled to reimbursement or to draw on any credit support provided by or on
behalf of Buyer with respect to such Guarantor Payment only in the event that
the making of such Guarantor Payment to the applicable beneficiary does not
extinguish or impair the applicable Acquired Company’s right to dispute with
such beneficiary whether the demand for payment was properly made in accordance
with the applicable Contract or whether the payment from the Acquired Company
that gave rise to such Guarantor Payment was due and owing by such Acquired
Company.  If the conditions set forth in the proviso in the second

53

 

--------------------------------------------------------------------------------

sentence of this 0 are satisfied, then Buyer shall not be obligated to pay
Seller under 0 with respect to any Guarantor Payment made in accordance with
such proviso, and Seller shall not be entitled to draw on any credit support
provided by or on behalf of Buyer with respect to any such Guarantor Payment,
until a determination is made as between the Acquired Company and the applicable
beneficiary pursuant to a settlement between such Acquired Company and such
beneficiary or a conclusive, non-appealable, final and binding judgment against
such Acquired Company, and any payment required pursuant to 0 in respect of such
Guarantor Payment (and any drawing under any Buyer credit support) shall be
limited to the amount determined to be due to such beneficiary pursuant to such
settlement or judgment.  No Seller Indemnified Party shall be entitled to
indemnification pursuant to 0 on the basis that a Guarantor Payment has not been
reimbursed so long as such failure to reimburse is in accordance with this
0.  For the avoidance of doubt, any demand for payment from a beneficiary shall
be deemed for all purposes to be a Third Party Claim and the provisions of 0
shall apply thereto mutatis mutandis.  If Seller or its applicable Affiliate is
subject to a third-party Action initiated by such beneficiary arising from the
non-payment of a demand in accordance with this 0, Buyer shall indemnify Seller
or its applicable Affiliate pursuant to 0, and Seller shall not, and shall cause
its Affiliates not to, enter into any settlement or compromise of any such
Action or any demand for payment under any Seller Guaranty without the prior
written consent of Buyer in accordance with 0.

Section 6.11Insurance.  Buyer shall be solely responsible for providing
insurance to the Acquired Companies for any event or occurrence after the
Closing.  Subject to 0, Seller shall maintain, or cause to be maintained, in
full force and effect the material insurance policies covering the Acquired
Companies until the Closing.  If any claims are (or have been) made or losses
are suffered by any Acquired Company prior to the Closing Date or after the
Closing Date for actions occurring prior to the Closing Date, then such claims,
or claims associated with such losses, may be made against any applicable
Insurance Policies that are occurrence-based policies, and Seller shall use its
commercially reasonable efforts to ensure that after the Closing Date that Buyer
can file, provide notice and otherwise continue to pursue such claims and
recover proceeds under the terms of such Insurance Policies, and Seller agrees
to otherwise cooperate with Buyer and the Acquired Companies after the Closing
Date to make the benefits of such Insurance Policies available to the Acquired
Companies, at the sole expense of Buyer or its Affiliates. Notwithstanding the
foregoing, from and after the Closing Date, the Acquired Companies shall cease
to be insured by Seller’s or its Affiliates’ (other than the Acquired
Companies’) Insurance Policies or by any of their self-insured programs, and all
deductibles or retentions under any Insurance Policies with respect to claims
made or losses suffered by any of the Acquired Companies shall be borne solely
by such Acquired Company.

Section 6.12Director and Officer Indemnification.

(a)Seller or its Affiliates (other than the Acquired Companies) shall be
exclusively responsible for satisfying Claims arising from, and shall maintain
directors’ and officers’ liability insurance covering, acts or omissions
occurring at or prior to the Closing with respect to the Acquired Companies’
directors, managers, officers and employees.

(b)Notwithstanding anything contained in this Agreement to the contrary, this 0
shall survive the Closing and continue for a period of six (6) years.

54

 

--------------------------------------------------------------------------------

Section 6.13Office Lease.  From and after the Closing Date, Seller shall be
responsible for and pay to or for the account of Buyer, in cash by wire transfer
of immediately available funds to the account designated by Buyer, within five
(5) Business Days of receipt of an invoice therefor, an amount equal to eighty
percent (80%) of all rental and other lease payments due pursuant to the Houston
Office Lease through the current term of such lease (excluding any extension or
renewal thereof); provided, that Buyer shall, and shall cause the Company to,
use commercially reasonable efforts to sublease any unused portion of the
premises (including to sublease to a tenant identified by Seller or its
Affiliates); provided, further, in the event that the Company subleases all or a
portion of the Houston Office Lease to a third Person, Buyer shall promptly
provide to Seller a copy of such sublease and shall credit all rental and other
lease payments received from such third Person against Seller’s payment
obligation under this 0.

Section 6.14Exclusivity.  From and after the Effective Date until the earlier of
(a) ninety (90) days after the termination of this Agreement pursuant to Article
X and (b) the Closing Date, none of Seller, Seller’s Affiliates, or any of their
respective Representatives, or anyone acting on behalf of them, shall, directly
or indirectly, encourage, solicit, engage in discussions or negotiations with,
or provide any information to, any Person (other than Buyer or its
Representatives), accept any offer or respond to any indications of interest
from any Person, or enter into an agreement, arrangement, or understanding with
any Person other than Buyer or its Affiliates, in each case concerning any
purchase or sale of or similar transaction involving the Interests or the
Acquired Companies.

Section 6.15Risk of Loss.  During the period after the Effective Date and prior
to the Closing, if the property or assets of the Acquired Companies are damaged
by an earthquake, landslide, hurricane, tornado, adverse weather condition, fire
or other natural disaster, act of God or other casualty (each such event, an
“Event of Loss”), or are taken by a Governmental Authority by exercise of the
power of eminent domain (each, a “Taking”), then the following provisions of
this 0 shall apply:

(a)Following the occurrence of (i) any one or more Events of Loss, if the
aggregate costs to restore, repair or replace the property or assets of the
Acquired Companies subject to such Event of Loss to a condition reasonably
comparable to their prior condition, plus the amount of any lost profits
reasonably expected to accrue after Closing as a result of such Event of Loss,
such amount pursuant to this clause (i) to be determined by an independent third
party appraiser or other qualified expert selected by Seller and reasonably
acceptable to Buyer (collectively, “Restoration Costs”), or (ii) any one or more
Takings, if the value of the property subject to such Taking plus the amount of
any lost profits reasonably expected to accrue after Closing as a result of such
Taking, less any condemnation award received by Buyer (provided that any such
condemnation award is made available to Buyer), such amount pursuant to this
clause (ii) to be determined by an independent third party appraiser or other
qualified expert selected by Seller and reasonably acceptable to Buyer
(collectively, the “Condemnation Value”), is, in the aggregate, less than or
equal to $2,000,000, there shall be no effect on the transactions contemplated
hereby (including for purposes of the closing conditions and the indemnification
and termination provisions hereunder), except that Buyer shall be entitled to
receive all insurance proceeds attributed to such casualty and any condemnation
award, and any such proceeds and award will be excluded from the calculation of
the Aggregate Final Adjustment Amount.

55

 

--------------------------------------------------------------------------------

(b)Subject to the termination right of the Buyer set forth in 0, upon the
occurrence of any one or more Events of Loss or Takings involving aggregate
Restoration Costs and Condemnation Value in excess of $2,000,000 (a “Major
Loss”), Seller shall have, in the case of a Major Loss relating solely to one or
more Events of Loss, the option, exercised by written notice to Buyer, to
restore, repair or replace the damaged assets or properties prior to Closing to
a condition reasonably comparable to their prior condition.  If Seller elects to
so restore, repair or replace the assets or properties relating to a Major Loss,
which election shall be made by notice to Buyer prior to the Closing Date and as
soon as practicable following the occurrence of the Major Loss, Seller will
complete or cause to be completed prior to the Closing, as a condition to
Buyer’s obligation to consummate the Closing, the repair, replacement or
restoration of the damaged assets or property to their condition as of the
Effective Date, and the Closing Date shall be postponed until the amount of time
reasonably necessary to complete the restoration, repair or replacement of such
property or assets as reasonably agreed among Buyer and Seller has elapsed.  If
Seller elects not to cause the restoration, repair or replacement of the
property or assets affected by a Major Loss, or such Major Loss is the result in
whole or in part of one or more Takings or is otherwise not capable of being
restored, repaired or replaced, the provisions of 0 will apply.

(c)Subject to the termination right of Buyer set forth in 0, in the event that
Seller elects not to cause the restoration, repair or replacement of a Major
Loss, or in the event that Seller, having elected to cause repair, replacement
or restoration of the Major Loss, fails to cause its completion within the
period of time agreed upon by the Parties pursuant to or as otherwise required
by 0, or in the event that a Major Loss is the result in whole or in part of one
or more Takings or is otherwise not capable of being restored, repaired or
replaced, then the Parties shall, within thirty (30) days following Seller’s
election not to cause the restoration, repair or replacement, failure to
complete, or the occurrence of such Major Loss, as the case may be, (i) cause an
independent third-party appraiser or other qualified person selected by Seller
and reasonably acceptable to Buyer to determine the Restoration Costs as of such
date, taking into consideration all repair, replacement and restoration work, if
any, actually completed by Seller (the “Remaining Restoration Costs”), (ii)
reduce the Base Purchase Price payable at Closing by an amount equal to such
Remaining Restoration Costs and any insurance proceeds to which any Acquired
Company has received with respect to such casualty and any condemnation award
Costs, and (iii) proceed to Closing.  To assist Buyer in its evaluation of any
and all Events of Loss, Seller shall provide Buyer such access to the properties
and assets and such information as Buyer may reasonably request in connection
therewith.

(d)In the event that the aggregate Restoration Costs and Condemnation Value with
respect to one or more Events of Loss and/or Takings equals an amount in excess
of $15,000,000, then Buyer shall have the right to terminate this Agreement by
notice in writing to Seller.

Section 6.16Change in Gas Inventory.  Seller shall ensure that as of the Closing
Date with respect to each Facility:

(a)the quantity of owned Cushion Gas shall be no less than the quantity of
Cushion Gas set forth under Column A in Schedule 4.23(a) as of the Effective
Date; and

56

 

--------------------------------------------------------------------------------

(b)the quantity of natural gas set forth under Column B in Schedule 4.23(a)
shall be no less than the quantity of natural gas necessary for the Acquired
Companies to satisfy their respective obligations to deliver natural gas to
customers.

Section 6.17Further Assurances.  Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, at the request of
any Party, and without further consideration, the other Party shall execute and
deliver to the requesting Party such other instruments of sale, transfer,
conveyance, assignment and confirmation and provide such materials and
information and take such other actions and execute and deliver such other
documents as the requesting Party may reasonably request in order to consummate
and make effective the transactions contemplated by this Agreement.  

Section 6.18Notice of Certain Events.  During the period after the Effective
Date and prior to the Closing, Seller shall promptly notify Buyer in writing of
any circumstance, change, effect, or event that, to the Knowledge of Seller, the
existence or occurrence of which is a Material Adverse Effect.  Buyer’s receipt
of information pursuant to this 0 will not operate as a waiver or otherwise
affect any representation, warranty or covenant given or made by Seller in this
Agreement and will not be deemed to amend or supplement the Disclosure
Schedules.

Article VII.
TAX MATTERS

Section 7.1Purchase Price Allocation; Section 336(e) Election.

(a)Seller, the Company, Enstor, Inc. and Freebird Asset, Inc. shall enter into a
written, binding agreement to make an election under Section 336(e) of the Code
and Treasury Regulations promulgated thereunder (and any corresponding or
similar elections under state or local Tax Law) with respect to the actual or
constructive purchase and sale hereunder of the Interests in the Company, Enstor
Inc. and Freebird Assets, Inc. (collectively, the “Section 336(e) Election”) and
Seller shall timely make the Section 336(e) Election in accordance with Section
1.336-2(h) of the Treasury Regulations (and any corresponding provisions of
state or local Tax Law) and provide the Company, Enstor, Inc. and Freebird
Assets, Inc. with a copy of such election on or before the due date of Seller’s
consolidated federal income Tax Return for the taxable period that includes the
Closing Date.  Seller shall promptly provide Buyer with a copy of the filed
Section 336(e) Election.  The Parties shall cooperate with each other to take
all actions necessary and appropriate (including filing forms, returns,
elections, schedules and other documents as may be required) to effect and
preserve timely elections in accordance with Section 336(e) of the Code and the
Treasury Regulations promulgated thereunder (or any comparable provisions of
state or local Tax Law) or any successor provisions.

(b)Buyer shall prepare a draft IRS Form 8883 (or successor form and any similar
state, local or foreign forms) allocating the “aggregate deemed asset
disposition price” with respect to the assets of the Acquired Companies in
accordance with Section 338 of the Code and the Treasury Regulations promulgated
thereunder (or comparable provisions for state or local Tax Law) and shall
revise such allocation as required by applicable Tax Law so as to report any
matters that need updating (including Purchase Price adjustments, if any) (as
revised, the “Form 8883”).  Buyer shall forward the draft Form 8883 to Seller,
and Seller shall have thirty (30) days to review the draft Form 8883 (from the
date of the last revision) and shall notify Buyer of any

57

 

--------------------------------------------------------------------------------

dispute with respect to the draft Form 8883.  If Seller objects to the draft
Form 8883, the Parties shall act in good faith to resolve any such dispute prior
to the due date of the Section 336(e) Election.  If Seller does not timely
object to the draft Form 8883, or upon resolution of the disputed items by the
Parties, the draft Form 8883 shall become a “Final Form 8883.”  If the Parties
cannot resolve any disputed item, the item in question shall be resolved by the
Accountants.  The Parties shall act in good faith to cause the Accountants to
deliver a Final Form 8883 within thirty (30) days after such submission, and the
fees and expenses of the Accountants shall be borne equally by Seller and
Buyer.  Any Form 8883 delivered by the Accountants shall be a Final Form
8883.  The Parties shall (i) be bound by all Final Forms 8883 for purposes of
determining any Taxes and (ii) prepare and file their Tax Returns on a basis
consistent with the Final Forms 8883; provided, however, that nothing contained
herein shall prevent Buyer or Seller from settling any proposed deficiency or
adjustment by any Tax authority based upon or arising out of the allocation in
any Final Form 8883, and neither Seller nor Buyer shall be required to litigate
before any court, any proposed deficiency or adjustment by any Tax authority
challenging such allocation.  No later than fifteen (15) days prior to the date
such Forms 8883 and any related documentation are required to be filed under the
applicable Laws, Seller shall deliver to Buyer a copy of the Final Form 8883
with respect to the Acquired Companies that will be included with Seller’s
consolidated federal income tax return for the taxable period that includes the
Closing Date.

(c)Buyer and Seller shall file, and shall cause their Affiliates to file, all
Tax Returns and statements, forms and schedules in connection therewith in a
manner consistent with the Section 336(e) Election and shall take no position
contrary thereto unless required to do so by applicable Tax Laws or pursuant to
the good faith resolution of a contest relating to Taxes.

Section 7.2Responsibility for Filing Tax Returns and Paying Taxes.

(a)Seller shall prepare and file, or cause to be prepared and filed, all Tax
Returns required to be filed (and withhold, or cause to be withheld, all amounts
required to be withheld) by or with respect to the Company and each Subsidiary
for each Pre-Closing Tax Period.  Seller shall pay, or cause to be paid, all
Taxes due with respect to each Pre-Closing Tax Period with respect to the
Company and each Subsidiary (for the avoidance of doubt, regardless of whether
such Taxes are reflected on a Tax Return required to be filed after the date of
this Agreement), except to the extent such Taxes are included in the
determination of Net Working Capital.

(b)Buyer shall prepare and file, or cause to be prepared and filed, all Tax
Returns required to be filed by or with respect to each Acquired Company for
each Tax period ending after the Closing Date (other than a Straddle
Period).  Buyer shall pay, or cause to be paid, all Taxes shown as due with
respect to each Tax period ending after the Closing Date (other than with
respect to a Straddle Period) with respect to each Acquired Company.

(c)Buyer shall prepare and file, or cause to be prepared and filed, all Tax
Returns with respect to any Straddle Period by or with respect to each Acquired
Company.  Seller shall be liable for the payment of Taxes relating to that
portion of any Straddle Period ending on the Closing Date and Buyer shall be
liable for the payment of Taxes relating to that portion of any Straddle Period
starting after the Closing Date, in each case, except to the extent such Taxes
are included in the determination of Net Working Capital.  For this purpose,
Taxes for a Straddle Period shall be apportioned as follows: Property Taxes
shall be apportioned on a ratable daily basis based on the current year’s
Taxes.  All other Taxes, including Income Taxes, shall be

58

 

--------------------------------------------------------------------------------

apportioned based on an interim closing of the books of the Company and any
Subsidiary as of the end of the Closing Date.  Seller will pay directly to
Buyer, within thirty (30) days of request of such payment but not earlier than
five (5) days before the due date for filing a Straddle Period Tax Return, its
share of Taxes to which any such Straddle Period Tax Return relates, except to
the extent such Taxes are included in the determination of Net Working Capital.

(d)Unless Buyer and Seller otherwise agree in writing, all Tax Returns
(excluding all Group Tax Returns), including amendments thereto, in respect of
the Company or any Subsidiary for Pre-Closing Tax Periods that are filed after
the Closing Date and for any Straddle Period, in the absence of a controlling
change in law or circumstances (or, in the case of any Straddle Period, except
as otherwise required by applicable Law), shall be prepared on a basis
consistent with the elections, accounting methods, conventions and principles of
taxation used for the most recent taxable periods for which Tax Returns
involving similar matters have been filed.  Buyer or Seller, as the case may be,
shall provide the other Party with a draft of any Pre-Closing Tax Period or
Straddle Period Tax Return (excluding all Group Tax Returns) no less than thirty
(30) days prior to the due date for filing such Tax Return and such Party shall
provide Buyer or Seller, as the case may be, with its comments (if any) to the
draft Tax Return within fifteen (15) days of receipt of such draft Tax Return,
which comments shall be taken into account in good faith, and such Tax Returns
shall not be filed without the written consent of the other Party, not to be
unreasonably withheld, conditioned or delayed.  Seller shall not file an amended
Tax Return (excluding all Group Tax Returns) after the Closing Date with respect
to the Company or any Subsidiary for any Pre-Closing Tax Period without the
written consent of Buyer, not to be unreasonably withheld, conditioned or
delayed.  Buyer shall not file, and shall not cause the Company or any
Subsidiary to file, an amended Tax Return with respect to any Acquired Company
for any Pre-Closing Tax Period or for a Straddle Period without the written
consent of Seller, not to be unreasonably withheld, conditioned or delayed.

Section 7.3Responsibility for Tax Audits and Contests.

(a)With respect to any audit or contest relating to Taxes or Tax Returns in
respect of the Company or any Subsidiary for any Pre-Closing Tax Period, Seller
will control all proceedings, may make all decisions (including selection of
counsel) and, without limiting the foregoing, may in its sole discretion, pursue
or forgo any and all administrative appeals, proceedings, hearing and
conferences with any Governmental Authority taken in connection thereof.  If
such audit or contest could give rise to Taxes for which the Company or any
Acquired Company may be liable, Seller shall keep Buyer timely informed with
respect to any impending settlement, compromise and/or concession of any such
audit or contest and Seller shall in good faith allow Buyer to make comments to
Seller regarding the conduct of or positions taken in any such audit or contest.

(b)With respect to any audit or contest relating to Taxes or Tax Returns in
respect of any Acquired Company for any Tax period ending after the Closing Date
(other than a Straddle Period), Buyer will control all proceedings, may make all
decisions (including selection of counsel) and, without limiting the foregoing,
may in its sole discretion, pursue or forgo any and all administrative appeals,
proceedings, hearing and conferences with any Governmental Authority taken in
connection thereof.

59

 

--------------------------------------------------------------------------------

(c)Seller and Buyer shall jointly control any audit, contest or proceeding with
respect to the Taxes or Tax Returns in respect of any Acquired Company for any
Straddle Period; provided, however, that Buyer will have the ultimate authority
to determine settlement terms or any other resolution of such matter.

(d)Notwithstanding any other provision of this Agreement, neither Buyer nor
Seller shall settle any audit or contest in a way that would adversely affect
the other Party in any material respect, without the other Party’s written
consent, not to be unreasonably withheld, conditioned or delayed.  

(e)In the event of any conflict or overlap between the provisions of this 0 and
0, the provisions of this 0 shall control.

Section 7.4Mutual Cooperation.

(a)Each Party agrees to provide the other Party (and Buyer shall cause the
Company and any Subsidiary, as relevant, to provide Seller) with such
cooperation and information as may reasonably be requested by Seller or Buyer,
as the case may be, in connection with (i) the preparation or filing of any Tax
Return or claim for Tax refund not inconsistent with this Agreement, (ii) the
conduct of any audit, contest or other examination by any taxing authority or
judicial or administrative proceedings in respect to Taxes or Tax Returns, or
(iii) otherwise carrying out the provisions of this Agreement relating to Taxes.

(b)To the extent necessary to carry out the purpose of this Agreement relating
to Taxes and subject to the other provisions of this Agreement, such cooperation
and information shall include the non-exclusive designation of a designee of
Seller as a designee of the Company and of each Subsidiary for purpose of
signing Tax Returns, cashing Tax refund checks, pursuing Tax refund claims,
dealing with taxing authorities and defending audits or handling contests for
any Pre-Closing Tax Period and any Straddle Period.  Subject to the rights of
the Acquired Companies under the other provisions of this Agreement, such
officer shall have the authority to execute powers of attorney (including Forms
2848) on behalf of the Company or any Subsidiary with respect to Taxes and Tax
Returns for any Pre-Closing Tax Period and any Straddle Period.

(c)To the extent necessary to carry out the purpose of this Agreement relating
to Taxes and subject to the other provisions of this Agreement, such cooperation
and information shall also include promptly forwarding copies of appropriate
notices and forms or other communication received from or sent to any
Governmental Authority which relate to Tax Returns or Taxes of the Company or
any Subsidiary for any Pre-Closing Tax Period or any Straddle Period and
providing copies of all relevant Tax Returns for any Pre-Closing Tax Period or
any Straddle Period, together with accompanying schedules and related
workpapers, and documents relating to ruling and other determinations relating
to Taxes or Tax Returns by Governmental Authorities, including foreign
Governmental Authorities, which either Party may possess.

(d)Without limiting the generality of the foregoing, Buyer shall retain, and
shall cause the Company, to retain, and Seller shall retain, until the
applicable statutes of limitations (including any extensions) have expired, for
each Acquired Company copies of all Tax Returns, supporting work schedules, and
other records or information that may be relevant to such Tax Returns for all
Pre-Closing Tax Periods and for any Straddle Period and shall not destroy or

60

 

--------------------------------------------------------------------------------

otherwise dispose of any such records without first providing the other Party
with a reasonable opportunity to review and copy the same.

Section 7.5Tax Refunds.  Seller shall be entitled to any refund of Taxes paid
with respect to any Pre-Closing Tax Period (except to the extent such refunds
result from a carryback of a Tax attribute from a Tax period (or portion
thereof) beginning after the Closing Date or were reflected in the calculation
of the Final Working Capital).  Buyer shall be entitled to any refund of Taxes
paid with respect to any Tax period ending after the Closing Date (other than a
Straddle Period).  Tax refunds for any Straddle Period shall be apportioned
based on the Taxes that were paid by or on behalf of Buyer and Seller in
accordance with Section 7.2(c) above.  If a Party receives a Tax refund to which
the other Party is entitled pursuant to this Section 7.5, the Party receiving
the Tax refund shall pay it to the Party entitled to the Tax refund within ten
(10) Business Days after receipt thereof.

Section 7.6Transfer Taxes.  All excise, sales, use, value added, transfer
(including real property transfer or gains), stamp, documentary, filing,
recordation and other similar taxes, levies, assessments, customs, duties,
imposts, charges or fees, together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties,
resulting directly from the transactions arising under this Agreement (the
“Transfer Taxes”) shall be borne equally by Buyer and Seller.  For the avoidance
of doubt Transfer Taxes shall not include any Taxes resulting from the Section
336(e) Election, which shall be solely Seller’s obligation.  Buyer shall prepare
and timely file, or will cause to be prepared and timely filed, all Tax Returns
or other documentation relating to the Transfer Taxes; provided, however, that
to the extent required by applicable Law, Seller will join the execution of any
such Tax Returns or other documents relating to the Transfer Taxes, in which
case, Buyer shall provide Seller with copies of each such Tax Return or other
document at least fifteen (15) days prior to the date on which such Tax Return
or other document is required to be filed.  Seller shall pay to Buyer or any of
Buyer’s Affiliates, as applicable, the amounts shown as due on such Tax Return
no later than five (5) days after Buyer has provided a copy of such Tax Return
to Seller.

Section 7.7Tax Sharing Agreements.  Seller shall cause any Tax Sharing Agreement
between Seller or any Affiliate of Seller which is not an Acquired Company, on
the one hand, and an Acquired Company, on the other hand, to be terminated with
respect to such Acquired Company prior to the Closing Date.  After the Closing
Date, none of the Acquired Companies shall have any rights or obligations under
any such terminated Tax Sharing Agreement.

Article VIII.
CONDITIONS TO CLOSING

Section 8.1Conditions to Obligations of Buyer.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by Buyer:

(a)Representations, Warranties and Covenants of Seller.

(i)(A) each of the Seller Fundamental Representations and the representations
and warranties in Section 4.8(b) (No Material Adverse Effect) shall be true and
correct in all respects as of the Closing Date, as if made at and as of the
Closing

61

 

--------------------------------------------------------------------------------

Date (except to the extent such representations and warranties are by their
express terms made as of an earlier date, in which case, such representations
and warranties shall be true and correct as of such date), and (B) each of the
other representations and warranties in 0 and 0 shall be true and correct
(without giving effect to any “material,” “materially,” “Material Adverse
Effect” or similar qualifiers contained in any such representations and
warranties) as of the Closing Date, as if made at and as of the Closing Date
(except to the extent such representations and warranties are by their express
terms made as of an earlier date, in which case, such representations and
warranties shall be true and correct as of such date), except for, in each case
under this clause (B), any inaccuracy or omission that would not reasonably be
expected to have a Material Adverse Effect;

(ii)Seller shall have performed or complied in all material respects with all of
the covenants and agreements required by this Agreement to be performed or
complied with by Seller at or before the Closing; and

(iii)Seller shall have delivered to Buyer a certificate (the “Seller Closing
Certificate”), dated the Closing Date, signed by an authorized executive officer
of Seller, certifying that the conditions specified in this 0 have been
fulfilled.

(b)No Injunction, Etc.  No applicable Law and no Order shall be in effect that
prohibits or restricts the consummation of the Closing.

(c)No Action.  No Action by any Governmental Authority, pertaining to the
transactions contemplated by this Agreement or to its consummation or
enforceability, shall have been instituted and be pending against Buyer.

(d)Deliveries.  Seller shall have delivered to Buyer the items required by 0 of
this Agreement.

(e)Major Loss.  If required under 0, Seller shall have completed the repair,
replacement or restoration of the assets or property affected by the Major Loss
to their condition as of the Effective Date; provided, that the Outside Date
shall be extended on a day-for-day basis to the extent necessary to repair any
Major Loss pursuant to 0 but no later than ninety (90) days after the original
Outside Date; provided, further, that this Section 8.1(f) shall no longer be a
condition to Buyer’s obligation to consummate the transactions contemplated by
this Agreement if Seller has provided written notice of its election to adjust
the Base Purchase Price pursuant to Section 6.15(c)(ii).

(f)EES Distribution.  Seller shall have completed or cause to have been
completed the EES Distribution.

Section 8.2Conditions to the Obligations of Seller.  The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by Seller:

(a)Representations, Warranties and Covenants of Buyer.

(i)(A) Each of the Buyer Fundamental Representations shall be true and correct
in all respects as of the Closing Date, as if made at and as of the Closing Date

62

 

--------------------------------------------------------------------------------

(except to the extent such representations and warranties are by their express
terms made as of an earlier date, in which case, such representations and
warranties shall be true and correct in all respects as of such date); and (B)
each of the other representations and warranties in 0 shall be true and correct
(without giving effect to any “material,” “materially,” “Material Adverse
Effect” or similar qualifiers contained in any such representations and
warranties) as of the Closing Date, as if made at and as of the Closing Date
(except to the extent such representations and warranties are by their express
terms made as of an earlier date, in which case, such representations and
warranties shall be true and correct as of such date), except for, in each case
under this clause (B), any inaccuracy or omission that would not reasonably be
expected to prevent or materially delay the consummation of the transactions
contemplated by this Agreement by Buyer.

(ii)Buyer shall have performed or complied in all material respects with all of
the covenants and agreements required by this Agreement to be performed or
complied with by Buyer at or before the Closing; and

(iii)Buyer shall have delivered to Seller a certificate (the “Buyer Closing
Certificate”), dated the Closing Date, signed by an authorized executive officer
of Buyer certifying that the conditions specified in this 0 have been fulfilled.

(b)Replacement of Support Obligations.  All Support Obligations shall be
released as to Seller and its Affiliates (other than any Acquired Company) and
any substitute arrangements of Buyer or its Affiliates (including the Company)
required under 0(a) shall be in effect; provided, however, that in the event
that the conditions set forth in this Section 8.2(b) have not been satisfied
with respect to all Seller Guaranties prior to May 1, 2018, Seller shall have
the right, in its sole discretion, to extend the Outside Date for thirty (30)
days by providing written notice thereof to Buyer.

(c)No Injunction, Etc.  No applicable Law and no Order shall be in effect that
prohibits or restricts the consummation of the Closing.

(d)No Action.  No Action by any Governmental Authority, pertaining to the
transactions contemplated by this Agreement or to its consummation or
enforceability, shall have been instituted and be pending against Seller.

(e)Deliveries.  Buyer shall have delivered to Buyer the items required by 0 of
this Agreement.

Article IX.
INDEMNIFICATION

Section 9.1Survival.

(a)Each and every representation and warranty of Seller or Buyer contained in 0,
0 and 0 and in any closing certificate or other instrument or agreement
delivered by any Party pursuant to this Agreement will survive the Closing Date
until (and will expire and be of no further force or effect after) the date that
is eighteen (18) months after the Closing Date; provided, however, that (i) the
representations and warranties contained in (A) 0 (Organization of

63

 

--------------------------------------------------------------------------------

Seller), 0 (Authorization; Enforceability), 0 (No Violation of Organizational
Documents), 0 (Ownership of Interests), 0 (Brokers’ Fees), 0 (Organization of
the Acquired Companies), 0 (No Violation of Organizational Documents), 0
(Capitalization) and 0 (Brokers’ Fees) (collectively, the “Seller Fundamental
Representations”), and (B) 0 (Organization of Buyer), 0 (Authorization,
Enforceability), 0 (No Violation of Organizational Documents) and 0 (Broker’s
Fees) (collectively, the “Buyer Fundamental Representations” and together with
the Seller Fundamental Representations, the “Fundamental Representations”) will
survive indefinitely, (ii) the representations and warranties contained in 0
(Taxes) shall survive until the date that is ninety (90) days following
expiration of the applicable statute of limitations and (iii) the
representations and warranties contained in 0 (Environmental Matters) will
survive the Closing Date until the date that is thirty six (36) months after the
Closing Date.

(b)The obligations of each Party to indemnify, defend and hold harmless the
applicable Persons (i) pursuant to 0 and 0 will terminate when the applicable
representation or warranty expires pursuant to 0, (ii) pursuant to 0 and 0 will
terminate upon the expiration of all applicable statutes of limitations (giving
effect to any extensions thereof), (iii) pursuant to 0, 0 and 0 will terminate
upon the date that is ninety (90) days following expiration of all applicable
statutes of limitations (giving effect to any extensions thereof) and
(iv) pursuant to 0 and 0 will survive indefinitely; provided, however, that as
to clauses (i) and (ii) above, such obligations to indemnify, defend and hold
harmless will not terminate with respect to any individual item as to which an
Indemnified Party shall have, before the expiration of the applicable period,
previously made a claim by delivering a notice (stating in reasonable detail the
basis of such claim) to the applicable Indemnifying Party.

Section 9.2Indemnification.

(a)Seller shall indemnify, defend and hold harmless Buyer, Buyer’s
Representatives and Affiliates (including, following the Closing, the Acquired
Companies) and each of their officers, members, directors and employees,
successors and assigns (collectively, the “Buyer Indemnified Parties”) against
any and all Actions, losses, penalties, liabilities, damages, obligations,
payments, costs and expenses (including the penalties, costs and expenses of any
and all Actions, assessments, judgments and settlements relating thereto and
reasonable attorneys’ and consultants’ fees and reasonable disbursements in
connection therewith) (collectively, “Losses”) that any Buyer Indemnified Party
shall suffer as a result of, relating to or arising out of:

(i)any breach of any representation or warranty made by Seller in 0 or 0 of this
Agreement or any other Transaction Document;

(ii)the breach of any covenant or agreement made, or to be performed by, Seller
pursuant to this Agreement;

(iii)(A) any and all liabilities for Taxes of any Acquired Company for which
Seller is responsible pursuant to 0 or 0 of this Agreement, (B) all liabilities
for Taxes of any Acquired Company resulting from making the Section 336(e)
Election, (C) any liability for Taxes of any Acquired Company under Treasury
Regulations Section 1.1502-6 (or any similar provision under state, local or
foreign Law) or as a transferee or

64

 

--------------------------------------------------------------------------------

successor or by Contract, attributable to any Pre-Closing Tax Period and (D) any
employment or payroll Taxes with respect to any payment of compensation to a
Site Employee under this Agreement (including for the avoidance of doubt the
Aggregate Severance Liability) or that is paid solely as a result of the
transactions contemplated by this Agreement.  Seller shall not be liable for or
pay for any Taxes with regards to this 00 or 0 that are (x) included in the
determination of Net Working Capital or (y) imposed on Seller, any Affiliate of
Seller, or any Acquired Company solely as result of actions taken or elections
made by Buyer, any Buyer Affiliate, or any Acquired Company after the Closing
that are not contemplated by this Agreement and are outside the ordinary course
of business (collectively, the “Buyer’s Taxes”); provided, however, Buyer’s
Taxes shall not include, and Seller shall remain liable for any Taxes imposed on
Seller, any Affiliate of Seller, or any Acquired Company resulting from the
Section 336(e) Election made in accordance with Section 7.1, except to the
extent such Taxes are included in the determination of Net Working Capital; and

(iv)the business or operations of Enstor Energy Services or the EES Transactions
and any Liabilities of the Acquired Companies in connection with either of the
foregoing; and

(v)the Aggregate Severance Liability and any Liabilities of the Acquired
Companies in connection therewith.

(b)Buyer shall indemnify, defend and hold harmless Seller, Seller’s
Representatives and Affiliates and each of their respective officers, members,
managers, directors and employees, successors and assigns (collectively, the
“Seller Indemnified Parties”) against any and all Losses incurred or suffered as
a result of, relating to or arising out of:

(i)any breach of any representation or warranty made by Buyer in 0 of this
Agreement or any other Transaction Document;

(ii)the breach of any covenant or agreement made, or to be performed by, Buyer
pursuant to this Agreement;

(iii)any and all Taxes of each Acquired Company for which Buyer is responsible
pursuant to 0, 0 or 0 of this Agreement (excluding for the avoidance of doubt
any Taxes for which Seller is liable under 0); and

(iv)any third-party Action initiated by a beneficiary of a Seller Guaranty after
the Closing Date arising from the non-payment of a demand in accordance with 0.

Section 9.3Limitations on Liability.

(a)Seller will not be responsible for making payments with respect to Losses for
any individual items pursuant to 0 (other than with respect to a breach of any
Seller Fundamental Representations or of 0 (Taxes)), and Buyer will not be
responsible for making payments with respect to Losses for any individual items
pursuant to 0 (other than with respect to a breach of any Buyer Fundamental
Representations), in each case, where the aggregate Losses relating thereto are
less than Twenty-Five Thousand Dollars ($25,000).

65

 

--------------------------------------------------------------------------------

(b)Seller will not be responsible for making payments with respect to Losses for
any individual items pursuant to 0 (other than with respect to a breach of any
Seller Fundamental Representations or of 0 (Taxes)) except if the aggregate
Losses actually incurred by the Buyer Indemnified Parties thereunder exceed one
percent (1%) of the Base Purchase Price (and then, subject to 0, only to the
extent such aggregate Losses exceed such amount).

(c)Notwithstanding anything in this Agreement to the contrary, in no event will
the aggregate amount for which Seller shall be responsible to indemnify all
Buyer Indemnified Parties for all claims under 0 (other than with respect to
Seller Fundamental Representations, 0 (Taxes) and claims involving fraud)
exceed, and Seller’s aggregate liability thereunder (other than with respect to
Seller Fundamental Representations, 0 (Taxes) and claims involving fraud) shall
be limited to, an aggregate amount equal to fifteen percent (15%) of the
Purchase Price (the “Indemnity Cap”).

(d)Notwithstanding anything in this Agreement to the contrary, in no event will
the aggregate amount for which Seller shall be responsible to indemnify all
Buyer Indemnified Parties for all claims under 0 exceed an aggregate amount
equal to the Purchase Price; provided that such limitation shall not apply in
the case of a claim involving fraud.

(e)Buyer will not be responsible for making payments with respect to Losses for
any individual items pursuant to 0 (other than with respect to a breach of any
Buyer Fundamental Representations) except if the aggregate Losses actually
incurred by the Buyer Indemnified Parties thereunder exceed one percent (1%) of
the Base Purchase Price (and then, subject to 0, only to the extent such
aggregate Losses exceed such amount).

(f)Notwithstanding anything in this Agreement to the contrary, in no event will
the aggregate amount for which Buyer shall be responsible to indemnify all
Seller Indemnified Parties for all claims under 0 (other than with respect to
Buyer Fundamental Representations and claims involving fraud) exceed, and
Buyer’s aggregate liability thereunder (other than with respect to Buyer
Fundamental Representations and claims involving fraud) shall be limited to, an
aggregate amount equal to fifteen percent (15%) of the Purchase Price.

(g)Notwithstanding anything in this Agreement to the contrary, in no event will
the aggregate amount for which Buyer shall be responsible to indemnify all
Seller Indemnified Parties for all claims under 0 exceed, and Buyer’s aggregate
liability thereunder shall be limited to, an aggregate amount equal to the
Purchase Price; provided that such limitation shall not apply in the case of a
claim involving fraud.

(h)The amount of any Losses subject to indemnification under this 0 shall be
reduced or reimbursed, as the case may be, by any third party insurance proceeds
and third party recoveries actually received by the Buyer Indemnified Parties or
Seller Indemnified Parties, as applicable with respect to such Losses.  Buyer
shall, and shall cause the Buyer Indemnified Parties to, use commercially
reasonable efforts to collect any amounts available under such insurance
coverage and from such other third party alleged to have responsibility;
provided that the foregoing obligation to use commercially reasonable efforts is
not a condition precedent to the Buyer Indemnified Parties’ rights to
indemnification hereunder.  If a Buyer Indemnified Party receives an amount
under insurance coverage or from such third party with respect to

66

 

--------------------------------------------------------------------------------

Losses that were the subject of indemnification under 0 at any time subsequent
to indemnification therefor, then such Buyer Indemnified Party shall promptly
reimburse Seller up to the amounts received for such items if and to the extent
they were not previously taken into account and applied against Losses.  Seller
shall, and shall cause the Seller Indemnified Parties to, use commercially
reasonable efforts to collect any amounts available under such insurance
coverage and from such other third party alleged to have responsibility;
provided that the foregoing obligation to use commercially reasonable efforts is
not a condition precedent to the Seller Indemnified Parties’ rights to
indemnification hereunder.  If a Seller Indemnified Party receives an amount
under insurance coverage or from such third party with respect to Losses that
were the subject of indemnification under 0 at any time subsequent to
indemnification therefor, then such Seller Indemnified Party shall promptly
reimburse Buyer up to the amounts received for such items if and to the extent
they were not previously taken into account and applied against Losses.

Section 9.4Procedures.  Claims for indemnification under this Agreement shall be
asserted and resolved as follows:

(a)If any Person who or which is entitled to seek indemnification under 0 (an
“Indemnified Party”) receives notice of the assertion or commencement of any
claim asserted against an Indemnified Party by a third party (“Third Party
Claim”) in respect of any matter that is subject to indemnification under 0, the
Indemnified Party shall promptly:

(i)notify the Party obligated to the Indemnified Party pursuant to 0 above (the
“Indemnifying Party”) of the Third Party Claim; and

(ii)transmit to the Indemnifying Party a written notice (“Claim Notice”)
describing in reasonable detail the nature of the Third Party Claim, a copy of
all papers served with respect to such claim (if any), the Indemnified Party’s
best estimate of the amount of Losses attributable to the Third Party Claim and
the basis of the Indemnified Party’s request for indemnification under this
Agreement.

Failure to timely provide such Claim Notice shall not affect the right of the
Indemnified Party’s indemnification hereunder, except to the extent the
Indemnifying Party is materially prejudiced by such delay or omission.

(b)The Indemnifying Party may elect to defend the Indemnified Party against such
Third Party Claim; except that if Seller is the Indemnifying Party, then Seller
shall not have the right to defend or direct the defense of any such Third Party
Claim that (i) is asserted directly or by or on behalf of a Person that is a
supplier or a customer of an Acquired Company, or (ii) seeks an injunction or
other equity relief against any Buyer Indemnified Party.  If the Indemnifying
Party notifies the Indemnified Party that the Indemnifying Party elects to
assume the defense of the Third Party Claim, then the Indemnifying Party shall
have the right to defend such Third Party Claim with counsel selected by the
Indemnifying Party (who shall be reasonably satisfactory to the Indemnified
Party), by all appropriate proceedings, to a final conclusion or settlement at
the discretion of the Indemnifying Party in accordance with this 0.  The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof; provided that the Indemnifying
Party shall not enter into any

67

 

--------------------------------------------------------------------------------

settlement agreement or consent to the entry of judgment without the written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, further, that such consent shall
not be required if:

(i)the settlement agreement contains a complete and unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such proceeding; and

(ii)the settlement agreement does not contain any consideration other than the
payment of money which the Indemnifying Party agrees to pay.

If requested by the Indemnifying Party, the Indemnified Party agrees, at the
sole cost and expense of the Indemnifying Party, to reasonably cooperate with
the Indemnifying Party and its counsel in contesting any Third Party Claim which
the Indemnifying Party elects to contest, including the making of any related
counterclaim against the Person asserting the Third Party Claim or any cross
complaint against any Person.  The Indemnified Party may participate in, but not
control, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this 0, and the Indemnified Party shall bear its
own costs and expenses with respect to such participation.  Notwithstanding the
foregoing, the Indemnified Party shall have the right, exercisable in its sole
discretion, to assume control of the defense of any Third Party Claim if (i) the
Indemnifying Party advises such Indemnified Party in writing that the
Indemnifying Party does not elect to defend, settle or compromise such Claim, or
(ii) the Indemnifying Party does not notify the Indemnified Party within thirty
(30) days after receipt of the Claim Notice that the Indemnifying Party elects
to undertake the defense thereof on behalf of and for the account and risk, and
at the expense, of the Indemnifying Party.

(c)If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to 0, then
the Indemnified Party shall have the right to defend, and be reimbursed for its
reasonable cost and expense (but only if the Indemnified Party is actually
entitled to indemnification hereunder) in regard to the Third Party Claim with
counsel selected by the Indemnified Party, by all appropriate proceedings, which
proceedings shall be prosecuted diligently by the Indemnified Party.  In such
circumstances, the Indemnified Party shall defend any such Third Party Claim in
good faith and have full control of such defense and proceedings; provided,
however, that the Indemnified Party may not enter into any compromise or
settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed).  The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this 0, and the Indemnifying Party shall bear its
own costs and expenses with respect to such participation.

(d)Any claim by an Indemnified Party on account of Losses that does not result
from a Third Party Claim (a “Direct Claim”) will be asserted by giving the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than thirty (30) days after the Indemnified Party becomes aware of the
events that gave rise to such Direct Claim; provided, that failure to provide
timely notice shall not affect the Indemnified Party’s indemnification
hereunder, except to the extent that the Indemnifying Party is materially
prejudiced by such delay or omission.  Such notice by the Indemnified Party will
describe the Direct Claim in

68

 

--------------------------------------------------------------------------------

reasonable detail and will indicate the estimated amount, if reasonably
practicable, of Losses that has been or may be sustained by the Indemnified
Party.  The Indemnifying Party will have a period of five (5) Business Days
within which to respond in writing to such Direct Claim.  If the Indemnifying
Party does not so respond within such five (5) Business Day period, the
Indemnifying Party will be deemed to have rejected such claim, in which event
the Indemnified Party will be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.

Section 9.5Waiver of Certain Damages.  EXCEPT FOR CLAIMS INVOLVING FRAUD AND
EXCEPT AS CONTEMPLATED BY 0, NO PARTY SHALL HAVE ANY LIABILITY TO ANY OTHER
PARTY FOR ANY CONSEQUENTIAL, INDIRECT, PUNITIVE, EXEMPLARY OR SPECIAL DAMAGES
UNDER THIS AGREEMENT OR BASED ON THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT, WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR
OTHERWISE; PROVIDED, HOWEVER, IN NO EVENT WILL THIS 0 LIMIT A PARTY’S RIGHT TO
RECOVERY HEREUNDER FOR ANY SUCH DAMAGES TO THE EXTENT SUCH PARTY IS REQUIRED TO
PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION WITH A THIRD PARTY CLAIM.

Section 9.6Waiver of Other Representations.

(a)EXCEPT FOR THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN THIS
AGREEMENT, ITS EXHIBITS, ITS DISCLOSURE SCHEDULES OR OTHER TRANSACTION
DOCUMENTS, NEITHER SELLER NOR ANY OF ITS AFFILIATES OR REPRESENTATIVES HAS MADE
OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AT
LAW OR IN EQUITY, IN RESPECT OF THE INTERESTS, THE SUBSIDIARY INTERESTS, THEIR
RESPECTIVE BUSINESSES OR ANY OF THE ASSETS, LIABILITIES OR OPERATIONS OF THE
ACQUIRED COMPANIES, INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE, OR WITH RESPECT TO ANY FINANCIAL PROJECTIONS OR FORECASTS
RELATING TO THE ACQUIRED COMPANIES, AND ANY SUCH OTHER REPRESENTATION AND
WARRANTIES ARE HEREBY DISCLAIMED.

(b)EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE ACQUIRED COMPANIES’ ASSETS
ARE BEING INDIRECTLY TRANSFERRED THROUGH THE SALE OF THE INTERESTS “AS IS, WHERE
IS, WITH ALL FAULTS,” AND SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE VALUE OF THE
SHARES OR THE CONDITION, VALUE OR QUALITY OF THE ACQUIRED COMPANIES OR THEIR
ASSETS OR THE PROSPECTS (FINANCIAL OR OTHERWISE) OF OR RISKS ATTENDANT TO THE
ACQUIRED COMPANIES OR THE BUSINESS.

Section 9.7Exclusive Remedy and Release.  From and after the Closing, the
indemnification and remedies set forth in this 0, 0 and in 0 and Section 6.10
shall constitute the sole and exclusive remedies of the Parties with respect to
any breach of representation or warranty or non-performance, partial or total,
of any covenant or agreement contained in this

69

 

--------------------------------------------------------------------------------

Agreement; provided that nothing in this 0 shall prevent or otherwise limit
either Party from (a) seeking injunctive or equitable relief, including specific
performance pursuant to 0, for claims of breach or failure to perform covenants
under this Agreement or (b) pursuing, and recovering in respect of, any claim
based fraud.  Except with respect to claims described in the foregoing sentence,
and subject to the provisions of 0, Buyer hereby waives, releases, acquits and
forever discharges Seller, its Representatives, and any other person acting on
behalf of Seller, of and from, and Seller hereby waives, releases, acquits and
forever discharges Buyer, its Representatives, and any other person acting on
behalf of Buyer of and from, any and all claims, actions, causes of action,
demands, rights, damages, costs, expenses, Losses or compensation whatsoever,
whether direct or indirect, known or unknown, foreseen or unforeseen, which
Buyer or Seller, as applicable, now has or may have or which may arise in the
future directly or indirectly, and which arise under this Agreement or in
connection with the transactions contemplated hereunder or which relate to the
Company or its assets or operations, including any of the foregoing that is from
or relating to the possession, use, handling, management, disposal,
investigation, remediation, cleanup or Release of, or exposure to, any
Constituents of Concern or any Environmental Law applicable thereto.

Section 9.8No Duplication of Recovery.  All indemnifiable Losses hereunder shall
be determined without duplication of recovery under other provisions of this
Agreement.  Without limiting the generality of the immediately prior sentence,
if a set of facts, conditions or events constitutes a breach of more than one
representation, warranty, covenant or agreement that is subject to an
indemnification obligation under this 0, only one recovery of Indemnifiable
Losses shall be allowed, and in no event shall there be any indemnification or
duplication of payments or recovery under different provisions of this Agreement
arising out of the same facts, conditions or events.

Section 9.9Treatment of Payments.  Any amounts paid under 0 or the
indemnification obligations under 0 and Section 6.10 shall be treated by Buyer
and Seller as an adjustment to the Purchase Price, except as otherwise required
by applicable Law.

Section 9.10Qualifications.  Notwithstanding anything in this Agreement to the
contrary, for purposes of the indemnification obligations under this 0, the
representations and warranties and covenants contained in this Agreement will be
considered without regard to any “material,” “Material Adverse Effect” or
similar non-monetary qualifications (other than Knowledge qualifications)
contained therein for purposes of determining (a) whether a breach of such
representation or warranty has occurred and (b) the amount of any Losses.

Article X.
TERMINATION

Section 10.1Termination.  At any time prior to the Closing, this Agreement may
be terminated and the transactions contemplated hereby abandoned:

(a)by the mutual consent of Buyer and Seller as evidenced in a writing signed by
each of Buyer and Seller;

70

 

--------------------------------------------------------------------------------

(b)by Buyer upon written notice to Seller, if there has been a breach or failure
to perform by Seller of any representation, warranty or covenant contained in
this Agreement that has prevented, or if uncured will prevent, the satisfaction
of any condition to the obligations of Seller or Buyer at the Closing and such
breach or failure to perform has continued without cure for a period of thirty
(30) days after Buyer has delivered Seller written notice of such breach or
failure to perform; provided that no cure period will be permitted for any such
breach that by its nature cannot be cured or that relates to any information
disclosed in a Schedule Update;

(c)by Seller upon written notice to Buyer, if there has been a breach or failure
to perform by Buyer of any representation, warranty or covenant contained in
this Agreement that has prevented, or if uncured will prevent, the satisfaction
of any condition to the obligations of Seller or Buyer at the Closing and such
breach or failure to perform has continued without cure for a period of thirty
(30) days after Seller has delivered Buyer notice of such breach or failure to
perform; provided that no cure period will be permitted for any such breach that
by its nature cannot be cured;

(d)by either Buyer or Seller, upon written notice to the other Party, if any
Governmental Authority having competent jurisdiction has issued a final,
non-appealable Order or taken any other action permanently restraining,
enjoining or otherwise prohibiting the transactions contemplated by this
Agreement;

(e)by either Buyer or Seller upon written notice to the other Party, if the
transactions contemplated hereby have not been consummated by May 1, 2018 (as
such date may be extended pursuant to 0 or 0, the “Outside Date”) or such later
date as may be mutually agreed by the Parties in writing (in each case subject
to extension to accommodate any cure period specified in 0 or 0); provided that
neither Buyer nor Seller will be entitled to terminate this Agreement pursuant
to this 0 if such Person’s material breach of this Agreement or material failure
to perform has prevented the consummation of the transactions contemplated by
this Agreement.

(f)by Buyer pursuant to 0.

Section 10.2Effect of Termination.  Except for this 0 (Effect of Termination), 0
(Expenses), 0 (Publicity), 0 (Governing Law) and 0 (Consent to Jurisdiction),
each of which shall survive any termination of this Agreement, if this Agreement
is terminated under 0, all further obligations of the Parties under this
Agreement will terminate without further Liability of either Party to the other
Parties hereunder; provided that nothing herein will relieve either Party from
Liability for any breach of this Agreement prior to such termination.

Article XI.
MISCELLANEOUS

Section 11.1Notices.  All notices and other communications between the Parties
shall be in writing and shall be deemed to have been duly given when:

(a)delivered in person;

(b)five (5) days after posting in the United States mail having been sent
registered or certified mail return receipt requested; or

71

 

--------------------------------------------------------------------------------

(c)delivered by telecopy or electronic mail in “pdf” format and promptly
confirmed by delivery in person or post as aforesaid in each case, with postage
prepaid, addressed as follows:

(i)If to Buyer, to:

Amphora Gas Storage USA, LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02116
Facsimile: (617) 867-4698
Email: tburke@arclightcapital.com
Attention: Theodore Burke

with copies to:

Orrick, Herrington & Sutcliffe LLP
609 Main Street, 40th Floor
Houston, TX 77002
Facsimile: (713) 658-6620
Email: bwinburne@orrick.com
Attention: Blake H. Winburne

(ii)If to Seller, to:

Avangrid Renewables Holdings, Inc.
1125 NW Couch Street, Suite 700
Portland, OR 97209
Facsimile: (503) 796-6901
Email: Benjamin.Lackey@avangrid.com
Attention: W. Benjamin Lackey (General Counsel)

with copies to:

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
United States of America
Facsimile: +1.212.751.4864
Email: david.kurzweil@lw.com
Attention: David Kurzweil

or to such other address or addresses as the Parties may from time to time
designate in writing.

Section 11.2Assignment.  No Party shall assign this Agreement, or any rights,
interests or obligations hereunder, without the prior written consent of the
other Party, and any attempted assignment, without such consent, shall be null
and void.  In no event shall any assignment or transfer hereunder serve to
release or discharge the assigning Party from any of its obligations

72

 

--------------------------------------------------------------------------------

hereunder, unless expressly released, in writing, by the non-assigning
Parties.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.

Section 11.3Rights of Third Parties.  Except for the provisions of Section
6.2(b), Section 6.5(c), 0 and 0, which are intended to be enforceable by the
Persons respectively referred to therein, nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the Parties, any right or remedies under or by reason of this
Agreement.

Section 11.4Expenses.  Except as otherwise expressly provided herein, each Party
shall bear its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby, whether or not such transactions shall be
consummated, including all fees of its legal counsel, financial advisers and
accountants.  If the Closing occurs, no such expenses shall be charged to or
paid by any Acquired Company unless they are paid before the Closing or unless
they are included as a Current Liability in the calculation of Net Working
Capital at the Closing Date.

Section 11.5Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Any facsimile or electronic copies hereof or
signature hereon shall, for all purposes, be deemed originals.

Section 11.6Entire Agreement.  This Agreement (together with all schedules,
including the Disclosure Schedule, and exhibits hereto), the other Transaction
Documents and the Confidentiality Agreement constitute the entire agreement
among the Parties and supersede any other agreements, whether written or oral,
that may have been made or entered into by or among any of the Parties or any of
their respective Affiliates relating to the transactions contemplated hereby.

Section 11.7Disclosure Schedule.  Unless the context otherwise requires, all
capitalized terms used in the Disclosure Schedule shall have the respective
meanings assigned them in this Agreement.  No reference to or disclosure of any
item or other matter in the Disclosure Schedule shall be construed as an
admission or indication that such item or other matter is material or that such
item or other matter is required to be referred to or disclosed in the
Disclosure Schedule.  No disclosure in the Disclosure Schedule relating to any
possible breach or violation of any agreement or Law shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred.  The inclusion of any information in the Disclosure Schedule shall not
be deemed to be an admission or acknowledgment by Seller, in and of itself, that
such information is material to or outside the ordinary course of the business
of the Company or required to be disclosed on the Disclosure Schedule.  The
disclosures contained in the Disclosure Schedule shall relate to the
representations and warranties in the sections of the Agreement to which they
expressly relate and to any other representation or warranty in this Agreement
as to which it is reasonably apparent on the face of such disclosure that it is
also being made for purposes of such other representation or warranty.  From
time to time from the Effective Date up to ten (10) Business Days prior to the
Closing Date (other than updates to Schedule 4.23(a), which will be provided in
accordance Section 4.23(a)), Seller may, in its sole

73

 

--------------------------------------------------------------------------------

discretion, supplement or amend and deliver updates to the Disclosure Schedules
(each a “Schedule Update”) that are necessary to complete or correct any
information in such Disclosure Schedule or in any representation or warranty of
Seller with respect to itself or the Acquired Companies that has been rendered
inaccurate or incomplete due to any change, event, effect or occurrence since
the Effective Date.  If (a) based on the information disclosed in such Schedule
Update, in the aggregate with all prior Schedule Updates, Buyer has the right to
terminate the Agreement pursuant to 0 and does not exercise such right as a
result of such Schedule Update within ten (10) Business Days after the date
thereof and (b) the Schedule Update relates exclusively to events first
occurring or conditions first arising after the Effective Date, then such
Schedule Update shall be deemed to have amended the Disclosure Schedules and to
have qualified the representations and warranties contained in 0 or 0, as
applicable, in each case, as of the Effective Date, and to have cured any
misrepresentation or breach of warranty that otherwise might have existed
hereunder by reason of the existence of such matter.  For the avoidance of
doubt, Buyer shall not be permitted to terminate this Agreement and it shall not
otherwise be deemed a breach of this Agreement as a result of any Schedule
Update that relates to any actions permitted by or taken in accordance with this
Agreement.

Section 11.8Amendments; Waivers.  This Agreement may be amended, supplemented or
modified in whole or in part, and actions consented to, only by a duly
authorized agreement in writing which makes reference to this Agreement and is
executed by each Party.  Except as otherwise expressly provided in this
Agreement, no failure to exercise, delay in exercising, or single or partial
exercise of any right, power, or remedy by any Party, and no course of dealing
between the Parties, shall constitute a waiver of any such right, power, or
remedy.  No waiver by a Party of any default, misrepresentation, or breach of
warranty or covenant under this Agreement, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant under this Agreement or affect in any way any
rights arising by virtue of any such prior or subsequent occurrence.  No waiver
shall be valid unless in writing and signed by the Party against whom such
waiver is sought to be enforced.

Section 11.9Publicity.  All press releases or other public communications of any
nature whatsoever relating to the transactions contemplated by this Agreement,
and the method of the release for publication thereof, shall be subject to the
prior written consent of Buyer and Seller, which consent shall not be
unreasonably withheld, conditioned or delayed by such Party; provided, however,
that nothing herein shall prevent a Party from publishing such press releases or
other public communications as is necessary to satisfy such Party’s obligations
at Law or under the rules of any stock or commodities exchange after
consultation with the other Party.

Section 11.10Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect.  The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the Parties to the
greatest extent legally permissible.

74

 

--------------------------------------------------------------------------------

Section 11.11Governing Law.  This Agreement shall be governed and construed in
accordance with the Laws of the State of New York, without regard to the Laws
that might be applicable under conflicts of laws principles.

Section 11.12Consent to Jurisdiction.

(a)Seller and Buyer each irrevocably and unconditionally submits to the
exclusive jurisdiction of any court, Federal or State, within the County of New
York, State of New York having subject matter jurisdiction for the purposes of
any Action arising out of or relating to the transactions contemplated hereby,
this Agreement, any provision hereof or the breach, performance, enforcement or
validity or invalidity of this Agreement or any provision hereof (and agrees not
to commence any Action relating thereto except in such courts).  Seller and
Buyer each further agrees that service of any process, summons, notice or
document hand delivered or sent by United States registered mail to such Party’s
respective address for notice under 0 will be effective service of process for
any Action in any such courts with respect to any matters to which it has
submitted to jurisdiction as set forth in the immediately preceding
sentence.  Seller and Buyer each irrevocably and unconditionally waives any
objection to the laying of venue of any Action arising out of or relating to the
transactions contemplated hereby, this Agreement, any provision hereof or the
breach, performance, enforcement or validity or invalidity of this Agreement or
any provision hereof in any court, Federal or State, within the County of New
York, State of New York and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such Action
brought in any such court has been brought in an inconvenient
forum.  Notwithstanding the foregoing, each Party agrees that a final judgment
in any Action so brought shall be conclusive and may be enforced by suit on the
judgment in any jurisdiction or in any other manner provided in Law or in
equity.

(b)SELLER AND BUYER EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY, THIS
AGREEMENT, ANY PROVISION HEREOF OR THE BREACH, PERFORMANCE, ENFORCEMENT OR
VALIDITY OR INVALIDITY OF THIS AGREEMENT OR ANY PROVISION HEREOF.

Section 11.13Specific Performance.  In the event of any actual or threatened
breach by any of the Parties of any of the covenants or agreements in this
Agreement, the Party who is or is to be thereby aggrieved shall have the right
to seek specific performance and injunctive relief giving effect to its rights
under this Agreement.  The Parties agree that any such breach would cause
irreparable injury, that the remedies at law for any such breach, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived.

[Remainder of Page Left Intentionally Blank; Signature Pages Follow]

 

75

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Agreement has been duly executed and delivered by each
of the Parties as of the date first above written.

BUYER:

 

AMPHORA GAS STORAGE USA, LLC

 

 

 

By:

 

/s/ Daniel R. Revers

Name:

 

Daniel R. Revers

Title:

 

President

 

 

[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------

 

 

SELLER:

 

AVANGRID RENEWABLES HOLDINGS, INC.

 

 

 

By:

 

/s/ Laura Beane

Name:

 

Laura Beane

Title:

 

Authorized Representative

 

 

 

By:

 

/s/ Douglas K. Stuver

Name:

 

Douglas K. Stuver

Title:

 

Authorized Representative

 

 

 

 

[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF CLOSING DATE GUARANTY




 

--------------------------------------------------------------------------------

 

FORM OF CLOSING DATE GUARANTY

1.For value received and in order to induce Avangrid Renewables Holdings, Inc.,
a Delaware corporation (the “Beneficiary”), to enter into that certain Purchase
Agreement (the “Purchase Agreement”), dated as of February 16, 2018, by and
between Beneficiary and Amphora Gas Storage USA, LLC, a Delaware limited
liability company (the “Obligor”), Enstor Gas, LLC, a Delaware limited liability
company (the “Guarantor”), unconditionally guarantees and promises to pay to the
Beneficiary any and all amounts that the Obligor becomes obligated to pay to the
Beneficiary under Section 6.10(b) of the Purchase Agreement (which amounts are
hereinafter called the “Obligations”) when each of the Obligations becomes due.
The Guarantor guarantees, subject to the terms of this Guaranty, that all
payments that the Obligor has made to the Beneficiary on account of the
Obligations will be final when they are made and that if any such payment is
recovered from or is repaid by the Beneficiary in any bankruptcy, insolvency or
similar proceeding instituted by or against the Obligor (whether as a
preference, a fraudulent conveyance or otherwise), then this Guaranty will
continue to apply to those Obligations to the same extent as though the payment
so recovered or repaid never had been made or received.  The Guarantor will
remain liable for the Obligations even if the Obligations become unenforceable,
including if that unenforceability results from the Obligor’s insolvency or
bankruptcy or similar proceeding.  Capitalized terms used, but not otherwise
defined herein, shall have their respective meanings set forth in the Purchase
Agreement.

2.The maximum aggregate amount that the Guarantor shall be obligated to pay
under this Guaranty shall, at all times, be limited to the lesser of
$[__________]1 and the aggregate face amount of all Support Obligations that
remain outstanding at the applicable time.

3.This is (a) a guarantee of payment when due and not of collection and (b) a
continuing, absolute and irrevocable guarantee irrespective of (i) any release
of or granting of time or any other indulgence to the Obligor and (ii) any other
circumstance which might constitute a defense available to, or a legal or
equitable discharge of, a guarantor under a guaranty given by it (excluding the
defenses reserved by the Guarantor under Section 6 below, none of which is
waived).

4.The Guarantor’s obligations under this Guaranty are independent of the
Obligor’s Obligations.  The Beneficiary may bring and prosecute separate actions
against the Obligor and the Guarantor or may join the Guarantor and Obligor in
one action.

5.The Guarantor authorizes the Beneficiary, without notice or demand and without
affecting the Guarantor’s liability under this Guaranty, from time to time to
(a) renew, compromise, subordinate, extend, accelerate or otherwise change the
time for payment of or otherwise change the terms of any of the Obligations; (b)
take and hold security for the payment of the Obligations and exchange, enforce,
waive and release that security; and (c) apply that security and direct the
order or manner of its sale and payment as the Beneficiary in its discretion
determines.

 

1 

Note to Draft: Insert the applicable amount determined in accordance with
Section 6.10(a)(iii) of the Purchase Agreement.

 

--------------------------------------------------------------------------------

 

6.The Guarantor waives (a) any right to require the Beneficiary to (i) proceed
against the Obligor, (ii) proceed against or exhaust any security or suit or
(iii) pursue any other remedy; and (b) all presentments, demands for performance
or payment, notices of nonperformance, protests, notices of protest, notices of
dishonor or non-payment, notices of acceleration of or intent to accelerate the
maturity of any indebtedness, notices of acceptance of this Guaranty and of the
existence, creation, or incurring of new or additional Obligations and all other
notices expressly set forth herein.  The Guarantor hereby waives any defenses
that it may have under applicable Law as a guarantor or surety based upon the
insolvency, bankruptcy or reorganization affecting the Obligor, the power or
authority of the Obligor to enter into and perform under the Purchase Agreement,
the unenforceability of, or illegality with respect to, the Purchase Agreement,
any lack or limitation of status or of power, or any incapacity or disability of
the Obligor or of its directors, officers or any trustee or agent thereof, or
the failure of the Obligor to have authorized, or to have obtained any approval
necessary to enter into or perform under, the Purchase Agreement (collectively,
the “Waived Obligor Defenses”).  The Guarantor reserves the right to (i) set off
any amount owed pursuant to this Guaranty against any monies or payments owed by
the Beneficiary or any of its Affiliates to the Obligor pursuant to the Purchase
Agreement and (ii) assert defenses that the Obligor may have to payment of the
Obligations, other than defenses arising from the Waived Obligor Defenses,
including any defense of payment or statute of limitations.

7.Upon payment of all amounts owing to the Beneficiary in respect of a
particular Obligation, the Guarantor shall be subrogated to the rights of the
Beneficiary against the Obligor in respect of the Obligation, and the
Beneficiary shall take all steps as the Guarantor shall reasonably request to
implement such subrogation.  Until all Obligations are indefeasibly paid,
Guarantor hereby waives all rights of subrogation, reimbursement, contribution,
and indemnity from Obligor and any collateral held therefor, and Guarantor
hereby subordinates all rights under any debts owing from Obligor to Guarantor,
whether now existing or hereafter arising, to the prior payment of the
Obligations.  Upon any Obligation becoming due, Obligor or its assignee, trustee
in bankruptcy, receiver, or any other person having custody or control over any
or all of Obligor's property is authorized and directed to pay to the
Beneficiary the entire unpaid balance of the debt before making any payments to
Guarantor, and for that purpose. Any amounts received by Guarantor in violation
of the foregoing shall be received as trustee for the benefit of the Beneficiary
and shall forthwith be paid over to the Beneficiary.

8.The Beneficiary may enforce every lien on the Obligor’s property and exercise
every right of setoff without demand upon or notice to the Guarantor.  No lien
or right of setoff shall be deemed to have been waived by any act or conduct by
the Beneficiary or by any neglect to exercise such right of setoff or to enforce
such lien or by any delay in so doing, and every right of setoff and lien shall
continue in full force and effect until such right of setoff or lien is
specifically waived or released by an instrument in writing executed by the
Beneficiary.

9.The Guarantor represents to the Beneficiary that (a) all authorizations,
approvals, notices, filings and actions required by Guarantor’s governing
documents and the regulatory authorities having jurisdiction over the Guarantor
in connection with the due authorization, execution and delivery of this
Guaranty have been duly obtained or made and are in full force and effect; and
(b) this Guaranty has been duly executed and delivered by the Guarantor.

 

--------------------------------------------------------------------------------

 

10.This Guaranty will remain in effect until the first date that no Support
Obligations remain outstanding (the “Termination Date”).  The Guarantor will
remain liable under this Guaranty for all of the Obligations that are incurred
before the Termination Date, whether demand is made before, on or after the
Termination Date.

11.The Guarantor shall not assign this Guaranty, or any rights, interests or
obligations hereunder, without the prior written consent of Beneficiary, and the
Beneficiary may not assign this Guaranty, or any rights, interests or
obligations hereunder, without the prior written consent of the Guarantor.  Any
attempted assignment, without the consent required in the immediately preceding
sentence, shall be null and void.  All covenants and agreements contained in
this Guaranty by or on behalf of the Guarantor shall be binding upon the
Guarantor and its successors and shall inure to the benefit of the Beneficiary
and its successors.

12.This Guaranty shall be governed and construed in accordance with the Laws of
the State of New York, without regard to the Laws that might be applicable under
conflicts of laws principles.  The Guarantor and the Beneficiary each
irrevocably and unconditionally submits to the exclusive jurisdiction of any
court, Federal or State, within the County of New York, State of New York having
subject matter jurisdiction for the purposes of any Action arising out of or
relating to this Guaranty, any provision hereof or the breach, performance,
enforcement or validity or invalidity of this Guaranty or any provision hereof
(and agrees not to commence any Action relating thereto except in such
courts).  The Guarantor and the Beneficiary each further agrees that service of
any process, summons, notice or document hand delivered or sent by United States
registered mail to such Party’s respective address for notice under Section 14
will be effective service of process for any Action in any such courts with
respect to any matters to which it has submitted to jurisdiction as set forth in
the immediately preceding sentence.  The Guarantor and the Beneficiary each
irrevocably and unconditionally waives any objection to the laying of venue of
any Action arising out of or relating to this Guaranty, any provision hereof or
the breach, performance, enforcement or validity or invalidity of this Guaranty
or any provision hereof in any court, Federal or State, within the County of New
York, State of New York and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such Action
brought in any such court has been brought in an inconvenient
forum.  Notwithstanding the foregoing, each of the Guarantor and the Beneficiary
agrees that a final judgment in any Action so brought shall be conclusive and
may be enforced by suit on the judgment in any jurisdiction or in any other
manner provided in Law or in equity.  THE GUARANTOR AND THE BENEFICIARY EACH
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING
TO THE THIS GUARANTY, ANY PROVISION HEREOF OR THE BREACH, PERFORMANCE,
ENFORCEMENT OR VALIDITY OR INVALIDITY OF THIS GUARANTY OR ANY PROVISION HEREOF.

13.None of the terms or provisions of the Guaranty may be waived, altered,
modified or amended except by a writing duly signed by an authorized officer of
the Beneficiary and the Guarantor.  If any term of this Guaranty is held to be
invalid, illegal or unenforceable in any jurisdiction, then the validity of all
of the other terms shall in no way be affected thereby in that jurisdiction, and
the unenforceability in that jurisdiction shall in no way affect the validity or
enforceability of that or any other term hereof in any other
jurisdiction.  Whether or not legal

 

--------------------------------------------------------------------------------

 

action is instituted, Guarantor agrees to reimburse the Beneficiary on demand
for all reasonable attorneys' fees and all other reasonable costs and expenses
incurred by the Beneficiary in enforcing this Guaranty, or in enforcing any of
the Obligations against Obligor.  The failure of the Beneficiary to enforce any
provisions of this Guaranty at any time or for any period of time shall not be
construed to be a waiver of any such provision or the right thereafter to
enforce same.  All remedies of the Beneficiary shall be cumulative.  

14.All notices and other communications in respect of this Guaranty must be (a)
in writing, (b) given by facsimile, hand delivery, postage prepaid registered or
certified mail (return receipt requested) or express mail or reputable overnight
courier service, and (c) addressed or directed to the respective parties as set
forth below.  A notice shall be deemed to have been received by a party (x) if
delivered by hand or sent by overnight courier, on the day of delivery, (y) if
sent by registered or certified mail, return receipt requested, on the date of
receipt or (z) if transmitted by facsimile, at the time of transmission.  Any
address specified below may be changed by a notice given in accordance with the
provisions of this Section.

If to the Guarantor to:

 

[ ● ]

 

If to the Beneficiary to:

 

Avangrid Renewables Holdings, Inc.

1125 NW Couch Street, Suite 700

Portland, OR 97210

Attention: Credit Manager

Fax number: (503) 796-6902

 

15.This Guaranty may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  Any facsimile or electronic copies hereof or signature hereon
shall, for all purposes, be deemed originals.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor and the Beneficiary have caused this Guaranty
to be executed on their behalf by their duly authorized representatives as of
the _____ day of _____, 20__.

 

GUARANTOR:

 

 

 

 

 

ENSTOR GAS, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 




[Signature Page to Closing Date Guaranty]

 

--------------------------------------------------------------------------------

 

 

BENEFICIARY:

 

 

 

 

 

AVANGRID RENEWABLES HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

[Signature Page to Closing Date Guaranty]

 